Exhibit 10.1
 
AGREEMENT

 
BY AND AMONG

 
NEW CENTURY EQUITY HOLDINGS CORP.,

 
WILHELMINA ACQUISITION CORP.,

 
WILHELMINA INTERNATIONAL, LTD.,

 
THE OTHER WILHELMINA TRANSFERRED COMPANIES (AS DEFINED HEREIN)

 
AND

 
THE SELLERS SET FORTH ON SCHEDULE A HERETO
 
Dated:  August 25, 2008
 
 

--------------------------------------------------------------------------------


 
Table of Contents


Page
 
ARTICLE 1
CERTAIN DEFINITIONS
2
 
1.
Defined Terms
2
     
ARTICLE 2
THE TRANSACTION
19
 
2.1
Closing
19
 
2.2
The Merger.
19
 
2.3
Transaction Consideration.
21
 
2.4
No Fractional Shares
22
 
2.5
Payment for Shares in the Merger
22
 
2.6
Core Adjustment.
23
 
2.7
Seller Restricted Shares
25
 
2.8
Earn-Out Payments; Off-Set
25
 
2.9
Resolution of Calculation Objections.
28
 
2.10
Krassner Note
28
 
2.11
Purchaser Sub
28
 
2.12
Controlled Vehicles; Set Offs
28
 
2.13
Election
29
 
2.14
Aggregate Purchase Consideration Allocation.
29
 
2.15
Patterson Payment
29
 
2.16
Designated Matter Repurchase
30
     
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF WILHELMINA TRANSFERRED COMPANIES AND CONTROL
SELLERS
30
 
3.1
Organization
30
 
3.2
Legal Authority; Binding Effect
31
 
3.3
Capitalization.
31
 
3.4
Subsidiaries
32
 
3.5
Conflict with other Instruments; Absence of Restrictions
32
 
3.6
Government and Third Party Approvals
33
 
3.7
Title to Properties; Adequacy of Properties
33
 
3.8
Real Property; Personal Property
33
 
3.9
Financial Statements.
34
 
3.10
Absence of Undisclosed Liabilities
35
 
3.11
Accounts Receivable
35
 
3.12
Compliance with Law; Permits and Approvals.
35
 
3.13
Legal Proceedings
36
 
3.14
Absence of Changes
36
 
3.15
Contracts, Leases, Etc.
37
 
3.16
Customers/Client Accounts/Models.
40
 
3.17
Insurance
41
 
3.18
Intellectual Property.
41
 
3.19
Transactions with Affiliates
42

 
 
i

--------------------------------------------------------------------------------


 

 
3.20
Employee and Labor Matters.
43
 
3.21
Employee Benefit Plans.
44
 
3.22
Environmental Laws
45
 
3.23
Taxes and Tax Returns
46
 
3.24
Proxy Statement
48
 
3.25
Corporate Records, Controls
48
 
3.26
Brokers
48
 
3.27
Bank Accounts; Powers of Attorney
48
 
3.28
Statements and Other Documents Not Misleading
48
 
3.29
No Knowledge of Breaches
49
     
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
49
 
4.1
Organization
49
 
4.2
Legal Authority; Binding Effect
49
 
4.3
No Conflicts, Consents
49
 
4.4
Title to Shares and Units
50
 
4.5
Agreements
50
 
4.6
Legal Proceedings
50
 
4.7
Purchase Entirely for Own Account
50
 
4.8
Seller Address, Access to Information, Experience, Etc.
50
 
4.9
Restricted Securities
51
 
4.10
No Knowledge of Breaches
51
     
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
51
 
5.1
Organization
52
 
5.2
Legal Authority; Binding Effect
52
 
5.3
Conflict with other Instruments; Absence of Restrictions
52
 
5.4
Capitalization.
53
 
5.5
SEC Filings/Financial Statements.
53
 
5.6
Compliance with Law
54
 
5.7
Legal Proceedings
54
 
5.8
Purchase Entirely for Own Account
54
 
5.9
Access to Information, Experience, Etc.
55
 
5.10
Absence of Changes
55
 
5.11
Proxy Statement
55
 
5.12
Rights Plan
55
 
5.13
Board Recommendation
55
 
5.14
Brokers or Finders
56
 
5.15
Financial Ability to Complete the Contemplated Transactions
56
 
5.16
Acquisition for Investment
56
 
5.17
Absence of Undisclosed Liabilities
56
 
5.18
Statements and Other Documents Not Misleading
56
 
5.19
No Knowledge of Breaches
56

 
 
ii

--------------------------------------------------------------------------------


 
ARTICLE 6
CERTAIN PRE-CLOSING COVENANTS AND OTHER MATTERS
56
 
6.1
Restriction on Certain Discussions and Actions
56
 
6.2
Conduct of Business of the Wilhelmina Transferred Companies
57
 
6.3
Conduct of Business of Purchaser
60
 
6.4
Notice of Certain Events
62
 
6.5
Additional Financial Statements
62
 
6.6
Cooperation; Access to Books and Records
62
 
6.7
Commercially Reasonable Efforts.
63
 
6.8
Proxy Statement.
63
 
6.9
Stockholder Meeting
64
 
6.10
Purchaser Financing
65
 
6.11
Closing Settlement
65
 
6.12
Patterson Issuance
66
 
6.13
Designated Matter Proceedings
66
     
ARTICLE 7
CONDITIONS PRECEDENT TO THE CLOSING
67
 
7.1
Obligations of Both Parties
67
 
7.2
Obligation of the Wilhelmina Transferred Companies and the Sellers to Close
67
 
7.3
Obligation of the Purchaser and Merger Sub to Close
69
     
ARTICLE 8
CLOSING; EXPENSES; SUBSEQUENT DOCUMENTATION
71
 
8.1
Closing
71
 
8.2
Deliveries at Closing
71
 
8.3
Expenses
74
 
8.4
Subsequent Documentation
74
     
ARTICLE 9
CONFIDENTIALITY AND COVENANT NOT TO COMPETE
74
 
9.1
Confidentiality.
74
 
9.2
Covenant Not To Compete
75
 
9.3
Specific Enforcement; Extension of Period.
76
 
9.4
Disclosure
77
 
9.5
Interpretation
77
 
9.6
Acknowledgment
77
     
ARTICLE 10
SURVIVAL AND INDEMNIFICATION
77
 
10.1
Survival.
77
 
10.2
Indemnification by Esch and Krassner
78
 
10.3
Indemnification by Sellers
79
 
10.4
Limitations on Seller Indemnification
79
 
10.5
Indemnification by Purchaser
79
 
10.6
Limitations on Purchaser Indemnification
80
 
10.7
Claims for Indemnification.
80
 
10.8
Treatment of Indemnity Payments
83
 
10.9
Calculation of Losses
83
 
10.10
Exclusive Remedy
84

 
 
iii

--------------------------------------------------------------------------------


 
ARTICLE 11
TAX MATTERS
84
 
11.1
Allocation
84
 
11.2
Tax Returns.
84
 
11.3
Transfer Taxes
85
     
ARTICLE 12
POST CLOSING COVENANTS
85
 
12.1
Public Announcements
85
 
12.2
Assistance in Defense
85
 
12.3
Further Cooperation.
86
 
12.4
Post Closing Reimbursement of Expenses
86
 
12.5
Reorganization
86
     
ARTICLE 13
TERMINATION
87
 
13.1
Termination
87
 
13.2
Survival
88
 
13.3
Expense Reimbursement
88
     
ARTICLE 14
MISCELLANEOUS
88
 
14.1
Notices
88
 
14.2
No Third Party Beneficiaries
90
 
14.3
Schedules and Exhibits
90
 
14.4
Entire Agreement; Amendment
90
 
14.5
Section and Paragraph Titles
90
 
14.6
Binding Effect; No Assignment
90
 
14.7
Counterparts
90
 
14.8
Purchaser Reliance
90
 
14.9
No Reliance on Control Sellers or Wilhelmina Transferred Companies
91
 
14.10
Severability
91
 
14.11
Governing Law; Consent to Jurisdiction
91
 
14.12
Waiver of Jury Trial
92
 
14.13
Waiver
92
 
14.14
Time of the Essence
92

 
iv

--------------------------------------------------------------------------------


 
SCHEDULES AND EXHIBITS
 
Certain Schedules
Schedule A  –  Sellers
Schedule B – Percentages




Exhibits
A  –  Sellers’ Names and Addresses
B  –  Rights Plan Amendment
C  –  Registration Rights Agreement
D  –  Escrow Agreement
 
 
v

--------------------------------------------------------------------------------


 
AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made as of August 25, 2008, by and among
(i) New Century Equity Holdings Corp., a Delaware corporation (“Purchaser”),
(ii) Wilhelmina Acquisition Corp., a New York corporation and wholly owned
subsidiary of the Purchaser (the “Merger Sub”) (iii) Wilhelmina International,
Ltd., a New York corporation (the “Company”), (iv) Wilhelmina – Miami, Inc. a
Florida corporation (“Wilhelmina Miami”), (v) Wilhelmina Artist Management LLC,
a New York limited liability company (“WAM”), Wilhelmina Licensing LLC, a
Delaware limited liability company (“Wilhelmina Licensing”), and Wilhelmina Film
& TV Productions LLC, a New York limited liability company (“Wilhelmina TV”)
(WAM, Wilhelmina Licensing and Wilhelmina TV collectively, the “LLCs” and
together with the Company and Wilhelmina Miami, the “Wilhelmina Transferred
Companies”), (vi) Dieter Esch (“Esch”), Lorex Investments AG, a Swiss
corporation (“Lorex”), Brad Krassner (“Krassner”), Krassner Family Investments,
L.P. (the “Krassner L.P.”, and together with Esch, Lorex and Krassner, the
“Control Sellers”), (vii) Sean Patterson (“Patterson”) and (viii) the
shareholders of Wilhelmina Miami set forth on Schedule A hereto (other than Esch
and the Krassner L.P.) (the “Remaining Miami Sellers”, and together with the
Control Sellers and Patterson, the “Sellers”).
 
WHEREAS, the Sellers desire to transfer, and Purchaser (through itself and/or
one or more wholly owned subsidiaries of Purchaser (each, a “Purchaser Sub”))
desires to acquire, the Wilhelmina Transferred Companies, other than the
Company, through the acquisition of interests in such Wilhelmina Transferred
Companies; and
 
WHEREAS, the Sellers desire to, and the Purchaser (through a Purchaser Sub),
desires to, cause the Company to merge with a Purchaser Sub such that the
Purchaser Sub will merge with and into the Company, and that such merger qualify
as a tax-free “reorganization;
 
WHEREAS, concurrently herewith, the Control Sellers and Newcastle Partners,
L.P., are entering into a certain Mutual Support Agreement with respect to
certain matters relating to the transactions hereunder and certain post closing
matters; and
 
WHEREAS, concurrently herewith, the Control Sellers and the Company are entering
into a Registration Rights Agreement, relating to certain registration rights
granted to the Control Sellers in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”) which agreement shall become effective as of
the Closing;
 
WHEREAS, concurrently herewith, Purchaser is amending the Rights Agreement,
dated as of July 10, 2006, by and between Purchaser and The Bank of New York
Mellon Trust Company, as rights agent (the “Rights Agreement”) in the form
attached hereto as Exhibit B (the “Rights Amendment”).
 
NOW, THEREFORE, IN CONSIDERATION of the foregoing and the mutual promises,
covenants and agreements contained herein, the parties, intending to be legally
bound, hereby agree as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE 1
CERTAIN DEFINITIONS
 
1.           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings herein specified, unless the context otherwise requires:
 
1.1
 
(a)           “2007 Audited Financials” shall have the meaning assigned to it in
Section 3.9(a)(iii).
 
(b)            “2007 Core EBITDA” shall mean the Core EBITDA for calendar year
2007.
 
(c)           “2008 Core EBITDA” shall mean the Core EBITDA for calendar year
2008.
 
1.2           “Accounts Payable” shall mean for purposes of Article 2 all
accounts payable and accrued expenses of the Wilhelmina Transferred Companies
(other than Gross Amounts Due to Models) as of the close of business on the
Closing Date determined in accordance with GAAP; provided that accounts payable
shall include any payables (including but not limited to payables in respect of
Taxes, including foreign withholding Taxes) that Purchaser’s auditor determines,
in connection with Purchaser’s fiscal year 2008 audit, would be required to be
reflected on a balance sheet of the Wilhelmina Transferred Companies as of the
Closing Date.
 
1.3           “Accounts Receivable” shall mean for purposes of Article 2 the sum
of (a) third party customer receivables  (net of applicable reserves) contained
in the line item “accounts receivable”, (b) third party customer receivables
(net of applicable reserves) of Wilhelmina Kids & Creative Management LLC
contained in the line item “receivable from affiliate” (it being understood that
this clause (b) shall not contain any intercompany loan or related intercompany
item), (c) the amount of the line item “due from officer”, provided that such
amount is repaid in full to the Company at Closing, (d) prepaid income taxes,
and (e) the amounts of the specific subaccounts within the line item “prepaid
expenses and other current assets” set forth on Schedule 1.3, in each case ((a)
– (e)) of the Wilhelmina Transferred Companies as of the close of business on
the Closing Date determined in accordance with GAAP; provided that (i)
applicable reserves (referred to in clauses (a) and (b)) shall include any
reserves that  Purchaser’s auditor determines, in connection with Purchaser’s
fiscal year 2008 audit, would be required to be reflected on a balance sheet of
the Wilhelmina Transferred Companies as of the Closing Date or as of any date
following the Closing Date through December 31, 2008 and (ii) accounts
receivable shall exclude any accounts receivable written off since the Closing
Date.
 
1.4           “Accumulated Funding Deficiency” shall have the meaning assigned
to it in ERISA.
 
1.5            “Affiliate” shall mean:  (i) any Person that directly or
indirectly through one or more intermediaries controls, is controlled by or
under common control with the Person specified; (ii) any director, officer or
Subsidiary of the Person specified; and (iii) any spouse, parent, child,
sibling, mother in law, father in law, son in law, daughter in law, brother in
law or sister in law of the Person specified.  The term “control” (including,
with correlative meaning, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to elect a majority of the board of directors (or
other governing body) or to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
 
2

--------------------------------------------------------------------------------


 
1.6           “Agreement” shall have the meaning set forth in the Preamble.
 
1.7           “Aggregate Divisional EBITDA Loss” shall have the meaning assigned
to it in Section 2.8(c).
 
1.8           “Aggregate Merger Consideration” shall have the meaning assigned
to it in Section 2.3(a).
 
1.9           “Aggregate Purchase Consideration” shall have the meaning assigned
to it in Section 2.3(b).
 
1.10           “Aggregate Purchase Price” shall mean the sum of (i) Aggregate
Merger Consideration, (ii) the Aggregate Purchase Consideration and (iii) any
Earnout Payments, subject to the adjustments set forth in this Agreement.
 
1.11           “Aggregate Designated Matter Amount” shall mean the sum of (a)
(i) the Designated Matter Holdback Shares multiplied by (ii) NCEH Book Value Per
Share, plus (b) the Designated Matter Cash Deduction.
 
1.12           “Average Core EBITDA” shall have the meaning assigned to it in
Section 2.6(b).
 
1.13           “Approved Acquisition Targets” shall have the meaning assigned to
it in Section 12.4.
 
1.14           “Auditor’s Consent” shall have the meaning assigned to it in
Section 7.3(j).
 
1.15           “Auditor’s Opinion” shall have the meaning assigned to it in
Section 7.3(j).
 
1.16           “Authorized Capital Approval” shall have the meaning assigned to
it in Section 6.9.
 
1.17           “Bank Accounts” shall have the meaning assigned to it in Section
3.27.
 
1.18           “Base Price” shall have the meaning assigned to it in Section
2.6(b).
 
3

--------------------------------------------------------------------------------


 
1.19           “Books and Records” shall mean all records, documents, lists and
files, relating to the Property or the Business, including, without limitation,
executed originals (or copies of executed originals when executed originals are
not available) of all Tax Returns, Contracts, purchase orders, sales orders,
price lists, lists of accounts, customers, suppliers, employees, contractors,
consultants and other personnel, all product, business and marketing plans,
sales and product brochures and catalogs and other sales literature and
materials, historical sales and commissions data and all books, ledgers, files,
financial statements and other financial and accounting records (and related
work papers and correspondence from accountants), minute books, all records
relating to Client Accounts, deeds, title policies, computer files, programs and
retrieved programs, environmental studies and plans and business records,
whether in hard copy, electronic form or otherwise.
 
1.20           “Business” shall mean the business of the Wilhelmina Transferred
Companies as conducted as of the date of this Agreement, including but not
limited to (i) the Talent management and Talent agency booking business,
including the scouting, developing, marketing and booking of models for purposes
of advertising campaigns, editorial, runway or otherwise, (ii) the Model Contest
Business, (iii) the WAM Business, (iv) the film and television production
business (v) product licensing and distribution, and (vi) the licensing of the
“Wilhelmina” name or mark to third parties engaged in the businesses described
in clauses (i), (ii), (iii) (iv) and (v).
 
1.21           “Business Day” shall mean any calendar day which is not a
Saturday, Sunday or federal holiday.
 
1.22           “Cash” shall mean all of the Company’s and its Subsidiaries’
cash, money, currency or any credit balances in any demand or deposit account
and cash equivalents in any currency.
 
1.23            “Calculation Objection” shall have the meaning assigned to it in
Section 2.9(a).
 
1.24           “Certificate” shall have the meaning assigned to it in Section
2.2(i).
 
1.25           “Certificate of Merger” shall have the meaning assigned to it in
Section 2.2(e).
 
1.26           “Charter Approval” shall have the meaning assigned to it in
Section 6.9.
 
1.27           “Change in Recommendation” shall have the meaning assigned to it
in Section 6.9.
 
1.28           “Claim” shall mean any written or oral demand, claim, complaint,
suit, action, cause of action, investigation, proceeding or notice by any Person
alleging actual or potential liability for any Loss, or for any Default under
any Law, Contract, License, Permit or Employee Benefit Plan.
 
1.29           “Claims Period” shall have the meaning assigned to it in Section
10.1(c).
 
4

--------------------------------------------------------------------------------


 
1.30           “Client Account” shall mean any business account relationship
including, without limitation, any Person who or which is provided any products
or services of the Company, or any of its Subsidiaries, as of the Closing Date.
 
1.31           “Closing” shall mean the consummation of the Contemplated
Transactions on the Closing Date pursuant to Section 8.1.
 
1.32           “Closing Date” shall have the meaning assigned to it in Section
8.1.
 
1.33           “Closing Financials” shall have the meaning assigned to it in
Section 7.3(j).
 
1.34           “Closing Net Asset Adjustment” shall mean a number (which may be
positive or negative) equal to (a) unrestricted cash and cash equivalents (which
shall exclude security deposits) of the Wilhelmina Transferred Companies as of
11:59 p.m. on the Closing Date plus (b) Excess Receivables plus (c) the Revolver
Reduction Amount minus (d) the Minimum Liquidity Requirement minus (e) the Term
Loan Amount.  For purposes of example only, Schedule 1.33 sets forth what the
Closing Net Asset Adjustment would be based on the Company’s consolidated
balance sheet as of March 31, 2008.
 
1.35           “COBRA” shall have the meaning assigned to it in Section 3.21(b).
 
1.36           “Code” shall mean the Internal Revenue Code of 1986 and the rules
and regulations promulgated thereunder, as amended and supplemented from time to
time, or any successors thereto.
 
1.37           “Collateral Documents” shall mean any documents or Contracts,
other than this Agreement, that relate to the Contemplated Transactions.
 
1.38           “Company” shall have the meaning assigned to it in the Preamble.
 
1.39           “Company Shares” means the shares of common stock of the Company,
par value $.01 per share.
 
1.40           “Company’s Knowledge” or “Knowledge of the Company” shall mean
the actual knowledge of any of Esch, Krassner, Patterson, and Richard Diamond.
 
1.41           “Computer Software” shall mean all computer applications
software, owned or licensed, whether for general business usage (e.g.,
accounting, word processing, graphics, spreadsheet analysis, etc.) or specific,
unique to the business usage (e.g., booking software) and all computer
operating, security or programming software, owned or licensed.
 
1.42           “Confidentiality Agreement” shall mean the Confidentiality
Agreement dated November 6, 2007 between Purchaser and the Company.
 
1.43           “Consents” shall mean any consent, waiver, approval,
authorization, certification or exemption required from any Person or under any
Contract or Law, as applicable.
 
5

--------------------------------------------------------------------------------


 
1.44           “Constituent Corporations” shall have the meaning assigned to it
in Section 2.2 (a).
 
1.45           “Contemplated Transactions” shall mean all of the transactions
which are referred to in this Agreement.
 
1.46           “Contracts” shall mean, with respect to any Person, all
contracts, Leases, agreements, instruments, Licenses, undertakings and other
commitments, whether written or oral to which such Person is, or such Person’s
properties, operations, business or assets are, bound.
 
1.47           “Control Sellers” shall have the meaning assigned to it in the
introductory paragraph of this Agreement.
 
1.48           “Copyrights” shall mean registered copyrights, copyright
applications and unregistered copyrights, whether arising by common law or
statute.
 
1.49           “Core Business” means (a) the core model management and model
agency booking business conducted by the Company and divisions Wilhelmina West,
Inc., a California corporation; and L.W. 1. Inc., a California corporation (b)
the Model Contest Business, including WAM’s Model Contest Business, (c) the
business conducted by Wilhelmina Licensing, and (d) the business conducted by
Wilhelmina TV.  The “Core Business” shall exclude all business conducted by
Wilhelmina Miami and WAM other than WAM’s model contest business.
 
1.50           “Core Decrease” shall have the meaning assigned to it in Section
2.6(b).
 
1.51           “Core EBITDA” shall mean for any period and without duplication,
(a) the EBITDA attributable to the Core Business plus (b) the addbacks set forth
on Schedule 1.51 hereto.
 
1.52           “Core Increase” shall have the meaning assigned to it in Section
2.6(b).
 
1.53           “Declassification Approval” shall have the meaning assigned to it
in Section 6.9.
 
1.54           “Default” shall mean, with respect to a Contract, Permit,
License, Law, Employee Benefit Plan, Organizational Document or other instrument
or agreement, (a) a violation, breach or default, (b) the occurrence of an event
which with the passage of time or the giving of notice or both would constitute
a violation, breach or default, or (c) the occurrence of an event that (with or
without the passage of time or the giving of notice or both) would give rise to
a right of damages, specific performance, termination, renegotiation or
acceleration (including the acceleration of payment), in all such cases unless
being contested in good faith through appropriate procedures.
 
1.55           “Designated Matter Cash Deduction” shall mean the lesser of (i)
$95,000 or (ii) the amount, if any, agreed to by the Wilhelmina Transferred
Companies prior to the Closing in settlement of the matter set forth on Schedule
10.2(d) under the heading “Program Amounts” thereon.
 
6

--------------------------------------------------------------------------------


 
1.56           “Designated Matter Legal Fees” shall mean all legal, accounting
and other advisory fees and expenses incurred (whether at the direction of the
Control Sellers or otherwise) in connection with the pursuit of settlement of
the matter set forth on Schedule 10.2(d) under the heading “Program Amounts”.
 
1.57           “Designated Matter Post-Closing Amount” shall equal (a) the
amount, if any, agreed to by the Wilhelmina Transferred Companies following the
Closing in settlement of the matter set forth on Schedule 10.2(d) under the
heading “Program Amounts” thereon plus (b) any other Losses or Claims covered by
Section 10.2(d).
 
1.58           “Designated Matter Holdback Shares” shall mean a number of shares
of Purchaser Stock equal to (x) $100,000 divided by (y) the greater of NCEH Book
Value Per Share or the Market Value on the Closing Date.
 
1.59           Designated Matter Repurchase Share Amount” shall mean (x) the
excess, if any, of the Designated Matter Post Closing Amount over the Designated
Matter Cash Deduction divided by (y) the greater of NCEH Book Value Per Share or
the Market Value on the Closing Date; provided that the Designated Matter
Repurchase Share Amount shall in no event exceed the Designated Matter Holdback
Shares.
 
1.60           “Designated Matter True-Up” shall mean the excess, if any, of the
Designated Matter Cash Deduction over the Designated Matter Post Closing Amount;
provided that if a settlement with respect to the matter set forth under the
heading “Program Amounts” has not been agreed to by the time of completion of
Purchaser’s fiscal year 2008 audit, then the Designated Matter True-Up shall be
$0.
 
1.61           “Earn-Out Payments” shall have the meaning assigned to it in
Section 2.8.
 
1.62           “EBITDA” shall mean, with respect to a particular entity,
business unit, division or a collection thereof, for any period and without
duplication, the sum of (a) net income (or loss) for such period, plus
(b) interest expense for such period, plus (c) federal, state and local taxes
for such period, plus (d) depreciation expenses for such period, plus
(e) amortization expenses for such period, in each case as determined on a GAAP
basis.  For the purposes of Article 2, the calculation of EBITDA shall not
include (i) expenses incurred in connection with the evaluation, negotiation and
completion of the Contemplated Transactions as set forth on Schedule 1.62 or
(ii) those incremental expenses incurred as a consequence of Purchaser’s status
as a public company, which includes, but is not limited to audit costs greater
than the average of the Wilhelmina Transferred Companies’ 2006 and 2007 audit
costs (including, but not limited to, costs related to compliance with the
Sarbanes-Oxley Act and the design and implementation of disclosure controls and
procedures and internal controls over financial reporting; provided that
the calculation of 2007 audit costs shall in any event exclude those incremental
audit expenses incurred solely as a result of the preparation of such audit in
connection with the Contemplated Transactions, such as the LW1 goodwill
impairment analysis), the costs and expenses related to the Purchaser’s filings
with the SEC and the costs and expenses of the salary of the chief executive
officer and chief financial officer (assuming the individuals filling such roles
are not employees of any of the Wilhelmina Transferred Companies  as of the
Closing Date).
 
7

--------------------------------------------------------------------------------


 
1.63           “Effective Time” has the meaning assigned to it in Section
2.2(f).
 
1.64           “Employee Benefit Plan” shall mean any “employee benefit plan”
(within the meaning of Section 3(3) of ERISA) and any material pension,
retirement, profit sharing, deferred compensation, bonus, incentive,
performance, stock option, phantom stock, stock purchase, restricted stock,
premium conversion, medical, hospitalization, vision, dental or other health,
life, disability, severance, or termination program, arrangement, agreement or
policy, which any of the Wilhelmina Transferred Companies sponsors, maintains,
contributes to, is obligated to contribute to, is a party to or is otherwise
bound by, or with respect to which any of the Wilhelmina Transferred Companies
could have any material Liability.
 
1.65           “Employees” shall mean each of the employees of any of the
Wilhelmina Transferred Companies or any of their Subsidiaries at any time prior
to Closing, including employees who are on paid leave of absence, military leave
or disability leave.
 
1.66           “Employment Agreement” shall have the meaning assigned to it in
Section 3.15(a)(ii).
 
1.67           “Encumbrances” shall mean, with respect to any asset, any
security interests, liens, encumbrances, pledges, mortgages, charges, claims,
conditional or installment sales Contracts, title retention Contracts,
transferability restrictions and other claims or burdens of any nature
whatsoever attached to or adversely affecting such asset.  For the purposes of
clarity, an Encumbrance does not include any requirement, duty or obligation
imposed upon any party pursuant to the securities laws of any jurisdiction.
 
1.68           “Environmental Laws” shall mean all Laws relating to pollution or
protection of the environment (including, without limitation, ambient air,
surface water, groundwater, land, or surface or subsurface strata) including,
without limitation, Laws relating to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals, petroleum, or
industrial, toxic or hazardous substances or wastes into the environment and
Laws relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of any of the foregoing including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq. (“CERCLA”), the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., and the rules and regulations
promulgated under any of the foregoing, all as amended and supplemented from
time to time, and together with any successors thereto.
 
1.69           “Equipment” shall mean all of the subject entity’s furniture,
fixtures, machinery, equipment, motor vehicles, office equipment, computers,
tools and replacement parts, wherever located.
 
1.70           “ERISA” shall mean the Employee Retirement Income Security Act of
1974 and the rules and regulations promulgated thereunder, as amended and
supplemented from time to time, or any successors thereto.
 
1.71           “ERISA Affiliate” shall mean any Person that is included with any
of the Wilhelmina Transferred Companies in a controlled group or affiliated
service group under Sections 414(b), (c), (m) or (o) of the Code.
 
8

--------------------------------------------------------------------------------


 
1.72           “Escrow” shall have the meaning assigned to it in Section 2.7.
 
1.73           “Escrow Agreement” shall mean that Escrow Agreement entered into
between the Control Sellers and Purchaser at the Closing, a form of which
agreement is attached hereto as Exhibit D.
 
1.74           “Excess Divisional Loss” shall have the meaning assigned to it in
Section 2.8(e).
 
1.75           “Excess Receivables” shall mean a number (which may be positive
or negative) equal to (a) Accounts Receivable minus (b) Accounts Payable minus
(c) Gross Amounts Due to Models.
 
1.76           “Exchange Agent” shall have the meaning assigned to it in Section
2.5(a).
 
1.77           “Financial Statements” shall have the meaning assigned to it in
Section 3.9(b).
 
1.78           “Financing” shall have the meaning assigned to it in Section
6.10.
 
1.79           “GAAP” shall mean generally accepted accounting principles in the
United States, applied on a basis consistent with past practices and preceding
years and throughout the periods involved, except as subsequently restated.
 
1.80           “Governmental Consent” shall mean any and all licenses,
franchises, permits, easements, rights, consents, Orders, approvals, variances,
waivers, filings and other authorizations with, of or from any Governmental
Entity, that are (a) necessary to consummate the Contemplated Transactions in
the manner contemplated hereby, or (b) otherwise relating to (i) any Contract or
other instrument with any Governmental Entity and to which the subject Person,
its Subsidiaries or any of its stockholders or other equity holders (as the case
may be) is a party (or by which any of their respective properties or assets is
bound or affected), or (ii) any Permit, including the transfer of any such
Contract, Permit or other instrument in accordance with the terms.
 
1.81           “Governmental Entity” shall mean any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the
government of the United States or of any foreign country, any state or any
political subdivision of any such government (whether state, provincial, county,
city, municipal or otherwise).
 
1.82           “Gross Amounts Due to Models” shall mean the gross amounts due to
models (as a reflected as a line item on a balance sheet of the Wilhelmina
Transferred Companies subject to the next sentence).  For the avoidance of
doubt, the Gross Amounts Due to Models is a gross number and shall exclude any
advances to models (which is used to arrive a net due to models).
 
1.83           “Hazardous Materials” shall mean all explosive or regulated
radioactive materials or substances, hazardous or toxic substances, reactive,
corrosive, carcinogenic, flammable or hazardous pollutant or other substance,
hazardous wastes or chemicals, petroleum or petroleum distillates, natural gas
or synthetic gas, asbestos or asbestos containing materials and all other
materials or chemicals regulated pursuant to any Environmental Laws, including
any “hazardous substance” or “hazardous waste” as defined in Environmental
Laws,  materials listed in 49 C.F.R. §172.101, materials defined as hazardous
pursuant to § 101(14) of CERCLA special nuclear or by product material, as
defined by the Atomic Energy Act of 1954, 42 U.S.C.A. §3011 et seq. and the
rules and regulations promulgated thereunder.
 
9

--------------------------------------------------------------------------------


 
1.84           “Indebtedness” shall mean debt created, issued, incurred or
assumed for money borrowed or for the deferred purchase price of property
purchased.
 
1.85           “Initial Enterprise Proceeds” shall mean $30,000,000.
 
1.86           “Intellectual Property” shall mean, collectively, (a) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all Patents, (b) all registered and
unregistered Trademarks, trade dress, logos, trade names, fictitious names,
brand names, brand marks, domain names and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all Copyrights,
and all applications, registrations, and renewals in connection therewith,
(d) all trade secrets and confidential business information (including ideas,
research and development, know how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals), (e) all Computer Software
(including, but not limited to data, source codes, object codes, specifications
and related documentation), (f) all other proprietary rights, and (g) all copies
and tangible embodiments thereof (in whatever form or medium).
 
1.87           “IRS” means the United States Internal Revenue Service.
 
1.88           “June 2008 Financials” shall have the meaning assigned to it in
Section 3.9(c).
 
1.89           “Knowledge” and all variations thereof (other than the “Company’s
Knowledge,” “to the Knowledge of the Company,” “Purchaser’s Knowledge” or “to
the Knowledge of the Purchaser” variations) shall mean with respect to any
representation, warranty or statement of any party in this Agreement that is
qualified by such party’s “knowledge,” the actual knowledge of such party or, in
the case of an entity, the actual knowledge of the Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer, inside General Counsel,
Controller or directors (or persons performing equivalent functions) of such
entity.
 
1.90           “Krassner Note” means the Promissory Note dated June 3, 1999 in
the principal amount of $6,000,000 issued by the Company to the Krassner L.P.
 
1.91           “Law” shall mean, with respect to any Person, any applicable law,
statute, treaty, ordinance, rule, regulation, Order, pronouncement having the
effect of law, or other requirement of any Governmental Entity, including,
without limitation, the Foreign Corrupt Practices Act of 1977, and those
covering safety, health, transportation, bribery, record keeping, zoning,
employment, tax, anti discrimination, antitrust, wage and hour and price and
wage control matters, to which, in each of the foregoing cases, such Person is,
or any of such Person’s properties, operations, business or assets are, bound or
subject.  “Laws” shall include Environmental Laws.
 
10

--------------------------------------------------------------------------------


 
1.92           “Lease” shall mean any lease, agreement (whether verbal or
written) or tenancy for property or assets, together with all subleases,
amendments, extensions, addenda, assignments, waivers and all other rights of
use and/or occupancy, and Contracts and documents relating to any of the
foregoing.
 
1.93           “Leased Real Property” shall mean the Real Property leased by any
of the Wilhelmina Transferred Companies or any of their Subsidiaries.
 
1.94           “Leasehold Improvements” and “Fixtures” shall mean all of the
leasehold improvements, fixtures and appurtenances owned by the Company or any
of its Subsidiaries and attached to the Leased Real Property.
 
1.95           “Legal Proceeding” shall mean any Claim or any legal,
administrative or other similar proceeding by or before any Governmental Entity
or arbitration or alternative dispute resolution panel.
 
1.96           “Liabilities” shall mean, without limitation, any direct or
indirect Indebtedness, guaranty, endorsement, Claim, loss, damage, deficiency,
cost, expense, obligation or responsibility, fixed or unfixed, known or unknown,
asserted or unasserted, choate or inchoate, liquidated or unliquidated, secured
or unsecured.
 
1.97           “Licenses” shall mean, with respect to any Person, all licenses,
permits, authorizations, approvals, registrations, franchises, rights, variances
(including zoning variances), easements, rights of way, and similar consents or
certificates granted or issued by any other Person, other than a Governmental
Entity, relating to the business of the subject Person.
 
1.98           “LLC Agreements” shall mean the operating agreement for each of
the LLCs.
 
1.99           “LLCs” shall have the meaning set forth in the Preamble.
 
1.100         “Losses” shall mean, with respect to any event or circumstance,
any and all Liabilities, Encumbrances, penalties, fines, settlements, and causes
of action, including, without limitation, any diminution in value of any real or
personal property and reasonable attorneys’, experts’ and accountants’ fees,
expenses and disbursements and court costs in connection with any of the
foregoing incurred by a Person in connection with such event or
circumstance.  The term Losses does not include (i) a diminution of value of
real or personal property due to the operation of market conditions, (ii) the
change in the fair market value of any securities, (iii) lost profits or lost
opportunities as such relate to third party claims, unless any of the foregoing
are included in any final and nonappealable judicially determined damage amount
or (iv) amounts in respect of specific indemnifiable items that were included in
the calculation of, and resulted in a dollar-for-dollar reduction in favor of
the Purchaser in, the amount of the Closing Net Asset Adjustment; provided that
amounts not included in the Closing Net Asset Adjustment but that relate to
items or accounts included or taken into account in such calculation, may be
Losses.
 
11

--------------------------------------------------------------------------------


 
1.101                      “March 2008 Financials” shall have the meaning
assigned to it in Section 3.9(c).
 
1.102                      “Market Value” of Purchaser Stock shall mean the
trailing 30 trading day average closing price of shares of common stock of
Purchaser (which shall include the reference date, if the U.S. financial markets
have closed) on the market on which such security is listed.  If shares of
Purchaser common stock are not listed on a stock exchange, but are quoted on the
OTC Bulletin Board or on the Pink Sheets, the Market Value of such security
shall be the average of the mean of the closing bid and asked prices per share
of such security for the 30 trading days preceding such date.
 
1.103                      “Material Adverse Effect” or “Material Adverse
Change” shall mean any effect, change, circumstance, development or event (each
a “Change” and collectively, “Changes”) that, individually or in the aggregate,
is or would reasonably be expected to be materially adverse to or in respect of
the condition (financial or otherwise), business, operations, results of
operations, affairs, assets, liabilities, Licenses, Permits, rights or prospects
(whether contractual or otherwise) of a specified Person or Persons when taken
as a whole; provided that  Changes resulting from any of the following shall not
be taken into account when determining whether a “Material Adverse Effect” has
occurred or would reasonably be expected to occur: (A) general economic,
political, financial or securities market conditions and (B) general conditions
to the industry in which the specified Person or Persons operate, provided that,
in either case ((A) or (B)) such Changes do not disproportionately affect the
specified Person or Persons.
 
1.104                      “Material Contract” shall have the meaning assigned
to it in Section 3.15(a).
 
1.105                      “Maximum Share Offset” shall mean a number of shares
of Purchaser Stock equal to (i) (a) $4,500,000 divided by (b) the NCEH Book
Value Per Share and (ii) after completion of Purchaser’s fiscal year 2008 audit
and the full satisfaction of any required Core Decrease or Core Increase
pursuant to Section 2.6 hereof (by way of a cash payment or the repurchase of
Seller Restricted Shares, in either case actually effected in accordance
therewith), (a) $1,000,000 divided by (b) the greater of (1) NCEH Book Value Per
Share and (2) the Market Value of Purchaser Stock as of the applicable date.
 
1.106                      “Miami Earnout” shall have the meaning assigned to it
in Section 2.8(b).
 
1.107                      “Miami Shares” shall mean the shares of common stock,
par value .01 per share, of Wilhelmina Miami.
 
1.108                      “Minimum Liquidity Requirement” means a number equal
to (a) $1 million minus (b) unrestricted cash and cash equivalents (which shall
exclude security deposits) of the Wilhelmina Transferred Companies as of the
close of business on the Closing Date minus (c) the Revolver Reduction Amount;
provided that, if the foregoing calculation yields a negative number, the
“Minimum Liquidity Requirement” shall be $0.
 
12

--------------------------------------------------------------------------------


 
1.109                      “Model Contest Business” shall mean the annual model
search competitions carried out by the Wilhelmina Transferred Companies,
including particularly WAM, in conjunction with certain third parties, including
magazine publishers.
 
1.110                      “Name Change Approval” shall have the meaning
assigned to it in Section 6.9.
 
1.111                      "NCEH Book Value Per Share" shall mean (a) net book
value per Purchaser Share as of the month end prior to the date of this
Agreement (which the parties agree is $0.247) minus (b) an amount equal to (x)
Ratable Purchaser Transaction Expenses divided by (y) the number of shares of
Purchaser Stock outstanding as of the date of the Agreement.  For purposes of
the foregoing, (i) “Ratable Purchaser Transaction Expenses” means (x)
Purchaser’s Transaction Expenses incurred as of the date that is five Business
Days prior to the Closing (which expenses shall be determined by Purchaser based
on invoices received to date, plus a reasonable estimate by Purchaser in good
faith of any noninvoiced amounts as of such date) multiplied by (y) the Pro
Forma Seller Percentage; and (ii) “Pro Forma Seller Percentage” means the sum of
the “Pro Forma” percentages applicable to “Dieter Esch and Affiliates” and “Brad
Krassner and Affiliates” set forth on Schedule 5.4.
 
1.112                      “New Employment Agreement” shall have the meaning
assigned to it in Section 8.2(c)(ii).
 
1.113                      “NYBCL” shall have the meaning assigned to it in
Section 2.2(e).
 
1.114                      “Objection Notice” shall have the meaning assigned to
it in Section 2.9(a).
 
1.115                      “Old Employment Agreements” shall have the meaning
assigned to it in Section 3.20(b).
 
1.116                      “Order” shall mean any judgment, order, writ, decree,
injunction, award, ruling or other determination whatsoever of any Governmental
Entity or any other entity or body (including, without limitation, any
arbitration or similar panel) whose finding, ruling or holding is legally
binding or is enforceable as a matter of right (in any case, whether preliminary
or final).
 
1.117                      “Organizational Documents” shall mean the articles or
certificate of incorporation, bylaws, certificate of organization, operating
agreement, certificate of partnership, partnership agreement or other governing
or constituent documents of a Person.
 
1.118                      “Patents” shall mean all letters patent and pending
applications for patents of the United States and all countries foreign thereto,
including regional patents, certificates of invention and utility models, rights
of license or otherwise to or under letters patent, certificates of intention
and utility models which have been opened for public inspection and all
reissues, divisions, continuations and extensions thereof.
 
1.119                      “Permits” shall mean all licenses, permits,
certificates of authority, authorizations, approvals, registrations, franchises,
rights, variances (including zoning variances), Orders, qualifications and
similar rights or approvals granted or issued by any Governmental Entity
relating to the Property or the Business of the Company or any Subsidiary.
 
13

--------------------------------------------------------------------------------


 
1.120                      “Person” shall mean any natural person, corporation,
general partnership, limited partnership, limited liability company,
proprietorship, joint venture, trust, estate, association, union, entity, or
other form of business organization or any Governmental Entity whatsoever.
 
1.121                      “Prepaid Items” shall mean all of the Company’s
prepaid expenses, including but not limited to advances and deposits.
 
1.122                      “Prohibited Transaction” shall mean any transaction
prohibited by Section 406 of ERISA or “prohibited transaction” under Section
4975(c) of the Code with respect to any Employee Benefit Plan, except for
transactions which are exempt under Section 408 of ERISA or Section 4975 of the
Code.
 
1.123                      “Property” shall have the meaning assigned to it in
Section 3.7.
 
1.124                      “Proprietary Information” shall mean any and all of
the following matter and information: trade secrets, ideas, techniques,
processes, operation methods, new product or service developments, product or
service plans or improvements, customer and client lists, Talent lists,
financial information or statements, sales or marketing information, plans or
strategies, Talent information or new Talent acquisition plans, personnel
information or new personnel acquisition plans, details of any Contracts,
pricing and fee policies, projections and other similar information that the
Wilhelmina Transferred Companies or their Subsidiaries own, use or  will use,
and/or which is useful in Business.   “Proprietary information'' shall not
include information that (a) was or becomes generally available to the public
other than as a result of a disclosure by a Seller, or the Affiliates, counsel,
accountants and other representatives of any Seller, or (b) was or becomes
available to a Seller on a non-confidential basis from a source other than the
Purchaser or its advisors, provided that such source was not known by such
Seller to be bound by any agreement with the Purchaser or any of its Affiliates
to keep such information confidential, or otherwise prohibited from transmitting
the information to you by a contractual, legal or fiduciary obligation.
 
1.125                      “Proxy Statement” shall have the meaning assigned to
it in Section 6.8(a).
 
1.126                      “Purchaser” shall have the meaning assigned to it in
the Preamble.
 
1.127                      “Purchaser Group” shall have the meaning assigned to
it in Section 10.2.
 
1.128                      “Purchaser Issued Shares” shall have the meaning
assigned to it in Section 5.4(c).
 
1.129                      “Purchaser SEC Reports” shall have the meaning
assigned to it in Section 5.5(a).
 
1.130                      “Purchasers Knowledge” or “Knowledge of Purchaser”
(or similar formulation) shall mean the actual knowledge of any officer of
Purchaser.
 
14

--------------------------------------------------------------------------------


 
1.131                      “Purchaser Stock” or “Purchaser Shares” shall mean
the shares of common stock of Purchaser, par value $.01 per share.
 
1.132                      “Purchaser Value Loss” shall have the meaning
assigned to it in Section 10.6(c).
 
1.133                      “Real Property” shall mean any real estate or
interest therein, together with all buildings, improvements, fixtures,
easements, options to acquire real estate or interest therein, rights to unpaid
insurance proceeds in respect of Losses to real estate, rights to unpaid
condemnation awards and all other rights in or appurtenant thereto.
 
1.134                      “Real Property Leases” shall have the meaning
assigned to it in Section 3.8.
 
1.135                      “Registration Rights Agreement” shall have the
meaning assigned to it in the Recitals.
 
1.136                      “Reportable Event” shall have the meaning assigned to
it in ERISA.
 
1.137                      “Representation Business” shall have the meaning
assigned to it in Section 9.2(c).
 
1.138                      “Representative” shall have the meaning assigned to
it in Section 14.8.
 
1.139                      “Required Consents” shall mean any Consent required
from any Person or under any Contract or Law, as applicable, including all
Governmental Consents and Required Third Party Consents listed on Schedule 3.6
attached hereto.
 
1.140                      “Required Third Party Consents” shall have the
meaning assigned to it in Section 6.7(b).
 
1.141                      “Requisite Stockholder Vote” shall mean the
affirmative vote of at least 66 2/3% of the votes entitled to be cast by the
holders of the outstanding shares of Purchaser Stock.
 
1.142                      “Restricted Area” shall have the meaning assigned to
it in Section 9.2(a).
 
1.143                      “Restricted Business” shall have the meaning assigned
to it in Section 9.2(a).
 
1.144                      “Restricted Patterson Shares” shall have the meaning
assigned to it in Section 6.12.
 
1.145                      “Restricted Period” shall mean the period commencing
on the Closing Date and ending on the date which is six and one-half (6 ½) years
from the Closing Date.
 
1.146                      “Restricted Sellers” shall have the meaning assigned
to it in Section 9.2.
 
15

--------------------------------------------------------------------------------


 
1.147                      “Restricted Share Amount” shall have the meaning
assigned to it in Section 2.7.
 
1.148                      “Revolver Reduction Amount” shall mean a number
(which may be positive or negative) equal to (a) $1.5 million minus (b) all
outstanding principal amounts and accrued interest owing to Signature Bank under
the Company’s revolving line of credit as of the close of business on the
Closing Date.
 
1.149                      “Rights Agreement” shall have the meaning assigned to
it in the Recitals.
 
1.150                      “SEC” shall have the meaning assigned to it in
Section 5.5(a).
 
1.151                      “Securities” shall mean all units of membership
interests, shares of capital stock, partnership interests, options, warrants,
notes, bonds or other equity or debt securities which have been offered or sold
by the subject entity.
 
1.152                      “Securities Act” shall mean the Securities Act of
1933, or any successors thereto, and the rules and regulations promulgated
thereunder, as amended and supplemented from time to time.
 
1.153                      “Seller Basket” shall have the meaning assigned to it
in Section 10.4(a).
 
1.154                      “Seller Group” shall have the meaning assigned to it
in Section 10.5.
 
1.155                      “Seller Restricted Shares” shall have the meaning
assigned to it in Section 2.7.
 
1.156                      “Sellers” shall have the meaning assigned to it in
the Preamble.
 
1.157                      “Signature Bank Security Interests” shall have the
meaning assigned to it in Section 7.3(i).
 
1.158                      “Stockholder Approvals” shall have the meaning
assigned to it in Section 6.9.
 
1.159                      “Stockholder Meeting” shall have the meaning assigned
to it in Section 6.9.
 
1.160                      “Subsidiary” shall mean any entity with respect to
which a specified Person (or a Subsidiary thereof) directly or indirectly owns
50% or more of the voting stock, units, or membership interests, or otherwise
has the power to vote or direct the voting of sufficient Securities to elect at
least half of the entity directors or managers, as the case may be.
 
1.161                      “Surviving Corporation” shall have the meaning
assigned to it in Section 2.2(a).
 
1.162                      “Talent” shall mean any model, entertainer, artist,
athlete or other “talent” or celebrity.
 
16

--------------------------------------------------------------------------------


 
1.163                      “Talent Agreement” shall have the meaning assigned to
it in Section 3.15(a)(iii).
 
1.164                      “Talent Business” shall have the meaning assigned to
it in Section 9.2(c).
 
1.165                      “Tax Returns” shall mean all returns, reports, Claims
for refunds or other information filed with any Governmental Entity in
connection with Taxes (including, without limitation, information returns and
declarations of estimated tax).
 
1.166                      “Taxes” shall mean (i) all taxes, charges, fees,
levies or other assessments including, without limitation, all net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
payroll, employment, social security, unemployment, excise, estimated, stamp,
occupancy, occupation, property or other similar taxes, including any interest
or penalties thereon, and additions to tax or additional amounts imposed by any
federal, state, local or foreign Governmental Entity, domestic or foreign (a
“Taxing Authority”) and (ii) all Liability for the payment of any taxes,
interest, penalty, addition to tax or like additional amount resulting from the
application of Treasury Regulation § 1.1502-6 or comparable Law.
 
1.167                      “Term Loan Amount” shall mean the amount of all
outstanding principal and accrued interest under the Company’s term loan owing
to Signature Bank and any other borrowings of the Wilhelmina Transferred
Companies (other than any amounts under or in connection with: (a) the Company’s
revolver with Signature Bank (b) the Krassner Note and (c) intercompany debt
between or among the Wilhelmina Transferred Companies and their wholly owned
subsidiaries) as of the close of business on the Closing Date.
 
1.168                      “Terminated Agreements” shall have the meaning
assigned to it in Section 7.3(h).
 
1.169                      “Third Party” shall mean any Person other than any
Seller, Wilhelmina Transferred Company, and any Subsidiary thereof, or an
Affiliate of any of the foregoing.
 
1.170                      “Total Divisional Loss” shall have the meaning
assigned to it in Section 2.8(e).
 
1.171                      “Trademarks” shall mean registered trademarks,
registered service marks, trademark and service mark applications, and
unregistered trademarks and service marks.
 
1.172                      “Transaction Expense Payment” shall have the meaning
assigned to it in Section 13.3.
 
1.173                      “Transaction Expenses” shall mean the legal,
accounting, financial advisory and consulting fees and other fees and expenses
incurred by any party hereto in connection with the negotiation and closing of
the Contemplated Transactions, including any letter of intent, this Agreement,
any Collateral Documents, any document or filing in connection with the SEC
approval process (including the Proxy Statement), the Stockholders Meeting, any
Third Party Consent or otherwise.  Transaction Expenses shall exclude any
Designated Matter Legal Fees.
 
17

--------------------------------------------------------------------------------


 
1.174                      “Unaudited Monthly Statements” shall have the meaning
assigned to it in Section 6.5.
 
1.175                      “WAM” shall have meaning set forth in the Preamble.
 
1.176                      “WAM Business” means the artist or talent management
business, including but not limited to celebrity or talent endorsements,
sponsorships, appearances, licensing and product lines, and campaigns (but
excluding in all cases the core model management booking business).
 
1.177                      “WAM Earnout” shall have the meaning assigned to it
in Section 2.8(a).
 
1.178                      “WAM EBITDA” means, for any period and without
duplication, (a) the EBITDA of WAM related to the WAM Business, plus (b) the
addbacks and, minus (c) the deductions set forth on Schedule 1.178 hereto.  For
avoidance of doubt, WAM EBITDA is intended to include solely EBITDA from the WAM
Business and shall in all cases exclude any Core EBITDA, such as the Model
Contest Business.
 
1.179                      “WAM Units” shall mean the units or membership
interests of WAM.
 
1.180                      “Wilhelmina Equity Interests” shall mean the
Wilhelmina Shares and the Wilhelmina Units.
 
1.181                      “Wilhelmina Expense Amount” shall mean a number
(which number may be positive or negative) equal to (i) $35,000, minus (ii) the
Transaction Expenses incurred by or otherwise to be paid by the Wilhelmina
Transferred Companies or their Subsidiaries, that remain unpaid prior to
Closing.
 
1.182                      “Wilhelmina Licensing” shall have the meaning set
forth in the Preamble.
 
1.183                      “Wilhelmina Licensing Units” shall mean the units or
membership interests of Wilhelmina Licensing.
 
1.184                      “Wilhelmina Miami” shall have meaning set forth in
the Preamble.
 
1.185                      “Wilhelmina Miami EBITDA” means, for any period and
without duplication, (a) the EBITDA of Wilhelmina Miami, plus (b) the addbacks
and minus (c) the deductions, in each case as set forth on Schedule 1.185
hereto.  For avoidance of doubt, Wilhelmina Miami EBITDA excludes all EBITDA
(including any Core EBITDA) not directly generated by Wilhelmina Miami.
 
1.186                      “Wilhelmina Models” shall mean Wilhelmina Models,
Inc., a New York corporation.
 
1.187                      “Wilhelmina Shares” shall mean, collectively, the
Company Shares and the Miami Shares.
 
18

--------------------------------------------------------------------------------


 
1.188                      “Wilhelmina Subsidiaries” means Wilhelmina Models
Inc., a New York corporation; Wilhelmina West, Inc.; L.W. 1. Inc.; and
Wilhelmina Kids & Creative Management LLC, a Delaware corporation.
 
1.189                      “Wilhelmina Transferred Companies” shall have meaning
set forth in the Preamble.
 
1.190                      “Wilhelmina TV” shall have the meaning set forth in
the Preamble.
 
1.191                      “Wilhelmina TV Units” shall mean the units or
membership interests of Wilhelmina TV.
 
1.192                      “Wilhelmina Units” shall mean, collectively, the WAM
Units, Wilhelmina Licensing Units and Wilhelmina TV Units.
 
ARTICLE 2
THE TRANSACTION
 
2.1           Closing.  On and subject to the terms and conditions of this
Agreement, at the Closing: (i) the Merger Sub will merge with and into the
Company (the “Merger”) in accordance with Sections 2.2 through 2.5, and
(ii) each Seller shall sell, assign, convey and deliver to Purchaser (or
Purchaser Sub, as applicable), and Purchaser shall (or shall cause Purchaser
Sub, as applicable, to) acquire from each such Seller, good and marketable title
to all outstanding Wilhelmina Equity Interests (other than the Company Shares
which shall be transferred by merger pursuant to clause (i)) held by such
Seller, free and clear of all Encumbrances, in accordance with Sections 2.5, 2.6
and 2.8.  Schedule 2.1(a) sets forth a list of the Wilhelmina Equity Interests
held by each Seller and transferred to Purchaser hereunder.
 
2.2           The Merger.
 
(a)           At the Effective Time, (i) the separate existence of Merger Sub
will cease and Merger Sub will be merged with and into the Company (Merger Sub
and the Company are sometimes referred to herein as the “Constituent
Corporations”; with respect to periods after the Effective Time, the Company is
sometimes referred to herein as the “Surviving Corporation”); (ii) the
Certificate of Incorporation of Merger Sub in effect immediately prior to the
Effective Time shall be the Certificate of Incorporation of the Surviving
Corporation; and (iii) the By-laws of Merger Sub as in effect immediately prior
to the Effective Time shall be the By-laws of the Surviving Corporation.
 
(b)           At the Effective Time, title to all property owned by each of the
Constituent Corporations shall vest in the Surviving Corporation without
reversion or impairment, and the Surviving Corporation shall automatically
assume all of the liabilities of each Constituent Corporation.
 
(c)           Immediately after the Effective Time, Purchaser shall elect those
individuals set forth on Schedule 2.2(c) to the Board of Directors of the
Surviving Corporation (which persons will constitute the entire Board of
Directors of the Surviving Corporation).  Neither Purchaser nor the Surviving
Corporation is under any obligation to maintain any person in any such position.
 
19

--------------------------------------------------------------------------------


 
(d)           Immediately after the Effective Time, Purchaser shall cause the
Board of Directors of the Surviving Corporation to name the persons set forth on
Schedule 2.2(d) as officers of the Surviving Corporation in the positions
indicated, provided however, that neither Purchaser nor the Surviving
Corporation is under any obligation to maintain any person in any such position,
except to the extent provided in the Mutual Support Agreement.
 
(e)           On the Closing Date, the Company and Merger Sub will cause the
Certificate of Merger (the “Certificate of Merger”) to be executed and filed
with the New York Secretary of State as provided in the New York Business
Corporation Law (the “NYBCL”) and shall make all other filings or recordings
required under the NYBCL in order to effect the Merger.
 
(f)           The Merger shall become effective on the day and time of the
filing of the Certificate of Merger with the New York Secretary of State, or at
such other date or time as the Parties may agree.  The date and time of such
effectiveness is herein sometimes referred to as the “Effective Time”.
 
(g)           As of the Effective Time, by virtue of the Merger and without any
action on the part of the holders of any Company Shares or the holders of
capital stock of Merger Sub:
 
(i)           Each issued and outstanding Company Share shall be automatically
converted into the right to receive a pro-rata portion of the Aggregate Merger
Consideration as defined in Section 2.3 upon surrender, in the manner provided
in Section 2.5 hereof, of the certificate that formally evidenced such Company
Share.  All such Company Shares, when so converted, shall no longer be
outstanding and shall automatically be cancelled and retired and shall cease to
exist, and each holder of a certificate representing any such Company Shares
shall cease to have any rights with respect thereto, except the right to receive
a portion of the Aggregate Merger Consideration therefor upon the surrender of
such certificate in accordance with Section 2.5.  Any Company Shares held as
treasury shares by the Company shall automatically be cancelled and retired and
shall cease to exist, and shall not be converted into the right to receive any
consideration.
 
(ii)           Each issued and outstanding share of the capital stock of Merger
Sub shall automatically, and without any action on the part of the holder
thereof, be converted into one validly issued, fully paid and non-assessable
share of common stock of the Surviving Corporation.
 
(h)           As soon as practicable after the Effective Time, each holder of
Company Shares prior to the Effective Time will surrender the certificates
representing the Company Shares pursuant to Section 2.5.  Upon the surrender of
all the Company Shares owned by a stockholder, such Person shall promptly
receive from Purchaser the portion of the Aggregate Merger Consideration which
such Person is entitled to receive pursuant to Section 2.5.
 
20

--------------------------------------------------------------------------------


 
(i)           In the event any certificate or certificates which immediately
prior to the Effective Time represented outstanding Company Shares (the
“Certificates”) shall have been lost, stolen or destroyed, upon the making of an
affidavit of fact by the Person claiming such Certificate(s) to be lost, stolen
or destroyed and, if required by Purchaser, the posting by such person of a bond
in such sum as Exchange Agent may reasonably direct as indemnity against any
claim that may be made against any party hereto or the Surviving Corporation
with respect to such Certificate(s), the Exchange Agent will disburse the Merger
Consideration pursuant to Section 2.5 payable in respect of the Company Shares
represented by such lost, stolen or destroyed Certificate(s).
 
(j)           At the Effective Time, the stock transfer books of the Company
shall be closed, and thereafter there shall be no further registration of
transfers of the Company Shares on the records of the Company.  From and after
the Effective Time, the holders of Certificates evidencing ownership of the
Company Shares outstanding immediately prior to the Effective Time shall cease
to have any rights with respect to such Company Shares, except as otherwise
provided for herein or by applicable law.  If, after the Effective Time,
Certificates are presented to the Surviving Corporation for any reason, they
shall be cancelled and exchanged as provided in this Article 2.
 
(k)           The Merger is intended to constitute a reorganization within the
meaning of Sections 368(a)(1)(A) and 368(a)(2)(E) of the Code.  Each party shall
treat the Merger consistent with such characterization, including complying with
the reporting and record keeping requirements of Treasury Regulation Section
1.368-3.
 
(l)           The Merger shall have all further effects as specified in the
applicable provisions of the NYBCL.
 
2.3           Transaction Consideration.
 
(a)           The aggregate merger consideration shall be $15,000,000 of shares
of Purchaser Stock calculated based on NCEH Book Value Per Share of newly issued
shares of Purchaser Stock (the “Aggregate Merger Consideration”), subject to the
provisions of Section 2.7 (Seller Restricted Shares) and as adjusted pursuant to
the provisions of this Article 2.  Schedule 2.3 sets forth the portion of the
Aggregate Merger Consideration that will be distributable to each applicable
Seller at Closing and the portion of the Aggregate Merger Consideration that
will be placed into Escrow pursuant to Section 2.7.
 
(b)           Subject to Section 2.15, the aggregate consideration (the
“Aggregate Purchase Consideration”) payable by Purchaser in respect of the
purchase of all outstanding Wilhelmina Equity Interests (other than the Company
Shares or the Miami Shares) shall be (i) $9,000,000 minus (ii) the Designated
Matter Cash Deduction, in cash allocated as set forth on Schedule 2.3, as
adjusted pursuant to the provisions of this Article 2 and reduced by any
applicable withholding Tax; plus, as part of the consideration for the WAM
Units, the WAM Earnout and as consideration for the Miami Shares, the Miami
Earnout.
 
21

--------------------------------------------------------------------------------


 
2.4           No Fractional Shares.  Notwithstanding any other provision of this
Agreement, no fraction of a share of Purchaser Stock will be issued by virtue of
the Merger, but in lieu thereof each holder of shares of Company Shares who
would otherwise be entitled to receive a fraction of a share of Purchaser Stock
(after aggregating all fractional shares of Purchaser Stock that otherwise would
be received by such holder) shall, upon surrender of such holder’s Company
Certificate(s) receive from Purchaser one share of the Purchaser Stock (after
taking into account all shares of Company Shares owned by such holder at the
Effective Time).
 
2.5           Payment for Shares in the Merger.  The manner of making payment
for Company Shares in the Merger shall be as follows:
 
(a)           On or prior to the Closing Date, Purchaser shall make available to
Securities Transfer Corporation (the “Exchange Agent”) for the benefit of the
holders of Company Shares, a sufficient number of shares of Purchaser Stock
required to effect the delivery of the Aggregate Merger Consideration.
 
(b)           Promptly after the Effective Time, the Exchange Agent shall mail
to each holder of record (as of the Effective Time) of a Certificate or
Certificates (i) a letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the Company Certificates shall
pass, only upon proper delivery of the Company Certificates to the Exchange
Agent) and (ii) instructions for use in effecting the surrender of the Company
Certificates in exchange for certificates representing shares of Purchaser Stock
pursuant to Section 2.2, and any dividends or other distributions pursuant to
this Section 2.5.  Upon surrender of Company Certificates for cancellation to
the Exchange Agent or to such other agent or agents as may be appointed by
Purchaser, together with such letter of transmittal, duly completed and validly
executed in accordance with the instructions thereto, the holders of such
Company Certificates shall be entitled, at the Effective Time, to receive in
exchange therefore, certificates representing the number of whole shares of
Purchaser Stock into which their shares of Company Shares were converted
pursuant to Section 2.2, a share of Purchaser Stock in lieu of fractional shares
which such holders have the right to receive pursuant to Section 2.2 and any
dividends or other distributions payable pursuant to Section 2.5(c), and the
Company Certificates so surrendered shall forthwith be canceled. Until so
surrendered, outstanding Company Certificates will be deemed, from and after the
Effective Time, to evidence only the ownership of the number of whole shares of
Purchaser Stock into which such shares of Company Shares shall have been so
converted (including any voting, notice or other rights associated with the
ownership of such shares of Purchaser Stock under the Certificate of
Incorporation or Bylaws of Purchaser or under New York Law) and the right to
receive one share of Purchaser Stock in lieu of the issuance of any fractional
shares in accordance with Section 2.2 and any dividends or other distributions
payable pursuant to Section 2.5(c).
 
(c)           No dividends or other distributions that are declared after the
Effective Time on Purchaser Stock and payable to the holders of record thereof
after the Effective Time will be paid to persons entitled by reason of the
Merger to receive Purchaser Stock until such persons surrender their Company
Certificates as provided above.  Upon such surrender, there shall be paid to the
person in whose name the Purchaser Stock are issued any dividends or other
distributions having a record date after the Effective Time and payable with
respect to such Purchaser Stock between the Effective Time and the time of such
surrender.  After such surrender, there shall be paid to the person in whose
name the Purchaser Stock are issued any dividends or other distributions on such
Purchaser Stock which shall have a record date after the Effective Time.  In no
event shall the persons entitled to receive such dividends or other
distributions be entitled to receive interest on such dividends or other
distributions.
 
22

--------------------------------------------------------------------------------


 
(d)           If any certificate representing Purchaser Stock is to be issued in
a name other than that in which the Certificate surrendered in exchange therefor
is registered, it shall be a condition of such exchange that the Certificate so
surrendered shall be properly endorsed and otherwise in proper form for transfer
and that the person requesting such exchange shall pay to the Exchange Agent any
transfer or other taxes required by reason of the issuance of certificates for
such Purchaser Stock in a name other than that of the registered holder of the
Certificate surrendered, or shall establish to the satisfaction of the Exchange
Agent that such tax has been paid or is not applicable.
 
(e)           Notwithstanding the foregoing, neither the Exchange Agent nor any
of the Parties shall be liable to a holder of Company Shares for any Purchaser
Stock or dividends thereon delivered to a public official pursuant to applicable
escheat law.  The Exchange Agent shall not be entitled to vote or exercise any
rights of ownership with respect to the Purchaser Stock held by it from time to
time hereunder, except that it shall receive and hold all dividends or other
distributions paid or distributed with respect to such Purchaser Stock for the
account of the persons entitled thereto.
 
(f)           Subject to applicable law, any portion of the Aggregate Merger
Consideration which remains unclaimed by the former stockholders of the Company
for one (1) year after the Effective Time shall be delivered to Purchaser, upon
demand of Purchaser, and any former stockholder of the Company shall thereafter
look only to Purchaser for payment of their applicable claim for their Company
Shares.
 
(g)           No transfers of Company Shares shall be made on the stock transfer
books of the Company after the close of business on the day immediately prior to
the date of the Effective Time.
 
2.6           Core Adjustment.
 
(a)           As soon as reasonably practicable but not later than thirty (30)
days following completion of Purchaser’s fiscal year 2008 audit, the Purchaser
shall inform the Control Sellers of its good faith calculation, based on the
books and records of the Company, of the Core Increase or the Core Decrease, as
applicable.  For a period of thirty (30) days after the date that the Purchaser
informs the Control Sellers of its calculations, the Purchaser will provide the
Control Sellers with full reasonable access to the Company’s Books and Records,
personnel and accountants during normal business hours and upon reasonable
notice.  In the event that the Purchaser receives an objection notice relating
to such calculations from the Control Sellers within such thirty (30) day
period, the dispute as to the calculation will be resolved pursuant to Section
2.9 of this Agreement.
 
23

--------------------------------------------------------------------------------


 
(b)           The Aggregate Purchase Price shall be adjusted either (i) upwards,
in the amount of the Core Increase or (ii) downwards, in the amount of the Core
Decrease.  The “Core Increase” shall mean, if the Base Price is higher than the
Initial Enterprise Proceeds, the excess of (a) the Base Price over (b) Initial
Enterprise Proceeds.  The “Core Decrease” shall mean, if the Base Price is lower
than the Initial Enterprise Proceeds, the excess of (c) the Initial Enterprise
Proceeds over (d) the Base Price.  The “Base Price” means a number equal to
(i) the product of (x) 7.5 times (y) Average Core EBITDA, plus (ii) Closing Net
Asset Adjustment plus (iii) the Wilhelmina Expense Amount plus (iv) the
Designated Matter True-Up (if applicable).  “Average Core EBITDA” means the
average of audited 2007 Core EBITDA and audited 2008 Core EBITDA.  In the event
that a Core Increase is required, Purchaser shall pay the Control Sellers in
cash in immediately available funds (subject to the last sentence of this
Section 2.6(b)), pro-rata for their equity ownership in the Company prior to
Closing, the amount of such Core Increase within the later of (A) 30 calendar
days following Purchaser’s delivery of the calculation of such Core Increase
pursuant to Section 2.6(a) or (B) 10 (ten) days following the resolution, in
accordance with Section 2.9 of this Agreement, of any objection raised in
compliance with Section 2.6(a) above.  In the event that a Core Decrease is
required, Esch and Krassner shall each pay (or cause to be paid by Lorex and the
Krassner L.P., respectively) the Purchaser in cash in immediately available
funds, 50% of the amount of such Core Decrease within the later of (A) 30
calendar days following Purchaser’s delivery of the calculation of such Core
Decrease pursuant to Section 2.6(a) or (B) 10 (ten) days following the
resolution, in accordance with Section 2.9 of this Agreement, of any objection
raised in compliance with Section 2.6(a) above), not to exceed $2,250,000 in
each case ($4,500,000 in the aggregate); provided that if either Esch or
Krassner fails to timely make (or caused to be made) its required cash payment
pursuant to the foregoing (or if either otherwise elects), Purchaser shall have
the right to promptly repurchase for $.0001 (one one-hundredths of one penny)
per share such number of Seller Restricted Shares equal to (x) 50% (with respect
to each of Esch and Krassner, for a total of 100% in the case of default and/or
election by both) of the amount of the Core Decrease divided by (y) the lesser
of (1) the Market Value of Purchaser Stock as of the date of repurchase and (2)
the NCEH Book Value Per Share; provided that in no event shall Purchaser be
permitted to purchase an amount of shares greater than the Maximum Share Offset
pursuant to the foregoing.  Notwithstanding the foregoing, if (i) the Base Price
is less than $25,500,000 and (ii) the sum of (A) Closing Net Asset Adjustment
plus (B) Wilhelmina Expense Amount yields a negative number, Purchaser shall be
permitted to offset against payments pursuant to Section 2.8 an amount equal to
the lesser of (a) $25,500,000 minus the Base Price or (b) absolute value of the
sum of (A) the Closing Net Asset Adjustment plus (B) the Wilhelmina Expense
Amount.  In the event of any adjustments pursuant to this Section 2.6, the
Parties hereto agree to use good faith efforts to reach agreement on the
allocation of any such adjustments between the Aggregate Merger Consideration
and the Aggregate Purchase Consideration; provided, however, that in the event
that a Core Increase is required, any additional consideration that is allocable
by virtue of this provision to Aggregate Merger Consideration shall be paid in
Purchaser Stock (valued at Market Value as of the date of required payment) to
the extent the payment of such additional consideration would cause more than 20
percent of the Aggregate Merger Consideration (based on the fair market value of
the capital stock and other consideration that would otherwise constitute
Aggregate Merger Consideration (i.e., without giving effect to the proviso)) to
be paid in other than voting stock of the Purchaser in violation of Section
368(a)(2)(E)(ii) of the Code; provided, further that the Purchaser shall not be
deemed in breach of this Section 2.6(b) in the event that the parties hereto
have not resolved the appropriate allocation of any adjustments prior to the
time of required payment by the Purchaser pursuant to the fifth sentence of this
Section 2.6(b).
 
24

--------------------------------------------------------------------------------


 
2.7           Seller Restricted Shares.  Concurrently with the Closing, a number
of shares issuable as part of the Aggregate Merger Consideration and equal to
(i) the Maximum Share Offset plus (ii) Designated Matter Holdback Shares (such
total, the “Restricted Share Amount”) shall be deposited in escrow (the
“Escrow”) to be held in accordance with the Escrow Agreement (collectively, the
“Seller Restricted Shares”).  Olshan Grundman Frome Rosenzweig & Wolosky LLP
shall serve as escrow agent for the Escrow.  Seller Restricted Shares shall be
subject to repurchase by Purchaser pursuant to the provisions of the Escrow
Agreement, as further described in Sections 2.6, 2.8, 2.16 and 10.7.  For the
avoidance of doubt, the Seller Restricted Shares constitute a portion of the
shares issuable to the Sellers at Closing pursuant to the Merger.
 
2.8           Earn-Out Payments; Off-Set.  The purchase price payable by
Purchaser for WAM and Wilhelmina Miami, as applicable, shall be the right of the
applicable Sellers to receive the following cash payments (collectively, the
“Earn-Out Payments”) that may become deliverable or payable to the Sellers as
follows:
 
(a)           WAM Earnout
 
(i)           As soon as reasonably practicable but not later than thirty (30)
days following the third anniversary of the Closing Date, the Purchaser shall
inform the Control Sellers of its good faith calculation, based on the books and
records of WAM, of the WAM Earnout.  For a period of twenty (20) days after the
date that the Purchaser informs the Control Sellers of its calculations, the
Purchaser will provide the Control Sellers with full reasonable access to WAM’s
Books and Records, personnel and accountants during normal business hours and
upon reasonable notice.  In the event that the Purchaser receives an objection
notice relating to such calculations from the Control Sellers within such twenty
(20) day period, the dispute as to the calculation will be resolved pursuant to
Section 2.9 of this Agreement.
 
(ii)           Subject to the provisions of Section 2.8(c) and the resolution of
any objection raised in compliance with Section 2.8(a)(i) above, Purchaser shall
pay to the Control Sellers, pro rata in accordance with their pre-closing
ownership of WAM, an amount (if positive) in cash in immediately available funds
equal to (a) five (5) multiplied by (b) the three year average of audited WAM
EBITDA for the twelve month periods beginning on the Closing Date, the first
anniversary of the Closing and the second anniversary of the Closing Date,
respectively; provided that aggregate payments (determined prior to any
adjustment pursuant to Section 2.8(c)) under this Section 2.8(a)(ii) shall not
exceed $10,000,000; and provided further that revenue associated with any cash
included in the calculation of the Closing Net Asset Adjustment under Section
2.6 shall be excluded from WAM EBITDA for purposes of the foregoing
calculation.  The Earn-Out Payment described under this Section 2.8(a), subject
to Section 2.8(c), is referred to as the “WAM Earnout”.  Any positive WAM
Earnout payment owed by Purchaser shall be paid by Purchaser within the later of
(A) 30 calendar days following Purchaser’s delivery of the calculation of the
WAM Earnout pursuant to Section 2.8(a)(i) or (B) 10 (ten) days following the
resolution, in accordance with Section 2.9 of this Agreement, of any objection
raised in compliance with Section 2.8(a)(i) above.
 
25

--------------------------------------------------------------------------------


 
(b)           Miami Earnout
 
(i)           As soon as reasonably practicable but not later than thirty (30)
days following the third anniversary of the Closing Date, the Purchaser shall
inform the Control Sellers of its good faith calculation, based on the books and
records of Wilhelmina Miami, of the Miami Earnout.  For a period of twenty (20)
days after the date that the Purchaser informs the Control Sellers of its
calculations, the Purchaser will provide the Control Sellers with full
reasonable access to Wilhelmina Miami’s Books and Records, personnel and
accountants during normal business hours and upon reasonable notice.  In the
event that the Purchaser receives an objection notice relating to such
calculations from the Control Sellers within such twenty (20) day period, the
dispute as to the calculation will be resolved pursuant to Section 2.9 of this
Agreement.
 
(ii)           Subject to the provisions of Section 2.8(c) and the resolution of
any objection raised in compliance with Section 2.8(b)(i) above, Purchaser shall
pay to the Control Sellers and the Remaining Miami Sellers, pro rata for their
pre-closing ownership of Wilhelmina Miami, an amount (if positive) in cash in
immediately available funds equal to (a) 7.5 multiplied by (b) the three year
average of audited Wilhelmina Miami EBITDA for the twelve months periods
beginning on the Closing Date, the first anniversary of the Closing and the
second anniversary of the Closing Date, respectively; provided that revenue
associated with any cash included in the calculation of the Closing Net Asset
Adjustment under Section 2.6 shall be excluded from Wilhelmina Miami EBITDA for
purposes of the foregoing calculation . The Earn-Out Payment described under
this Section 2.8(b), subject to Section 2.8(c), is referred to as the “Miami
Earnout”.  Any positive Miami Earnout payment owed by Purchaser shall be paid by
Purchaser within the later of (A) 30 calendar days following Purchaser’s
delivery of the calculation of the Miami Earnout pursuant to Section 2.8(b)(i)
or (B) 10 (ten) days following the resolution, in accordance with Section 2.9 of
this Agreement, of any objection raised in compliance with Section 2.8(b)(i)
above.
 
(c)           Notwithstanding anything to the contrary, Purchaser shall have the
right, prior to making any payment under Section 2.8(a) or 2.8(b), and in
addition to any other set off rights specifically provided for in this
Agreement, to reduce the amount of any payments otherwise owing pursuant to
either Section 2.8(a) or Section 2.8(b) by (a) the absolute value of any
Aggregate Divisional EBITDA Loss and (b) if pursuant to Section 2.5 (i) the Base
Price was less than $25,500,000 and (ii) the sum of  (A) Closing Net Asset
Adjustment plus (B) the Wilhelmina Expense Amount yields a negative number, an
amount equal to the lesser of (A) $25,500,000 minus the Base Price or (B) the
absolute value of the sum of (A) Closing Net Asset Adjustment plus
(B) Wilhelmina Expense Amount.  An “Aggregate Divisional EBITDA Loss” shall mean
(a) an aggregate WAM EBITDA loss for the twelve months periods beginning on the
Closing Date, the first anniversary of the Closing and the second anniversary of
the Closing Date, respectively, if any, and/or (b) an aggregate Wilhelmina Miami
EBITDA loss for the twelve months periods beginning on the Closing Date, the
first anniversary of the Closing and the second anniversary of the Closing Date,
respectively, if any (it being understood that an aggregate loss in each case
shall be determined by summing EBITDA, including negative EBITDA, for all three
periods).
 
26

--------------------------------------------------------------------------------


 
(d)           After giving effect to any reduction(s) of Earnout Payments
pursuant to Section 2.8(c), Purchaser shall pay any positive WAM Earnout and/or
the Miami Earnout to the applicable Sellers, pro rata for their pre-closing
ownership interests in WAM and Wilhelmina Miami, respectively, within the later
of (A) 30 calendar days following Purchaser’s delivery of the calculations with
respect to the WAM Earnout pursuant to Section 2.8(a)(i) and the Miami Earnout
pursuant to Section 2.8(b)(i) (whichever is delivered later) or (B) 10 (ten)
days following the resolution, in accordance with Section 2.9 of this Agreement,
of all objections raised in compliance with Section 2.8(a)(i) or Section
2.8(b)(i) above.
 
(e)           In the event that either (i) Aggregate Divisional EBITDA Losses
exist for both WAM and Wilhelmina Miami (the sum of such Aggregate Divisional
EBITDA Losses, the “Total Divisional Loss”) or (ii) the amount an Aggregate
Divisional EBITDA Loss exceeds the amount of any Earnout Payment (prior to any
adjustment made under Section 2.8(c))  (an “Excess Divisional Loss”), then
Purchaser shall have the right to promptly repurchase for $.0001 (one
one-hundredths of one penny) per share a number of Seller Restricted Shares
(valued at the greater of (i) the prevailing Market Value as of the date of
repurchase and (ii) NCEH Book Value Per Share) equal to the Total Divisional
Loss or the Excess Divisional Loss, as applicable; provided that in no event
shall Purchaser be permitted to repurchase shares hereunder having a value
greater than the lesser of (a) $1,000,000 and, if a repurchase of Seller
Restricted Shares by Purchaser occurred pursuant to Section 2.6 hereof, (b) the
value (measured at the greater of (1) the Market Value of Purchaser Stock as of
the date of such repurchase and (2) NCEH Book Value Per Share) of the number of
Seller Restricted Shares that were required to remain in escrow following such
repurchase pursuant to Section 2.6 in respect of any Core Decrease.  Any such
repurchase shall be effected on 50/50 proportionate basis between shares issued
to Lorex and shares issued to Krassner L.P.  Each of Lorex or the Krassner L.P.
shall have the right to cover their respective ½ portions of any Total
Divisional loss or Excess Divisional Loss by a cash payment to Purchaser made
within the time period required by Section 2.8 above (in which case Purchaser
shall not repurchase Seller Restricted Shares pursuant to the foregoing).
 
(f)           The Earnout Payments may be payable in whole or in part in
Purchaser Shares (valued at then prevailing Market Value), at the election of
the Control Sellers, provided (a) that within fifteen (15) days after the date
that the Purchaser informs the Control Sellers of its calculation of the WAM
Earnout, the Control Sellers deliver to Purchaser a notice electing the whole or
partial payment of the Earnout Payment in Purchaser Shares and (b) Purchaser
consents thereto in writing at the time of such payment.  In the event that the
Control Sellers fail to deliver such notice, then the Earnout Payments shall be
payable in cash or Purchaser Shares, or any combination of cash and Purchaser
Shares, at the sole discretion of Purchaser.
 
(g)           Earnout Payments shall be considered an adjustment to the
Aggregate Purchase Price.  The net amount, if any, payable with respect to the
WAM Earnout shall be allocable to the WAM Units, and the net amount, if any,
payable with respect to the Miami Earnout shall be allocable to the Miami
Shares.
 
27

--------------------------------------------------------------------------------


 
2.9           Resolution of Calculation Objections.
 
(a)           Any objection notice delivered in connection with the matters set
forth in Sections 2.6 and 2.8 shall be in writing (an “Objection Notice”) and
set forth any alleged inaccuracies or miscalculations (the “Calculation
Objection”) no later than 5:00 p.m., New York City time on the fifteenth (15th)
day after receipt of such calculations from Purchaser.  If the Control Sellers
do not deliver an Objection Notice to Purchaser by such date and time, the
Control Sellers shall be deemed to have accepted such calculations as prepared
by Purchaser.
 
(b)           Following the Purchaser’s receipt of any Objection Notice, the
Purchaser and the Control Sellers shall negotiate in good faith to resolve such
dispute.  In the event that the Control Sellers and the Purchaser fail to agree
on any of the Control Sellers’s objections set forth in the Objection Notice
within ten (10) days after the Purchaser receives the Objection Notice, the
Control Sellers and the Purchaser agree that RSM McGladrey, independent public
accountants, shall, within the thirty (30) day period immediately following
referral of any calculation to RSM McGladrey, make the final determination of
such calculation in accordance with the terms of this Agreement.  The Purchaser
and the Control Sellers each shall provide RSM McGladrey with their respective
determinations of such calculation and such supporting documentation and
information as RSM McGladrey may request.  RSM McGladrey shall make an
independent determination of the calculation that, assuming compliance with the
previous clause, shall be final and binding on the Sellers and the Purchaser if
RSM McGladrey’s determination shall be a number that is between or equal to one
of the numbers proposed by the Purchaser to the Control Sellers and the Control
Sellers in the objection notice.  If RSM McGladrey’s determination of any
calculation is not between the calculations of the Purchaser and the Control
Sellers, then the calculation determined by the party that was closer to that of
RSM McGladrey shall be final and binding.  The Control Sellers and the Purchaser
shall each pay one-half (½) of the fees, costs and expenses of RSM McGladrey in
connection with the foregoing.
 
2.10           Krassner Note.  At the Closing, the outstanding principal amount
(which the parties agree is $6,000,000), plus any accrued but unpaid interest,
under the Krassner Note shall be paid in its entirety to the Krassner L.P. by
Purchaser, or by Merger Sub (or the Surviving Corporation with funds contributed
by Purchaser) on behalf of Purchaser, and the Krassner Note shall be forthwith
cancelled and be no longer of any force and effect.
 
2.11           Purchaser Sub.  Purchaser shall have the right to consummate any
purchase of Wilhelmina Equity Interests hereunder through a newly formed
subsidiary entity or entities of Purchaser.  Purchaser shall inform the Control
Sellers within 5 Business Days prior to the Closing of its intention with
respect to which entity shall make the applicable acquisitions of equity
interests hereunder.  For avoidance of doubt, unless the context indicates
otherwise, Purchaser alone shall have the right to determine which Purchaser
entity is applicable in the event of references under this Agreement to
“Purchaser or Purchaser Sub” or a similar formulation.
 
2.12           Controlled Vehicles; Set Offs.  For the avoidance of doubt,
Purchaser shall be permitted to adjust amounts owed to any Affiliate of Esch or
Krassner (e.g., owed to Lorex (controlled by Esch) or to the Krassner L.P.
(controlled by Krassner), respectively) with amounts owed or payable by Esch or
Krassner under this Agreement, and vice versa.  No Control Seller shall assert
that the ownership or transfer of any Wilhelmina entity by such Control Seller’s
affiliate (e.g., by Lorex and the Krassner L.P., respectively, in the case of
Esch and Krassner, respectively, and vice versa), rather than such Control
Seller, precludes Purchaser from setting off against, or otherwise adjusting
amounts owed to such Affiliate under this Agreement.
 
28

--------------------------------------------------------------------------------


 
2.13           Election.  The Control Sellers may elect to direct the payment of
shares of Purchaser Stock otherwise payable to them as part of the consideration
under this Agreement to qualified Persons who make the representations set forth
in Section 4.7, Section 4.8 and Section 4.9 of this Agreement.
 
2.14           Aggregate Purchase Consideration Allocation.
 
(a)           After a thorough analysis of the assets of each LLC and arm’s
length negotiations, the parties agree that the Aggregate Purchase Consideration
with respect to such LLC (including any contingent portion of the Aggregate
Purchase Consideration) and the liabilities of such LLC immediately before the
Closing, to the extent not required to be treated as interest under Section 1274
of the Code, shall be allocated among the assets of such LLC as follows:
 
(i)           to each asset of the LLC (other than Section 197 intangibles,
within the meaning of Section 197 of the Code), there shall be allocated an
amount equal to the book value of such asset net of the book value of any contra
account with respect thereto, in each case determined in accordance with GAAP as
reflected on the LLC’s books and records immediately prior to the Closing, and
 
(ii)           the balance, including all contingent payments with respect to
such LLC (except to the extent required to be treated as interest) shall be
allocated to Section 197 intangibles within the meaning of Section 197 of the
Code, including goodwill.
 
(b)           No portion of such amount shall be allocated to the covenants
contained in Article 9.
 
(c)           Each of the parties (i) shall be bound by the allocations
described in this Section 2.14 for all purposes, including determining any
Taxes, (ii) shall prepare and file all Tax Returns to be filed in a manner
consistent with such allocations, and (iii) shall not take (or permit any
affiliate to take any position inconsistent with such allocations in any Tax
Return, any proceeding before a Governmental Authority or otherwise.  In the
event the allocation is disputed by a Governmental Authority, the party
receiving notice of such dispute shall promptly notify and consult with the
other parties concerning the resolution of such dispute, and shall keep the
other parties apprised of the status of such dispute and the resolution thereof.
 
2.15           Patterson Payment.  Notwithstanding anything to the contrary, an
amount in cash (i) equal to one-half of the Patterson Payment Amount and (ii)
otherwise payable to Control Sellers as cash consideration under Section 2.3(b)
at Closing, shall be directed and paid to Patterson to satisfy, together with
the issuance of Purchaser Shares (including Restricted Patterson Shares) under
Section 6.12 hereof, the Company’s obligations in respect of any change in
control or related payment under Patterson’s Old Employment Agreement.  The
"Patterson Payment Amount" shall mean the amount (if any) jointly determined by
the Control Sellers and Purchaser to be owed at Closing to Patterson in respect
of any change in control or related payment under Patterson's Old Employment
Agreement in connection with the transactions contemplated by this
Agreement.  The total foregoing cash payment shall be an adjustment to the
Aggregate Purchase Price.
 
29

--------------------------------------------------------------------------------


 
2.16           Designated Matter Repurchase.   If, as a result of the settlement
with respect to the matter set forth on Schedule 10.2(d) under the heading
“Program Amounts”, the Designated Matter Post Closing Amount exceeds the
Designated Matter Cash Deduction, then Purchaser shall have the right to
promptly repurchase for $.0001 (one one-hundredths of one penny) per share a
number of Designated Matter Holdback Shares having a value equal to the
Designated Matter Repurchase Share Amount.  Any repurchase of Designated Matter
Holdback Shares pursuant to this Section 2.16 shall occur no later than 90 days
following the later of (i) final settlement with respect to the matter set forth
on Schedule 10.2(d) under the heading “Program Amounts” and (ii) full
satisfaction of any required Core Decrease or Core Increase pursuant to Section
2.6 hereof.  In no event shall Purchaser repurchase any Designated Matter
Holdback Shares other than pursuant to this Section 2.16; provided that
Designated Matter Holdback Shares shall not be Purchaser’s sole remedy with
respect to the indemnification amounts covered by Section 10.2(d).
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF WILHELMINA TRANSFERRED COMPANIES AND CONTROL
SELLERS
 
Each of the Wilhelmina Transferred Companies and Control Sellers severally in
accordance with the percentages set forth on Schedule B hereby make the
following representations and warranties to the Purchaser and Merger Sub as of
the date hereof and as of the Closing Date, except that to the extent that a
representation or warranty relates to a particular Control Seller, such
representation or warranty, as it relates to such Control Seller, shall be
deemed to have been made by such Control Seller severally and not jointly:
 
3.1           Organization.  Each of the Wilhelmina Transferred Companies and
their Subsidiaries is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.  Each of the Wilhelmina Transferred Companies and their
Subsidiaries is duly authorized or admitted to conduct business and, where
applicable, is in good standing under the laws of each jurisdiction where such
authorization or admission is required, except where the failure to do so would
not have a Material Adverse Effect.  All of such jurisdictions are listed on
Schedule 3.1(a).  Each of the Wilhelmina Transferred Companies and their
Subsidiaries has the power and authority to own its property and to carry on its
business as presently conducted or as presently contemplated by such
entity.  Correct and complete copies of the operating or limited liability
company agreement, Certificate or Articles of Organization (as applicable), or
Certificate or Articles of Incorporation (as applicable) and Bylaws of each of
the Wilhelmina Transferred Companies and their Subsidiaries (as applicable), as
amended through the Closing Date, have been delivered to the Purchaser.  None of
the Wilhelmina Transferred Companies is in violation of any term of its
respective Operating Agreement, Certificate or Articles of Organization (as
applicable), or Certificate or Articles of Incorporation (as applicable) or
Bylaws (as applicable), as amended to the Closing Date, or any Contract, Order,
or Law applicable to it.  True and complete listings of the managers, members,
officers and directors (as applicable) of each of the Wilhelmina Transferred
Companies their Subsidiaries are set forth on Schedule 3.1(b).
 
30

--------------------------------------------------------------------------------


 
3.2           Legal Authority; Binding Effect.  Each of the Wilhelmina
Transferred Companies has the power and authority (corporate or otherwise, as
applicable) to execute and deliver this Agreement, each of the Collateral
Documents which it has executed and delivered and to consummate the Contemplated
Transactions.  The execution, delivery and performance by the Wilhelmina
Transferred Companies of this Agreement and each of the Collateral Documents to
which it has executed and delivered, and the consummation by each of them of the
Contemplated Transactions have been duly authorized by all necessary action
(corporate or otherwise, as applicable) on the part of the Wilhelmina
Transferred Companies.  This Agreement and each of the Collateral Documents
which any of the Wilhelmina Transferred Companies has executed and delivered
have been duly executed and delivered by such Wilhelmina Transferred Company and
constitute legal, valid and binding obligations of such Wilhelmina Transferred
Company, enforceable against it in accordance with their terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium or
similar Laws affecting the rights of creditors’ generally and general equity
principles (regardless of whether enforceability is considered in a proceeding
at law or in equity).
 
3.3           Capitalization.
 
(a)           The number of authorized and outstanding Wilhelmina Shares (with
respect to the Company and Wilhelmina Miami) and Wilhelmina Units (with respect
to each of the LLCs) is accurately set forth on Schedule 3.3(a) hereof.  No
Wilhelmina Shares or Wilhelmina Units or other equity interests of the
Wilhelmina Transferred Companies are held in treasury or otherwise reserved for
issuance.  Except as disclosed on Schedule 3.3(a), the Wilhelmina Transferred
Companies have not issued any shares of capital stock, membership interests or
other equity interests, there are no outstanding warrants, options or other
rights, commitments, agreements or understandings to purchase or acquire any
shares of capital stock, membership interests or other equity interests or
securities of the Wilhelmina Transferred Companies, there are no outstanding
debt securities of the Wilhelmina Transferred Companies convertible into shares
of capital stock, membership interests or otherwise containing equity interests
or securities and there are no outstanding or authorized unit appreciation,
phantom unit, profit participation or similar rights with respect to the
Wilhelmina Transferred Companies.
 
(b)           The Company Shares and the other Wilhelmina Equity Interests set
forth on Schedule 3.3(a) have been validly issued and are fully paid and
non-assessable and are not otherwise subject to any Encumbrances, except for
those that are contained in the LLC Agreements and the Signature Bank Security
Interests.  None of the Company Shares or the other Wilhelmina Equity Interests
have been issued in violation of any applicable preemptive or similar
right.  There are no preemptive rights with respect to the issuance or sale of
shares of capital stock, membership interests or other equity interests or
securities by the Wilhelmina Transferred Companies that have not otherwise been
waived or terminated.  All securities of the Wilhelmina Transferred Companies
were issued in compliance with all Laws and, at the time of sale, were exempt
from registration pursuant to the registration provisions of the Securities Act
and applicable national or state securities laws, and no such Securities were
registered under any such act or Laws.  There are no restrictions on the
transfer of any membership interests or other equity securities in the
Wilhelmina Transferred Companies or any of their Subsidiaries, other than those
arising from federal and state securities Laws and under the relevant operating
agreements (which restrictions relating to the operating agreements, if any,
have been waived in respect of the Contemplated Transactions).  There are no
voting trusts or other similar agreements or understandings to which any
Wilhelmina Transferred Company is a party with respect to the voting or
ownership of membership interests or other equity securities of the Wilhelmina
Transferred Companies or any of their Subsidiaries.
 
31

--------------------------------------------------------------------------------


 
3.4           Subsidiaries.  A true and complete list of all Subsidiaries of the
Wilhelmina Transferred Companies, indicating the authorized and outstanding
equity securities thereof, is set forth in Schedule 3.4.  The organizational
documents of the Subsidiaries of the Wilhelmina Transferred Companies), as
amended through the Closing Date, have been delivered to Purchaser.  Other than
as listed on Schedule 3.4, no Wilhelmina Transferred Company has any direct or
indirect investments in, and no Wilhelmina Transferred Company is a party to any
agreement, commitment or understanding requiring any Wilhelmina Transferred
Company to purchase or acquire any interest in, the equity of any Person, or
debt securities convertible into such securities or otherwise containing equity
provisions.  Except as set forth on Schedule 3.4, the Wilhelmina Transferred
Companies own, directly or indirectly, 100% of the outstanding shares of capital
stock or membership interests (as the case may be) of each of their Subsidiaries
and each such share of capital stock or unit or membership interest has been
duly authorized and is validly issued, fully paid and non-assessable and is not
otherwise subject to any Encumbrances, and none of such shares of capital stock
or units or membership interests has been issued in violation of any applicable
preemptive or similar right.
 
3.5           Conflict with other Instruments; Absence of Restrictions.  The
execution, delivery and performance of this Agreement and each of the Collateral
Documents, and the consummation of the Contemplated Transactions, by the
Wilhelmina Transferred Companies or the Control Sellers do not and will
not:  (i) result in a Default of or under (A) any of the terms of the
Organizational Documents of the Wilhelmina Transferred Companies or any of their
Subsidiaries, (B) assuming the receipt of all Governmental Consents listed on
Schedule 3.6, any Law, Permit or Order applicable to or binding upon the
Company, any of its Subsidiaries or any of the Sellers, or (C) assuming the
receipt of all Required Consents listed on Schedule 3.6, any Material Contracts,
Permits or Licenses to which the Wilhelmina Transferred Companies or any of
their Subsidiaries is a party or by which any of them are bound; (ii) result in
the creation or imposition of any Encumbrance upon any of the equity interests
of the Wilhelmina Transferred Companies or any of their Subsidiaries or upon any
of the assets or properties of the Wilhelmina Transferred Companies or any of
their Subsidiaries; or (iii) assuming the receipt of all Required Consents
listed on Schedule 3.6, (A) result in the termination, amendment or modification
of, or give any party the right to terminate, amend, modify, abandon, or refuse
to perform any Material Contract, License or Permit to which the Wilhelmina
Transferred Companies or any of their Subsidiaries is a party or by which any of
them, or any of their properties or assets, are bound, or (B) result in the
acceleration or modification of, or give any party the right to accelerate or
modify, the time within which, or the terms under which, any duties or
obligations are to be performed, or any rights or benefits are to be received
under any Material Contract, License or Permit to which the Wilhelmina
Transferred Companies or any of their Subsidiaries is a party or by which any of
them, or any of their  properties or assets, is bound, except that the Krassner
Note will be paid at Closing.
 
32

--------------------------------------------------------------------------------


 
3.6           Government and Third Party Approvals.  Except as listed on
Schedule 3.6, no Governmental Consent or Consent of any Person (including any
party to any Contract any the Wilhelmina Transferred Company or any of their
Subsidiaries) is required for (i) the execution, delivery and performance by the
Wilhelmina Transferred Companies or any of their Subsidiaries of this Agreement
or any of the Collateral Documents to which any of them is a party, (ii) the
consummation of the Contemplated Transactions by the Wilhelmina Transferred
Companies, any of their Subsidiaries or any of the Sellers, or (iii) the
continued enforceability of any Material Contract after giving effect to the
consummation of the Contemplated Transactions.
 
3.7           Title to Properties; Adequacy of Properties.  Except as set forth
on Schedule 3.7, each of the Wilhelmina Transferred Companies and their
Subsidiaries has good, valid and marketable title to, or, in the case of leased
properties and assets, valid leasehold interests in, all of its tangible and
intangible properties and assets, real, personal and mixed, used or held for use
in the Business (the “Property”), free and clear of any and all
Encumbrances.  The Property includes, but is not limited to, all of the
Wilhelmina Transferred Companies’ and their Subsidiaries’ Accounts Receivable,
Cash, Equipment, Intellectual Property, Leased Real Property, Leasehold
Improvements and Fixtures, Prepaid Items, personal property leased by the
Wilhelmina Transferred Companies, causes of action, contract rights, going
concern value, and goodwill.  The tangible personal property included in such
Property (including Equipment) is in good working order, reasonable wear and
tear excepted, and fit for its intended use.  Except as set forth on Schedules
3.7 and 3.8, no Property (other than the Leased Real Property) is held under any
Lease or Encumbrance.  No Property is located other than in the possession and
control of the Wilhelmina Transferred Companies or their Subsidiaries at their
respective places of business.  The Property, taken as a whole, is adequate to
conduct the Business as now conducted or as presently contemplated by the
Wilhelmina Transferred Companies or the Sellers to be conducted.  All of the
Property is properly reflected in the balance sheets contained in the Financial
Statements.
 
3.8           Real Property; Personal Property.  No Wilhelmina Transferred
Company nor any of their Subsidiaries owns any Real Property or is a party to
any option, agreement or other document pursuant to which such Wilhelmina
Transferred Company or such Subsidiary has the right or obligation to purchase
or acquire title to or any interest in any Real Property.  Schedule 3.8 hereof
sets forth a true and complete list of each Lease for Real Property executed by
or binding upon the Wilhelmina Transferred Companies and their Subsidiaries, as
lessor or lessee, sublessor or sublessee, landlord or tenant, or assignor or
assignee (the “Real Property Leases”), and a true and complete description of
all Leased Real Property.  Each of the Real Property Leases and all leases of
personal property to which the Wilhelmina Transferred Companies or any of their
Subsidiaries is a party (the “Personal Property Leases”) is legal, valid and
binding and in full force and effect without any material Default thereof by any
Wilhelmina Transferred Company or any Subsidiary thereof or, to the Knowledge of
the Company or any Control Seller, any other party thereto and each of the Real
Property Leases and Personal Property Leases affords the Wilhelmina Transferred
Companies or their Subsidiaries (whichever is a party thereto) peaceful and
undisturbed possession of the Leased Real Property or Leased Personal Property,
as the case may be, which is the subject matter of the applicable Real Property
Lease or Personal Property Lease, subject to the terms and conditions of the
Real Property Lease or Personal Property Lease, as the case may be.  The Leased
Real Property constitutes the only Real Property leased by the Wilhelmina
Transferred Companies or their Subsidiaries or otherwise used by the Wilhelmina
Transferred Companies or their Subsidiaries in connection with the operation of
their Business as currently conducted and as presently proposed to be
conducted.  Except for the occupancy and use of the Leased Real Property by the
Wilhelmina Transferred Companies or their Subsidiaries, there are no leases,
tenancies, licenses or other rights of occupancy or use for any portion of the
Leased Real Property, and, except as set forth on Schedule 3.8, no Person or
entity other than the Wilhelmina Transferred Companies or their Subsidiaries
occupies or uses any portion of the Leased Real Property.  True and complete
copies of the Real Property Leases have been delivered to the Purchaser.
 
33

--------------------------------------------------------------------------------


 
3.9           Financial Statements.
 
(a)           Schedule 3.9 contains the following financial information
concerning the Wilhelmina Transferred Companies and their Subsidiaries:
 
(i)           the audited consolidated financial statements of the Wilhelmina
Transferred Companies and their Subsidiaries for the fiscal year ended December
31, 2005 (including the December 31, 2005 balance sheet and a statement of
income and retained earnings for the year then ended);
 
(ii)           the audited consolidated financial statements of the Wilhelmina
Transferred Companies and their Subsidiaries for the fiscal year ended December
31, 2006 (including the December 31, 2006 balance sheet and a statement of
income and retained earnings for the year then ended); and
 
(iii)            the audited consolidated financial statements of the Wilhelmina
Transferred Companies and their Subsidiaries for the fiscal year ended December
31, 2007 (including the December 31, 2007 balance sheet and a statement of
income and retained earnings for the year then ended) (the “2007 Audited
Financials”).
 
(b)           The financial statements contained in Schedule 3.9, together with
all Unaudited Monthly Statements and 2007 Audited Financials, are collectively
referred to as the “Financial Statements”.
 
(c)           The Financial Statements set forth in Section 3.9(a) were prepared
in accordance with GAAP and fairly present, in all material respects, the
financial condition, the results of the operations and, where applicable, the
cash flows and changes of financial position of the Wilhelmina Transferred
Companies and their Subsidiaries as at the respective dates thereof and for the
periods reported therein, subject in the case of the March 2008 Financials, the
June 2008 Financials and the Unaudited Monthly Statements to normal year end
adjustments.  The financial statements for the fiscal quarter ended March 31,
2008 (including the March 31, 2008 balance sheet and a statement of income and
retained earnings for the quarter then ended) (the “March 2008 Financials”) and
the fiscal quarter ended June 30, 2008 (including the June 30, 2008 balance
sheet and a statement of income and retained earnings for the quarter then
ended) (the “June 2008 Financials”), when delivered, will be prepared in
accordance with GAAP and will fairly present, in all material respects, the
financial condition, the results of the operations and, where applicable, the
cash flows and changes of financial position of the Wilhelmina Transferred
Companies and their Subsidiaries as at the respective dates thereof and for the
periods reported therein, subject to normal year-end adjustments.  The Financial
Statements, the March 2008 Financials, and the June 2008 Financials when
delivered, have been prepared from, and are in accordance with, the books and
records of the Wilhelmina Transferred Companies.
 
34

--------------------------------------------------------------------------------


 
3.10           Absence of Undisclosed Liabilities.  Neither the Wilhelmina
Transferred Companies nor any of their Subsidiaries has any material Liabilities
which are not properly disclosed, reflected or reserved against on the Financial
Statements or which are not otherwise set forth on Schedule 3.10(a) attached
hereto.  Neither the Company nor any of its Subsidiaries has any Liabilities
which have been incurred since December 31, 2007, other than those Liabilities
set forth on Schedule 3.10(b) attached hereto or Liabilities incurred in the
ordinary course of business that are not material.
 
3.11           Accounts Receivable.  All of the accounts receivable of the
Wilhelmina Transferred Companies have arisen, and as of the Closing Date will
have arisen, solely in a bona fide transaction in the ordinary course of
business of the Wilhelmina Transferred Companies or their Subsidiaries.  Except
as set forth on Schedule 3.11 or reserved for as allowance for doubtful accounts
on the Financial Statements, each of the accounts receivable constitutes, and as
of the Closing Date will constitute, a valid claim in the full amount thereof
against the debtor charged therewith on the books of the Wilhelmina Transferred
Companies and is enforceable, and as of the Closing Date will be enforceable, in
accordance with its terms, subject in all cases to reserves indicated on the
Financial Statements.  The amounts charged to clients or customers of the
Wilhelmina Transferred Companies in the creation of any accounts receivable are
consistent, and as of the Closing Date will be consistent, with those stated on
such client Contracts or arrangements (whether oral or written), as may exist
and as such may be modified or amended.  No account debtor has, or will have as
of the Closing Date, any valid set off, deduction or defense with respect
thereto, and no account debtor has asserted to the Company such set off,
deduction or defense.
 
3.12           Compliance with Law; Permits and Approvals.
 
(a)           The Wilhelmina Transferred Companies and their Subsidiaries are,
and since January 1, 2005 have been, in compliance in all material respects with
the Laws or Orders to which any of the Wilhelmina Transferred Companies or their
Subsidiaries or the Business is subject.  Except as set forth on Schedule
3.12(a)(i), no Wilhelmina Transferred Company or Control Seller has received,
nor does the Company or any Control Seller have Knowledge of the issuance of,
any notice from any Governmental Entity, citizens group, employee, model, client
or other Third Party of any such violation or alleged violation of any
applicable Laws or Orders by any of them or of any investigation with respect to
any such violation or non-compliance, in each case since January 1, 2005.  To
the Knowledge of the Company or any Control Seller, there is no investigation
relating to the Wilhelmina Transferred Companies or their Subsidiaries or the
Business (or the Control Sellers in respect of the Business) that is in
progress, threatened or contemplated by any Governmental Entity.  The Wilhelmina
Transferred Companies and their Subsidiaries have operated in full compliance
with the terms of the settlement set forth under Schedule 3.12(a)(ii) since such
settlement became effective.
 
35

--------------------------------------------------------------------------------


 
(b)           Schedule 3.12(b) contains a true and correct description of all
Licenses and Permits issued in favor of the Wilhelmina Transferred Companies and
their Subsidiaries, all of which are in full force and effect, and the Business
is currently being operated in compliance with the terms of each of the
foregoing in all material respects.  None of the Wilhelmina Transferred
Companies or their Subsidiaries have failed to obtain any License or Permit
(including all talent agency licenses) necessary to the ownership of the
Company’s or its Subsidiaries’ assets or the operation of the Business and,
except as described on Schedule 3.12(b) or such renewals as are required in the
ordinary course of business consistent with the terms of such License or Permit,
none of the Wilhelmina Transferred Companies or their Subsidiaries will be
required, as a result of the Closing, to file, apply for or obtain any License
or Permit in order to operate the Business in the same manner as currently
operated on the date of this Agreement.  Neither the Wilhelmina Transferred
Companies nor any of their Subsidiaries has taken any action or failed to take
any action which could reasonably be expected to result in or enable, with or
without notice or lapse of time or both, the revocation or termination of any of
such Licenses or Permits or the imposition of any restrictions thereon.  No
Legal Proceeding is pending or, to the Knowledge of the Company or any Control
Seller, threatened to revoke, refuse to renew or modify any of the Licenses or
Permits.
 
3.13           Legal Proceedings.  Except as set forth on Schedule 3.13, there
is no Legal Proceeding pending against or, to the Knowledge of the Company or
any Control Seller, threatened against or affecting, the Wilhelmina Transferred
Companies or any of their Subsidiaries (or any of the Control Sellers relating
the Business).  Schedule 3.13 indicates the extent to which such pending Legal
Proceedings are covered by insurance, together with the amount claimed, if
any.  Except as set forth on Schedule 3.13, there is no Order outstanding
against the Wilhelmina Transferred Companies or any of their Subsidiaries.
 
3.14           Absence of Changes.  (a) Except as set forth on Schedule 3.14(a),
since December 31, 2007, (i) there has been no event or condition which had (or
is reasonably likely to result in) a Material Adverse Effect on the Wilhelmina
Transferred Companies or their Subsidiaries, (ii) the Wilhelmina Transferred
Companies and their Subsidiaries have in all material respects conducted the
Business in the ordinary course consistent with past practices (except entering
into this Agreement) and have not taken any action which, if taken after the
date hereof, would constitute a violation of Section 6.2 of this Agreement, and
(iii) there has been no incurrence or discharge of any material Liabilities,
except in the ordinary course of business.
 
(b)           Since December 31, 2007, there has been no distribution or
transfer of cash or assets (whether by dividend, loan, compensation related
payment or otherwise) by or from any Wilhelmina Transferred Company to the
Control Sellers, other than the regular payments of consulting fees (and/or
regular interest on the Krassner Note) or in the ordinary course of business
consistent with prior practice as set forth on Schedule 3.14(b), or as otherwise
contemplated by this Agreement.
 
(c)           Except as set forth on Schedule 3.14(c), since September 30, 2007,
there has been no modification in the cash management practices of any
Wilhelmina Transferred Companies, including but not limited to (i) any
acceleration of the collection of Accounts Receivable and/or (ii) delay in the
payment of any accounts payable or similar obligations, and all vendors,
employees and models have been paid on a basis consistent with past practice in
all material respects.
 
36

--------------------------------------------------------------------------------


 
3.15           Contracts, Leases, Etc.
 
(a)            Schedule 3.15(a) attached hereto sets forth a true and complete
list of all Contracts to which any of the Wilhelmina Transferred Companies or
their Subsidiaries is currently a party, or by which any of their respective
Property is currently bound, that fall into one or more of the following
categories (together with the Contracts set forth on Schedule 3.15(b), each, a
“Material Contract”):
 
(i)            except for the LLC Agreements and the Krassner Note, any Contract
or commitment with any current or former member, manager, stockholder, director,
or officer of the Company or any of the other Wilhelmina Transferred Companies,
or any of their Affiliates;
 
(ii)            employment Contract or severance Contract (each, an “Employment
Agreement”) with any Employee;
 
(iii)           Contract with any Talent representing the top 20 highest
grossing such Contracts for 2007  (“Talent Agreement”);
 
(iv)           Contract (other than any Contract, including any “ticket”,
entered into by models and third persons with respect to one-time jobs) with any
third party pursuant to which any Wilhelmina Transferred Company earns fees,
royalties or other amount representing the top 10 highest grossing such
Contracts for 2007;
 
(v)            Contract, commitment or arrangement with any labor union or other
representative of Employees;
 
(vi)           Contract or commitment related to the Intellectual Property of
the Company, including all license or franchise agreements covering the
“Wilhelmina” name or mark;
 
(vii)          Contract or commitment for the performance of services by a Third
Party which involves in any one case Twenty Five Thousand Dollars ($25,000) and
is not cancelable on thirty (30) days notice or less without penalty;
 
(viii)         agreement or commitment to perform services which obligates any
Wilhelmina Transferred Company or a Subsidiary thereof to perform services which
involves in any one case Twenty Five Thousand Dollars ($25,000) and which is not
cancelable on thirty (30) days notice or less without penalty;
 
(ix)           Lease under which any Wilhelmina Transferred Company or any
Subsidiary is either lessor or lessee of personal property requiring annual
Lease payments (including rent and any other charges) in excess of Twenty Five
Thousand Dollars ($25,000);
 
37

--------------------------------------------------------------------------------


 
(x)           Lease under which any Wilhelmina Transferred Company or any
Subsidiary thereof is the lessor of real property;
 
(xi)           note, debenture, mortgage, pledge, charge, security agreement,
bond, conditional sale agreement, equipment trust agreement, letter of credit
agreement, loan agreement or other Contract or commitment for borrowing or
lending of money (including, without limitation, loans to or from any current or
former managers, officers, directors, Sellers, stockholders or members of the
Wilhelmina Transferred Companies, or any Affiliate of any of the foregoing),
agreement or arrangements for a line of credit or guarantee, pledge or
undertaking of the Indebtedness of any other Person, which involves in any one
case Twenty Five Thousand Dollars ($25,000);
 
(xii)           Contract or series of related Contracts for any capital
expenditure in excess of Twenty Five Thousand Dollars ($25,000);
 
(xiii)         Contract limiting or restraining it from engaging or competing in
any lines of business with any Person or in any geographic area;
 
(xiv)         Contract involving either (i) the purchase or sale of
(A) membership interests, capital stock, partnership interests or other equity
interests or (B) substantially all or a material portion of the assets of a
Person, or (ii) a merger, consolidation or joint venture with another Person;
 
(xv)          Settlement agreements relating to Claims previously filed against
the Wilhelmina Transferred Companies or their Subsidiaries;
 
(xvi)         agreement with any Governmental Entity;
 
(xvii)        power of attorney granted by the Company or any of its
Subsidiaries in favor of any Person;
 
(xviii)       any other Contract or series of related Contracts requiring
payments or other consideration by or from the Wilhelmina Transferred Companies
in excess of Twenty Five Thousand Dollars ($25,000) during the remainder of its
term;
 
(xix)          except for the LLC Agreements, Contracts imposing any
Encumbrances on any of the Wilhelmina Shares or the Wilhelmina Units or the
Property; or
 
(xx)           other material Contracts not made in the ordinary course of
business.
 
(b)            Schedule 3.15(b) sets forth each Contract (other than any
Contract, including any “ticket”, entered into by models and third parties with
respect to one time jobs) between any Talent and any third party pursuant to
which any Wilhelmina Transferred Company earns fees, royalties or other amounts
and which agreement is in effect.
 
38

--------------------------------------------------------------------------------


 
(c)           Each Material Contract is valid and enforceable (except as such
enforceability may be limited by and be subject to general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law (including, without limitation, concepts of notice and
materiality), and by bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting creditors’ and debtors’ rights generally
(including, without limitation, any state or federal law in respect of
fraudulent transfers)) in accordance with its terms against the Wilhelmina
Transferred Companies and their Subsidiaries party thereto and, to the Knowledge
of the Company and any Control Seller, the Third Parties party thereto are in
compliance with the provisions thereof; neither the Wilhelmina Transferred
Companies nor any of their Subsidiaries party thereto nor, to the Knowledge of
the Company and any Control Seller, any of the Third Parties party thereto, is
in Default in the performance, observance or fulfillment of any obligation,
covenant or condition contained therein; and, no event has occurred which with
or without the giving of notice or lapse of time, or both, would constitute a
Default thereunder by the Wilhelmina Transferred Companies or any of their
Subsidiaries, any Control Seller or, to the Knowledge of the Company and any
Control Seller, any other party.
 
(d)           Except as set forth on Schedule 3.15(d), the execution, delivery
and performance of this Agreement and the Collateral Documents and the
consummation of the Contemplated Transactions will not (i) result in or give to
any Person any right of termination, non renewal, cancellation, withdrawal,
acceleration or modification in or with respect to any Material Contract,
(ii) result in or give to any Person any additional rights or entitlement to
increased, additional, accelerated or guaranteed payments under any Material
Contract or (iii) result in the creation or imposition of any Liability upon the
Wilhelmina Transferred Companies or any of their Subsidiaries or any
Encumbrances upon any of the Property under the terms of any Material Contract.
 
(e)           Except as expressly listed under the leading “3.15(a)(xiii)” on
Schedule 3.15(a), none of the terms or provisions of any Material Contract
include a restriction on the ability of the Wilhelmina Transferred Companies or
their Subsidiaries to compete with any Person or to compete in any geographic
area.
 
(f)           No party to any Material Contract (i) has provided any notice to
the Wilhelmina Transferred Companies or any of their Subsidiaries or any of the
Control Sellers of its intent to terminate, or withdraw its participation in,
any such Material Contract or (ii) to the Knowledge of the Company and any
Control Seller, has threatened to terminate, or withdraw from participation in,
any such Material Contract.
 
(g)           Except as set forth on Schedule 3.6, no Consent of any Third Party
to any Material Contract is required in connection with the consummation of the
Contemplated Transactions.
 
(h)           The Company has delivered to Purchaser a true, correct and
complete copy of each written Material Contract.
 
39

--------------------------------------------------------------------------------


 
(i)           Except as set forth on Schedule 3.15(i), no Talent Agreement or
related Contract shall terminate, or is otherwise terminable upon the
termination of representation, or any such other relationship, with a Wilhelmina
Transferred Company (or subsidiary thereof) booking agent, talent manager, or
other person specified in such agreement.
 
3.16           Customers/Client Accounts/Models.
 
(a)           Schedule 3.16(a) attached hereto sets forth a true and complete
list of the names of those clients or customers which accounted for the twenty
(20) largest gross billings of the Wilhelmina Transferred Companies and their
Subsidiaries, on a consolidated basis, as determined from the books and records
of the Wilhelmina Transferred Companies utilized to prepare the 2007 Audited
Financials.  There has been no actual termination or cancellation of the
business relationship of the Wilhelmina Transferred Companies and their
Subsidiaries with any client or group of clients listed on Schedule 3.16(a)
attached hereto.  Except where such change, modification or alteration would not
have a material Adverse Effect on the results of operations of the Wilhelmina
Transferred Companies and their Subsidiaries, to the Knowledge of the Company or
any Control Seller, there is no present or impending change, modification or
alteration in the relationship of the Wilhelmina Transferred Companies and their
Subsidiaries with any client or group of clients listed on Schedule 3.16(a)
attached hereto, including any Knowledge of the Company or any Control Seller of
an intent not to renew or Knowledge of any of them of facts and circumstances,
other than general economic conditions, that would reasonably cause any specific
client or group of clients to fail to renew the existing relationship with the
Wilhelmina Transferred Companies and their Subsidiaries.
 
(b)           Schedule 3.16(b) attached hereto sets forth a true and complete
list of the names of the models which accounted for the twenty (20) largest
gross billings (each of men and women) of the Wilhelmina Transferred Companies
and their Subsidiaries, on a consolidated basis, as determined from the books
and records of the Wilhelmina Transferred Companies utilized to prepare the
income statement contained in the 2007 Audited Financials.  Except as indicated
on Schedule 3.16(b), all of such models indicated on Schedule 3.16(b) are under
contract with the Wilhelmina Transferred Companies (and subject to customary
provisions consistent with past practice with respect to such contracts), and
there has been no actual termination or cancellation of the business
relationship of the Wilhelmina Transferred Companies and their Subsidiaries with
any model listed on Schedule 3.16(b) attached hereto.  Except where such change,
modification or alteration would not have a Material Adverse Effect on the
results of operations of the Wilhelmina Transferred Companies and their
Subsidiaries, to the Knowledge of the Company or any Control Seller, there is no
present or impending change, modification or alteration in the relationship of
the Wilhelmina Transferred Companies and their Subsidiaries with any model
listed on Schedule 3.16(b) attached hereto, including any Knowledge of an intent
not to renew or Knowledge of facts and circumstances, other than general
economic conditions, that would reasonably cause any specific model or group of
models to fail to renew the existing relationship with the Wilhelmina
Transferred Companies and their Subsidiaries.
 
(c)           There has been no cancellation or termination or material
amendment or modification by, or the receipt of any notice of intent or desire
to cancel, terminate, amend or modify from, any supplier or vendor that was
material to the Wilhelmina Transferred Companies and their Subsidiaries in 2007.
 
40

--------------------------------------------------------------------------------


 
3.17           Insurance.  The Wilhelmina Transferred Companies and their
Subsidiaries have maintained in effect since January 1, 2005, and presently has
in effect, all errors and omissions insurance policies, and all other insurance
policies, required by Law or reasonably appropriate in connection with the
operation of the their Business as presently conducted.  Schedule 3.17 lists
each existing insurance policy (including, without limitation, policies
providing property, casualty, liability, errors and omissions, and workers
compensation coverage) to which the Wilhelmina Transferred Companies or their
Subsidiaries is a party or is the named insured.  With respect to each such
insurance policy set forth on Schedule 3.17 (unless otherwise
specified):  (a) each errors and omissions policy and each other policy, is
legal, valid, binding, enforceable (except as such enforceability may be limited
by and be subject to general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law (including,
without limitation, concepts of notice and materiality), and by bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ and debtors’ rights generally (including, without limitation, any
state or federal law in respect of fraudulent transfers)) in accordance with its
terms, and in full force and effect in all respects and all premiums due
thereunder have been paid and no notice of cancellation or termination has been
received by the Wilhelmina Transferred Companies or any Subsidiary with respect
to such policies, (b) to the Company’s Knowledge, no other party to the policy
is in material breach or Default (including with respect to the payment of
premiums or the giving of notices), and to the Company’s Knowledge, no event has
occurred which would permit termination, modification, or acceleration, under
the policy; and (c) no other party to the policy has repudiated any provision
thereof.  Each of the Wilhelmina Transferred Companies and their Subsidiaries
shall use its commercially reasonable efforts to keep or cause such insurance or
comparable insurance to be kept in effect through the Closing Date.
 
3.18           Intellectual Property.
 
(a)           Set forth on Schedule 3.18(a) is a true and complete list of all
registered and unregistered Intellectual Property of the Wilhelmina Transferred
Companies and their Subsidiaries used in, necessary for, or related to the
Business of the Wilhelmina Transferred Companies or any of their Subsidiaries
(with a brief description of each, including, where relevant, the owner, the
applicable jurisdiction, the registration number, application number or issuance
number, and the date of application, issuance and/or filing) as it is currently
conducted.
 
(b)           To the Knowledge of the Company or any Control Seller, no person
or entity is infringing upon, diluting, or otherwise violating any of the rights
of the Wilhelmina Transferred Companies and their Subsidiaries to the
Intellectual Property.  To the Knowledge of the Company or any Control Seller,
the operation of the Business does not infringe, dilute, or otherwise violate
the Intellectual Property rights of any Third Party and neither the Wilhelmina
Transferred Companies nor any of their Subsidiaries has received notice of
infringement upon, misappropriation of or conflict with any asserted right of
any Third Party (including, without limitation, any employee or former employee
of the Wilhelmina Transferred Companies or any of their Subsidiaries) under any
Intellectual Property.  No Wilhelmina Transferred Company has received notice
that any Third Party has exercised or intends to exercise any rights to
indemnification granted by the Wilhelmina Transferred Companies or any of their
Subsidiaries against infringement of Intellectual Property rights.
 
41

--------------------------------------------------------------------------------


 
(c)           No Claim is pending or, to the Knowledge of the Company or any
Control Seller, threatened, and no Wilhelmina Transferred Company nor any of
Subsidiary thereof has received written notice to the effect that: (i) the
business conducted by any Wilhelmina Transferred Company or Subsidiary thereof
infringes upon, misappropriates or conflicts with the asserted rights of any
other Person under any Intellectual Property; or (ii) any Wilhelmina Transferred
Company’s or any such Subsidiary’s interest in any Intellectual Property owned
or licensed by any Wilhelmina Transferred Company or any Subsidiary, or which
any Wilhelmina Transferred Company or any such Subsidiary otherwise has the
right to use, is invalid or unenforceable.
 
(d)           Except as set forth on Schedule 3.15(a) under the heading “3.15
(a)(vi)”, there are no licenses, sublicenses, consents or other agreements
(whether written or otherwise) pertaining to any Intellectual Property (a) by
which any Wilhelmina Transferred Companies or any of their Subsidiaries licenses
or otherwise authorizes a Third Party to use such Intellectual Property or
(b) by which a Third Party licenses or otherwise authorizes the Wilhelmina
Transferred Companies or any of their Subsidiaries to use its Intellectual
Property.
 
(e)           Except as provided on Schedule 3.18(e), the Wilhelmina Transferred
Companies and their Subsidiaries have taken commercially reasonable steps to
maintain and protect, including through registration when appropriate, the
Intellectual Property owned by the Company or any of their Subsidiaries so as
not to materially or adversely affect the validity or enforceability
thereof.  The Wilhelmina Transferred Companies and their Subsidiaries have
diligently taken commercially reasonable action necessary to enforce their
Intellectual Property rights.
 
3.19           Transactions with Affiliates.  No member, manager, stockholder,
officer, or key employee of the Wilhelmina Transferred Companies or any
Affiliate (including any family member) of any of the foregoing has during the
past two (2) years: (a) received or earned, or (b) had an ownership interest
(whether direct or indirect) in any business, corporate or otherwise, which has
or had any business arrangement or relationship of any kind under which it has
received or earned, payments from the Wilhelmina Transferred Companies or their
Subsidiaries in excess of Twenty-Five Thousand Dollars ($25,000) (except for
ordinary payroll compensation for employees) in any year, except as described in
Schedule 3.19 attached hereto.  There are no Contracts between any Wilhelmina
Transferred Company or any Subsidiary thereof and any current or former member,
manager, stockholder, officer, or employee of the Company or any Affiliate
(including any family member) of any such Person except for an LLC’s Operating
Agreement, Employment Agreements, and those Contracts identified on Schedule
3.19 hereto, a true and complete copy of each of which (including all
amendments) has been delivered to Purchaser.  Except as set forth on Schedule
3.19 and the Krassner Note, no Wilhelmina Transferred Company nor any Subsidiary
thereof is indebted to any Seller or his or her Affiliate, and Schedule 3.19
contains a complete list of all amounts owed to any Wilhelmina Transferred
Company or any Subsidiary thereof by any Seller or his or her Affiliate.  All
transactions required to be listed on Schedule 3.19 attached hereto have been
recorded in the Books and Records of the Wilhelmina Transferred Companies, as
applicable, at the full value, as if they were rendered in arm’s-length
transactions.
 
42

--------------------------------------------------------------------------------


 
3.20           Employee and Labor Matters.
 
(a)           Schedule 3.20(a) sets forth a complete and accurate list showing
all Employees of the Wilhelmina Transferred Companies and each of their
Subsidiaries, listing all Contracts with such Employees and the rate of
compensation (and the portions thereof attributable to salary, bonus and other
compensation, respectively) of each of such Persons for fiscal year 2007 and as
of the date hereof.  Since December 31, 2007, there have been no increases in
the compensation payable or any special bonuses to any manager, officer,
director, or Employee, except ordinary salary, bonus and other compensation
increases implemented on a basis consistent with past practices (which have been
notified to Purchaser prior to execution of this Agreement).
 
(b)           On and following the Closing Date, the Wilhelmina Transferred
Companies will have no liability for any change of control payment or similar
payment or benefit (including but not limited to any obligations to pay cash or
issue equity) to any employee of the Company under the Old Employment Agreements
as a result of the execution of this Agreement or the consummation of the
Contemplated Transactions, except as set forth in Section 6.12.  The “Old
Employment Agreements” shall mean (i) that certain Employment Agreement by and
among the Company, WAM, Wilhelmina Models, and Sean Patterson, dated August 1,
2003, (ii) that certain Employment Agreement by and among the Company, WAM,
Wilhelmina Models, and Adam Schneider, dated September 13, 2006, (iii) that
certain Employment Agreement by and among the Company and Mia Lolordo, dated
February 8, 2007 and (iv) any other employment or similar agreement with an
employee or affiliate of the Wilhelmina Transferred Companies entered into prior
to the Closing Date (other than the New Employment Agreement).  On the Closing
Date, the Company will have no Liability in connection with any deferred
compensation program.
 
(c)           Each of the Wilhelmina Transferred Companies and their
Subsidiaries has complied and is in compliance in all material respects with all
Laws which relate to wages, hours, discrimination in employment and collective
bargaining and no Wilhelmina Transferred Company nor any Subsidiary thereof is
liable for any arrears of wages, Taxes or penalties for failure to comply, in
all material respects, with any of the foregoing.  Except as set forth in
Schedule 3.20(c), none of the Control Sellers or the Wilhelmina Transferred
Companies have received any notice of a Claim or Legal Proceeding against any
Wilhelmina Transferred Company or Subsidiary thereof (whether under federal,
state or local Law, under any employment Contract, or otherwise) brought or, to
the Knowledge of the Company or any Control Seller, threatened by any Employee
on account of or for: (i) overtime pay, other than overtime pay for work done
during the current payroll period; (ii) wages or salary for any period other
than the current payroll period; (iii) any amount of vacation pay or pay in lieu
of vacation time, other than vacation time or pay in lieu thereof earned in or
in respect of the current fiscal year; (iv) any violation of any Law relating to
minimum wages or maximum hours of work or (v)  relating to discrimination or
occupational safety in employment or employment practices (including the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act, as amended, Title VII of the Civil Rights Act of 1964, as amended, or the
Age Discrimination in Employment Act of 1967, as amended).
 
43

--------------------------------------------------------------------------------


 
(d)           Neither the Wilhelmina Transferred Companies nor any of their
Subsidiaries is or has ever been bound by or subject to (and none of its
respective assets or Property is or has ever been bound by or subject to) any
arrangement with any labor organization.  No Employees of the Wilhelmina
Transferred Companies or their Subsidiaries are represented by any labor
organization or covered by any collective bargaining agreement.  To the
Knowledge of the Company or any Control Seller, no campaign to establish such
representation is or has ever been in progress and there is no pending or, to
the Knowledge of the Company or any Control Seller, threatened labor dispute
involving the Wilhelmina Transferred Companies or their Subsidiaries and any
group of their Employees.
 
3.21           Employee Benefit Plans.
 
(a)           Schedule 3.21 sets forth a complete and accurate list of each
Employee Benefit Plan.  With respect to each Employee Benefit Plan, the
Wilhelmina Transferred Companies have delivered or caused to be delivered to the
Purchaser true and complete copies of, as applicable (i) the plan document,
amendments, trust agreement and any other material document governing such
Employee Benefit Plan, (ii) the most recent financial statement; (iii) the
current summary plan description required by ERISA, (iv) the three most recent
Form 5500 annual reports, (v) the most recent IRS determination letter,
(vi) substantially all documents comprising all insurance contracts, annuity
contracts, investment management or advisory agreements, administration
contracts, service provider agreements, fidelity bonds and fiduciary liability
policies currently in effect, and (vii) all material correspondence with any
Governmental Entity.
 
(b)           Except as set forth on Schedule 3.21, none of the Wilhelmina
Transferred Companies nor any ERISA Affiliate sponsors, maintains or contributes
to, or has any material Liability with respect to: (A) a plan subject to Title
IV of ERISA (including, without limitation, a “multiemployer plan” (within the
meaning of Section 4001(a)(3) of ERISA)); (B) a “multiple employer plan” (within
the meaning of Section 413 of the Code); (C) a “multiple employer welfare
arrangement” (within the meaning of Section 3(40) of ERISA); or
(D) post-employment medical or death benefits, except as required under Part 6
of Subtitle B of Title I of ERISA and Section 4980B of the Code (“COBRA”).
 
(c)           Substantially all contributions to and payments from the Employee
Benefit Plans have been timely made.  All such contributions which are currently
deductible by the Wilhelmina Transferred Companies for federal income tax
purposes have been fully deducted by the applicable Wilhelmina Transferred
Company for such purposes.  Such deductions, to the Knowledge of the Wilhelmina
Transferred Companies, have not been challenged or disallowed by any
Governmental Entity and none of the Wilhelmnia Transferred Companies nor any
Control Seller has reason to believe that such deductions are not properly
allowable.
 
44

--------------------------------------------------------------------------------


 
(d)           All the Employee Benefit Plans conform in all material respects
to, and are being administered and operated in material compliance with their
respective terms, the requirements of ERISA, the Code and all other applicable
Laws.
 
(e)           Except as set forth on Schedule 3.21, each Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code and exempt from tax
under Section 501(a) of the Code has received a favorable determination letter
from the Internal Revenue Service and no event has occurred since the date of
such determination letter that is reasonably likely to affect adversely such
qualification or exemption.
 
(f)           Except as set forth on Schedule 3.21, the execution of and
performance of the Contemplated Transactions will not (either alone or upon the
occurrence of any additional or subsequent events) result in: (1) any payment to
or acceleration, vesting or increase in the rights of any current or former
Employee or other service provider of the Wilhelmina Transferred Companies or
their Subsidiaries, or (2) any “excess parachute payment” (as defined in Section
280G of the Code) to any current or former Employee or other service provider of
the Wilhelmina Transferred Companies or their Subsidiaries.
 
(g)           There are no pending or, to the Knowledge of any of the Wilhelmina
Transferred Companies or any Control Seller, threatened material Claims by or on
behalf of any Employee Benefit Plan, or by or on behalf of any individual
participants or beneficiaries of any Employee Benefit Plan, alleging any
violation of ERISA or any other applicable Laws or regulations, or claiming
payments (other than benefit claims made and expected to be approved in the
ordinary course of the operation of such Employee Benefit Plans).  No Employee
Benefit Plan is the subject of any pending or, to the Knowledge of any of the
Wilhelmina Transferred Companies or any Control Seller, threatened investigation
or audit by the IRS, the U.S. Department of Labor, the Pension Benefit Guaranty
Corporation or any other Governmental Entity.
 
(h)           Solely to the extent that such action or inaction could result in
any liability to a Wilhelmina Transferred Company, no individual who would
otherwise have satisfied the criteria for eligibility in an Employee Benefit
Plan did not participate in, or was denied the opportunity to participate in, an
Employee Benefit Plan solely on account of his/her misclassification as an
independent contractor or consultant or 1099 recipient(or words having similar
import as any of the foregoing) or leased employee. For the avoidance of doubt,
for the purposes of the preceding sentence, to the extent an Employee Benefit
Plan contains “Microsoft” type language intended to address such
misclassifications, an individual shall not be deemed to have satisfied the
criteria for eligibility in an Employee Benefit Plan.
 
(i)           Each Employee Benefit Plan that is “nonqualified deferred
compensation plan” (within the meaning of Section 409A of the Code) has been
operated in accordance with a good faith reasonable interpretation of the
applicable requirements thereof.
 
3.22           Environmental Laws.  The Company, its Subsidiaries and the
operation of the Business is and has been in compliance with all applicable
Environmental Laws in all material respects.  There have occurred no, and there
are no, events, conditions, circumstances, activities, practices, incidents, or
actions on the part of, or caused by, the Wilhelmina Transferred Companies, any
of their Subsidiaries or any of the Control Sellers (or, to the Knowledge of the
Company or any Control Seller, caused by a Third Party) that may give rise to
any common law or statutory Liability, or otherwise form the basis of any Claim,
Legal Proceeding, Order or action involving or relating to the Business, based
upon or related to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling, or the emission, discharge, release or
threatened release into the environment, of any pollutants, contaminants,
chemicals, petroleum, or industrial, toxic or Hazardous Materials.
 
45

--------------------------------------------------------------------------------


 
3.23           Taxes and Tax Returns.  Except as set forth on Schedule 3.23:
 
(a)           Since December 31, 2004, each of the Wilhelmina Transferred
Companies and their Subsidiaries, including any predecessors thereof, has duly
and timely filed all Tax Returns required to be filed by it on or before the
Closing Date (taking into account extensions) with any Governmental
Entity.  Each such Tax Return was true, accurate and complete in all material
respects (or as subsequently amended, whether or not pursuant to an
audit).  Each of the Wilhelmina Transferred Companies and their Subsidiaries,
including any predecessors thereof, has timely paid in full all material Taxes
for the period covered by each such Tax Return, whether or not shown as due on
such Tax Return, subject to the amounts disclosed on Schedule 3.23 with respect
to Taxes not shown as due on a Tax Return (which amounts are being contested in
good faith and for which adequate reserves have been established).  All Taxes
not yet due and payable have been withheld or reserved for and, to the extent
that they relate to periods on or prior to the Closing Date are, or will be,
reflected as a Liability on the balance sheets contained in the Unaudited
Monthly Statements.  The LLCs have never elected to be taxed as other than a
partnership for federal or state income tax purposes.
 
(b)           Each of the Wilhelmina Transferred Companies and their
Subsidiaries has complied in all material respects with all Laws relating to the
payment and withholding of Taxes and information reporting and back up
withholding (including, without limitation, withholding of Taxes pursuant to
Sections 1441 and 1442 of the Code, or similar provisions under any foreign
Laws) and has, within the time and in the manner prescribed by Law, withheld
from employee wages and paid over, in a timely manner, to the proper Taxing
Authorities  all amounts required to be so withheld and paid over under
applicable Law.
 
(c)           No material deficiency for any Taxes has been asserted or assessed
against the Wilhelmina Transferred Companies or their Subsidiaries that has not
been resolved and paid in full or fully reserved for in each case, as reserved
for and identified on the Financial Statements.  None of the Wilhelmina
Transferred Companies nor any of their Subsidiaries has received any notices in
writing from the IRS or any other Taxing Authority of any proposed examination
or of any proposed change in reported information relating to the Taxes of
Wilhelmina Transferred Companies or any of their Subsidiaries.  No Legal
Proceeding or audit or similar foreign proceedings is pending with regard to any
of the Taxes or Tax Returns of the Wilhelmina Transferred Companies or their
Subsidiaries.  No Wilhelmina Transferred Company or Subsidiary thereof has
received notice in writing of any claim by a Governmental Entity in a
jurisdiction where such Wilhelmina Transferred Company or Subsidiary does not
file Returns that it is or may be subject to taxation by any Governmental
Entity.
 
46

--------------------------------------------------------------------------------


 
(d)           The Wilhelmina Transferred Companies and their Subsidiaries have
delivered or made available to the Purchaser copies of all federal, state, local
and foreign income or franchise Tax Returns filed by the Wilhelmina Transferred
Companies or any of their Subsidiaries, as well as examination reports and
statements of deficiencies assessed against or agreed to by the Wilhelmina
Transferred Companies or their Subsidiaries, for all years in which the statute
of limitations remains open for a Taxing Authority to assess any Taxes and all
supporting work papers for the above referenced Tax Returns.
 
(e)           There are no outstanding waivers, agreements or comparable
consents given by the Wilhelmina Transferred Companies or any of their
respective Subsidiaries regarding the application of the statute of limitations
for assessment or collection with respect to any Taxes or Tax Returns relating
to the Company or its Subsidiaries nor is any request for any such waiver,
agreement, or consent pending.
 
(f)           None of the Wilhelmina Transferred Companies or their Subsidiaries
(A) is a party to or bound by any tax allocation or sharing agreement (B) is or
has been a member of an affiliated group filing a consolidated federal income
Tax Return (other than with another Wilhelmina Transferred Companies or a
Subsidiary) or (C) has any Liability for the Taxes of any Person (other than any
of the Wilhelmina Transferred Companies or any of their Subsidiaries) under Reg.
§1.1502-6 (or any similar provision of state, local, or foreign Law), as a
transferee or successor, by contract, or otherwise.  None of the Wilhelmina
Transferred Companies or their Subsidiaries is a party to any joint venture,
partnership or other arrangement that is treated as a partnership for federal
income tax purposes (except for the LLCs).
 
(g)           None of the Wilhelmina Transferred Companies or their Subsidiaries
has a permanent establishment located in any tax jurisdiction other than the
United States or is liable for the payment of Taxes levied by any jurisdiction
located outside the United States.  None of the Wilhelmina Transferred Companies
or their Subsidiaries is a “foreign person” within the meaning of Section 1445
of the Code.
 
(h)           None of the Wilhelmina Transferred Companies or their Subsidiaries
is a party to any agreement, contract, arrangement, or plan that has resulted or
would result, separately or in the aggregate, in the payment of any “excess
parachute payment” within the meaning of Section 280G (or any corresponding
provision of state, local, or foreign Tax law).
 
(i)           None of the Wilhelmina Transferred Companies or their Subsidiaries
has constituted either a “distributing corporation” or a “controlled
corporation” (within the meaning of Section 355(a)(1)(A) of the Code) in a
distribution of stock qualifying for tax free treatment under Section 355 of the
Code.
 
(j)           None of the Wilhelmina Transferred Companies or their Subsidiaries
will be required to include any item of income in, or exclude any item of
deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any:  (i) intercompany transactions
or excess loss accounts described in Treasury regulations under Section 1502 of
the Code (or any similar provision of state, local, or foreign Law),
(ii) installment sale or open transaction disposition made on or prior to the
Closing Date, or (iii) prepaid amount received on or prior to the Closing Date.
 
47

--------------------------------------------------------------------------------


 
(k)           No Wilhelmina Transferred Company or any Subsidiary thereof is a
“United States real property holding company” within the meaning of Section 897
of the Code.  No transaction contemplated by this Agreement shall be subject to
the withholding requirements set forth in Sections 1445 or 1446 of the Code.
 
3.24           Proxy Statement.  None of the information supplied in writing or
to be supplied in writing by the Wilhelmina Transferred Companies or the Control
Sellers for inclusion or incorporation by reference in the Proxy Statement and
any amendments thereof and supplements thereto will at the time of the mailing
of the Proxy Statement to the shareholders of Purchaser and at the time of the
Shareholder Meeting contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading or will, at the time of the Shareholder Meeting, omit to
state any material fact necessary to correct any statement in any earlier
communication with respect to the solicitation of proxies for the Shareholder
Meeting which shall have become false or misleading in any material
respect.  Only information supplied or to be supplied by the Wilhelmina
Transferred Companies in writing shall be considered to have been supplied for
inclusion in the Proxy Statement.
 
3.25           Corporate Records, Controls.  The Books and Records of the
Wilhelmina Transferred Companies and their Subsidiaries fairly and accurately
record and reflect all transactions material to the operations of the Wilhelmina
Transferred Companies and their Subsidiaries and the Business and have been
maintained in accordance with sound business practices.
 
3.26           Brokers.  Except as set forth on Schedule 3.26 (any of which
listed items shall be borne out of pocket at Closing solely by the Sellers), no
broker, investment banker, financial advisor or other Person, is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the Contemplated Transactions based upon arrangements made by or
on behalf of the Company, any of its Subsidiaries, any of the Sellers, or any
Person acting on their behalf.
 
3.27           Bank Accounts; Powers of Attorney.  Schedule 3.27 lists the names
of (a) each bank, trust company and stock or other broker with which any
Wilhelmina Transferred Company or Subsidiary thereof has an account, credit line
or safe deposit box or vault, or otherwise maintains relations (the “Bank
Accounts”), and (b) all Persons authorized to draw on, or to have access to,
each of the Bank Accounts, and (c) all Persons authorized by proxies, powers of
attorney or other like instruments to act on behalf of any Wilhelmina
Transferred Company or any Subsidiary thereof in any matter concerning their
Property or the Business.
 
3.28           Statements and Other Documents Not Misleading.  Neither this
Agreement, including all Schedules and Exhibits, nor any other Collateral
Document or other written instrument heretofore or hereafter furnished by the
Wilhelmina Transferred Companies, their Subsidiaries or the Control Sellers to
Purchaser in connection with the Contemplated Transactions contains or will
contain any untrue statement of any material fact or omits or will omit to state
any material fact required to be stated in order to make such statement,
document or other instrument not misleading.
 
48

--------------------------------------------------------------------------------


 
3.29           No Knowledge of Breaches.  Neither the Control Sellers nor the
Wilhelmina Transferred Companies and their Subsidiaries currently has actual
Knowledge of any facts or circumstances that would serve as the basis for a
Claim by the Sellers or Wilhelmina Transferred Companies and their Subsidiaries
against the Purchaser based upon a (i) breach of any of the representations and
warranties of the Purchaser contained in this Agreement, or (ii) breach of any
of the covenants to be performed by the Purchaser at or prior to Closing.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
Each Seller, severally and not jointly, hereby makes the following
representations and warranties to the Purchaser and Merger Sub with respect to
such Seller as of the date hereof and of the Closing Date (provided that Esch
shall only be deemed to make the representations as to both Esch and Lorex and
Krassner shall only be deemed to make the representations as to both Krassner
and the Krassner L.P.):
 
4.1           Organization.  Such Seller (if not a natural person) is a
corporation or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.
 
4.2           Legal Authority; Binding Effect.  Such Seller has the full right,
power, authority and capacity to enter into and perform this Agreement and each
of the Collateral Documents to which such Seller is a party, and to consummate
the Contemplated Transactions.  The execution, delivery and performance by such
Seller of this Agreement and each of the Collateral Documents to which it is a
party, and the consummation by such Seller of the Contemplated Transactions have
been duly authorized by all necessary action (corporate or otherwise, as
applicable) on the part of such Seller.  This Agreement and each of the
Collateral Documents to which such Seller is a party have been duly executed and
delivered by each such Seller, and constitute legal, valid and binding
obligations of such Seller, enforceable against such Seller in accordance with
their terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium or similar Laws affecting the rights of creditors
generally and general equity principles (regardless of whether enforceability is
considered in a proceeding at law or in equity).
 
4.3           No Conflicts, Consents.  The execution, delivery and performance
of this Agreement and each of the Collateral Documents, and the consummation of
the Contemplated Transactions, by such Seller do not and will not:  (i) result
in a Default of or under (A) any of the terms of the Organizational Documents of
such Seller (if not a natural person), (B) any Law, Permit or Order applicable
to or binding upon such Seller, or (C) result in the creation or imposition of
any Encumbrance upon any of the equity interests of the Wilhelmina Transferred
Companies held by such Seller. No Governmental Consent or Consent of any Person
that has not been acquired is required for (i) the execution, delivery and
performance by such Seller of this Agreement or any of the Collateral Documents
to which any of them is a party, or (ii) the consummation of the Contemplated
Transactions by such Seller.
 
49

--------------------------------------------------------------------------------


 
4.4           Title to Shares and Units.  Such Seller has good and valid title
to the Wilhelmina Equity Interests and Company Shares reflected as owned by such
Seller on Schedule A, free and clear of all Encumbrances (except such
Encumbrances as may be imposed by the LLC Agreements and the Signature Bank
Security Interests).  At the Closing, such Seller will transfer to Purchaser the
entire right, title and interest in and to his respective Wilhelmina Equity
Interests, as applicable, free and clear of all Encumbrances.  Such Seller owns
of record and beneficially equity interests in the Wilhelmina Transferred
Companies as set forth on Schedule A attached hereto.
 
4.5           Agreements.  Except as set forth on Schedule 4.5, such Seller has
no understanding or agreement with any Wilhelmina Transferred Company or
Subsidiary respecting equity interests or other securities of any Wilhelmina
Transferred Company or Subsidiary thereof that have not been released on or
prior to the date hereof.  Such Seller has not entered into or granted any
outstanding warrants, options, commitments, agreements or understandings to or
with any Person (except for the Contemplated Transactions) to sell, transfer or
otherwise dispose of any securities (equity or debt) in the Wilhelmina
Transferred Companies, including, without limitation, the Wilhelmina Shares or
Wilhelmina Units.  Such Seller is not a party to any voting trust or other
similar agreement or understanding with respect to the voting or ownership of
equity securities of the Wilhelmina Transferred Companies.
 
4.6           Legal Proceedings.  Except as set forth on Schedule 4.6, there are
no Legal Proceedings or Orders pending against or, to Knowledge of such Seller,
threatened against or affecting such Seller that (i) would impair the ability of
such Seller to perform its obligations under this Agreement or any of the
Collateral Documents, (ii) seeks to prevent the consummation of any of the
Contemplated Transactions, (iii) questions the validity of this Agreement or any
of the Collateral Documents, (iv) affect transferability of Wilhelmina Shares or
Wilhelmina Units or (v) would reasonably be expected, individually or in the
aggregate, to (a) have a Material Adverse Effect on the Wilhelmina Transferred
Companies, any of their Subsidiaries or the Business or (b) impair the ability
of the such Seller, or the Wilhelmina Transferred Companies or any of their
Subsidiaries to perform its obligations under this Agreement or any of the
Collateral Documents. There is no Order outstanding against such Seller that
relates to or affects the Wilhelmina Shares or the Wilhelmina Units or this
Agreement or the Contemplated Transactions.
 
4.7           Purchase Entirely for Own Account.  Subject to any election
pursuant to Section 2.13, the Purchaser Stock to be received by or at the
direction of the Sellers pursuant to the terms hereof will be acquired for
investment for each such Sellers’ own accounts, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof.  No Seller
has any present intention of selling, granting any participation in, or
otherwise distributing the Purchaser Stock acquired by such Seller.  No Seller
has any contract, undertaking, agreement or arrangement with any Person to sell
or transfer, or grant any participation to such Person or to any Third Party,
with respect to any Purchaser Stock to be acquired by the Seller.
 
4.8           Seller Address, Access to Information, Experience, Etc.
 
(a)           The address set forth on the signature pages of this Agreement is
such Seller’s true and correct business, residence or domicile address.  The
Seller has received and read and is familiar with this Agreement.  The Seller
has had an opportunity to ask questions of and receive answers from
representatives of the Purchaser concerning the terms and conditions of this
transaction.  The Seller has reviewed the representations and warranties in
Article 3 and has no Knowledge of any inaccuracy in such statements.
 
50

--------------------------------------------------------------------------------


 
(b)           The Seller has substantial experience in evaluating non-liquid
investments such as the Purchaser Stock and is capable of evaluating the merits
and risks of an investment in the Purchaser.  The Seller is an “accredited
investor” as that term is defined in Rule 501(c) of Regulation D promulgated
under the Securities Act.
 
(c)           The Seller has had an opportunity to ask questions of and receive
answers from representatives of the Purchaser concerning the terms and
conditions of this transaction.
 
(d)           The Seller has been furnished access to the business records of
the Purchaser and such additional information and documents as such Seller has
requested and has been afforded an opportunity to ask questions of, and receive
answers from, representatives of the Purchaser concerning the terms and
conditions of this Agreement, the acquisition of the Purchaser Stock, the
business, operations, market potential, capitalization, financial condition and
prospects of the Purchaser, and all other matters deemed relevant to such
Seller.
 
(e)           The Seller acknowledges that it has had an opportunity to evaluate
all information regarding the Purchaser as it has deemed necessary or desirable
in connection with the Contemplated Transactions, has independently evaluated
the Contemplated Transactions and has reached its own decision to enter into
this Agreement.
 
4.9           Restricted Securities.  The Seller understands that the Purchaser
Stock to be acquired by such Seller have not been registered under the
Securities Act or the laws of any state and may not be sold or transferred, or
otherwise disposed of, without registration under the Securities Act and
applicable state securities laws, or pursuant to an exemption therefrom.  In the
absence of an effective registration statement covering the Purchaser Stock to
be acquired by the Seller, the Seller will sell or transfer, or otherwise
dispose of, the Purchaser Stock to be acquired by the Seller only in a manner
consistent with its representations and agreements set forth herein, the terms
and conditions set forth in the Collateral Documents and any applicable Federal
and state securities laws.
 
4.10           No Knowledge of Breaches.  No Seller currently has actual
Knowledge of any facts or circumstances that would serve as the basis for a
Claim by the Sellers or Wilhelmina Transferred Companies and their Subsidiaries
against the Purchaser based upon a (i) breach of any of the representations and
warranties of the Purchaser contained in this Agreement, or (ii) breach of any
of the covenants to be performed by the Purchaser at or prior to Closing.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER
 
The Purchaser and Merger Sub hereby represent and warrant to the Sellers and the
Company as follows:
 
51

--------------------------------------------------------------------------------


 
5.1           Organization.  The Purchaser (i) is a Delaware corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, (ii) has the power and authority to own and operate its
properties and assets and to transact its business as currently conducted and
(iii) is duly qualified and authorized to do business and is in good standing in
all jurisdictions where the failure to be duly qualified, authorized and in good
standing would reasonably be expected to have a Material Adverse Effect on
Purchaser.  The Merger Sub (i) is a New York corporation duly organized on
August 14, 2008, and is validly existing and in good standing under the laws of
the state of its organization, (ii) has the power and authority to own and
operate its properties and assets and to transact its business as currently
conducted and (iii) is duly qualified and authorized to do business and is in
good standing in all jurisdictions where the failure to be duly qualified,
authorized and in good standing would reasonably be expected to have a Material
Adverse Effect on Purchaser.
 
5.2           Legal Authority; Binding Effect.  The Purchaser and the Merger Sub
have the corporate power and authority to enter into and perform this Agreement,
each of the Collateral Documents to which each is a party, and to consummate the
Contemplated Transactions.  The execution, delivery and performance by the
Purchaser of this Agreement and each of the Collateral Documents to which each
is a party, and the consummation by each of them of the Contemplated
Transactions, have been duly authorized by all necessary corporate action on the
part of Purchaser or Merger Sub, as applicable.  This Agreement and each of the
Collateral Documents to which the Purchaser or Merger Sub is a party have been
duly executed and delivered by the Purchaser and/or Merger Sub, as applicable
and constitute legal, valid and binding obligations of the Purchaser and Merger
Sub, enforceable against the Purchaser or Merger Sub in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium or similar Laws affecting the rights of creditors’
generally and general equity principles (regardless of whether enforceability is
considered a proceeding at law or in equity).
 
5.3           Conflict with other Instruments; Absence of Restrictions.  The
execution, delivery and performance of this Agreement and each of the Collateral
Documents, and the consummation of the Contemplated Transactions, by the
Purchaser do not and will not:  (i) assuming receipt of the Charter Approval,
result in a Default of or under (A) any of the terms of the Purchaser’s or
Merger Sub’s Organizational Documents, (B) any Law, Permit or Order applicable
to or binding upon the Purchaser, Merger Sub or any of their respective
Subsidiaries, or (C) any Material Contracts, Permits or Licenses to which
Purchaser or Merger Sub is a party or is bound; (ii) result in the creation or
imposition of any Encumbrance upon any of the assets or properties of the
Purchaser or Merger Sub; or (iii) (A) result in the termination, amendment or
modification of, or give any party the right to terminate, amend, modify,
abandon, or refuse to perform any Material Contract, License or Permit to which
Purchaser or Merger Sub is a party or by which it, or any of their properties or
assets, are bound, or (B) result in the acceleration or modification of, or give
any party the right to accelerate or modify, the time within which, or the terms
under which, any duties or obligations are to be performed, or any rights or
benefits are to be received under any Material Contract, License or Permit to
which Purchaser or Merger Sub is a party or by which it, or any of its
properties or assets, is bound.
 
52

--------------------------------------------------------------------------------


 
5.4           Capitalization.
 
(a)           The authorized capital stock of Purchaser consists of
(i) 75,000,000 shares common stock and (ii) 10,000,000 shares of preferred stock
(with giving effect to any increase in authorized capital pursuant to the
Authorized Capital Approval).  As of the date hereof, 53,883,872 shares of
common stock are outstanding and (iii) stock options exercisable for 240,000
shares of Common Stock outstanding.  Except as described in this Section 5.4,
there are no shares of capital stock, membership interests or other equity
interests of Purchaser, outstanding warrants, options or other rights,
commitments, agreements or understandings to purchase or acquire any shares of
capital stock, membership interests or other equity interests or securities of
Purchaser, there are no outstanding debt securities of Purchaser convertible
into shares of capital stock, membership interests or otherwise containing
equity interests or securities and there are no outstanding or authorized unit
appreciation, phantom unit, profit participation or similar rights with respect
to Purchaser. Outstanding Purchaser Shares were issued or sold in compliance
with all applicable Laws and are validly issued, fully paid and
non-assessable.  Schedule 5.4 provides a pro-forma capitalization chart for
Purchaser Shares at the Closing, assuming no changes in capitalization or NCEH
Book Value per Share between the date hereof and the Closing.
 
(b)           The authorized capital stock of Merger Sub consists of 1,000
shares common stock.  As of the date hereof, 100 shares of common stock are
outstanding.  Except as described in this Section 5.4, there are no shares of
capital stock, membership interests or other equity interests of Merger Sub,
outstanding warrants, options or other rights, commitments, agreements or
understandings to purchase or acquire any shares of capital stock, membership
interests or other equity interests or securities of Merger Sub, there are no
outstanding debt securities of Merger Sub convertible into shares of capital
stock, membership interests or otherwise containing equity interests or
securities and there are no outstanding or authorized unit appreciation, phantom
unit, profit participation or similar rights with respect to Merger Sub.
Outstanding shares of Merger Sub were issued or sold in compliance with all
applicable Laws and are validly issued, fully paid and non-assessable.
 
(c)           Purchaser Shares to be issued under this Agreement (the “Purchaser
Issued Shares”), when issued, will be issued or sold in compliance with all
applicable Laws and will be validly issued, fully paid and non-assessable and
not issued in violation of any preemptive or similar right.  There are no
preemptive rights with respect to the issuance or sale of the Purchaser Issued
Shares that have not otherwise been waived or terminated.
 
5.5           SEC Filings/Financial Statements.
 
(a)           Purchaser has filed with (or furnished to) the Securities and
Exchange Commission (“SEC”) all forms, documents, certifications, registration
statements and reports required to be filed (or furnished) by it with the SEC
since January 1, 2005 (as amended to date, the “Purchaser SEC Reports”).  As of
their respective dates, or, if amended, as of the date of the last such
amendment, the Purchaser SEC Reports filed with the SEC complied as to form in
all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the applicable rules and regulations
promulgated there under.  None of the Purchaser SEC Reports filed with the SEC
at the time they were filed or, if amended, as of the date of the last such
amendment, contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
53

--------------------------------------------------------------------------------


 
(b)           Each of the financial statements contained in the Purchaser SEC
Reports were prepared in accordance with GAAP and fairly present the financial
condition, the results of the operations and, where applicable, the cash flows
and changes of financial position of the Company and its Subsidiaries as at the
respective dates thereof and for the periods reported therein, subject in the
case of interim statements to normal year end adjustments.  The financial
statements contained in the Purchaser SEC Reports have been prepared from, and
are in accordance with, the books and records of the Purchaser.
 
5.6           Compliance with Law.  Purchaser and Merger Sub are, and since
January 1, 2005 have been, in compliance in all material respects with the Laws
or Orders to which Purchaser is subject.  Except as set forth on Schedule 5.6,
Purchaser has not received, nor does it have Knowledge of the issuance of, any
notice from any Governmental Entity, citizens group, employee, client or other
Third Party of any violation or alleged violation of any applicable Laws or
Orders by any of them or of any investigation with respect to any such violation
or non-compliance, in each case since January 1, 2005.  Purchaser has no
Knowledge of any investigation relating to Purchaser that is in progress,
threatened or contemplated by any Governmental Entity.
 
5.7           Legal Proceedings.  There is no Legal Proceeding or Order pending
against or, to the Knowledge of Purchaser or Merger Sub, threatened against or
affecting, the Purchaser or Merger Sub, except those that would reasonably be
expected, individually or in the aggregate, to (i) have a Material Adverse
Effect on Purchaser or Merger Sub (giving effect to the Contemplated
Transactions and the acquisition of the Wilhelmina Transferred Companies) or
(ii) materially adversely impair or restrict the ability of Purchaser or Merger
Sub to perform its obligations under this Agreement or any of the Collateral
Documents.  Except as set forth on Schedule 5.7, there is no Order outstanding
against Purchaser or Merger Sub that (i) could reasonably be expected,
individually or in the aggregate, to materially adversely impair or restrict the
ability of Purchaser or Merger Sub to perform its obligations under this
Agreement or any of the Collateral Documents.
 
5.8           Purchase Entirely for Own Account.  The securities in the
Wilhelmina Transferred Companies to be received by the Purchaser pursuant to the
terms hereof will be acquired for investment for Purchaser’s own account, not as
a nominee or agent, and not with a view to the resale or distribution of any
part thereof.  The Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing such securities.  The Purchaser has
no contract, undertaking, agreement or arrangement with any Person to sell or
transfer, or grant any participation to such Person or to any Third Party, with
respect to any securities to be acquired by the Purchaser.
 
54

--------------------------------------------------------------------------------


 
5.9           Access to Information, Experience, Etc.
 
(a)           The Purchaser has received and read and is familiar with this
Agreement.  The Purchaser has had an opportunity to ask questions of and receive
answers from representatives of the Company concerning the terms and conditions
of the Contemplated Transactions.  The Purchaser has substantial experience in
evaluating non-liquid investments such as the securities of the Wilhelmina
Transferred Companies and is capable of evaluating the merits and risks of an
investment in the Wilhelmina Transferred Companies.  The Purchaser is an
“accredited investor” as that term is defined in Rule 501(c) of Regulation D
promulgated under the Securities Act.
 
(b)           The Purchaser has been furnished access to the business records of
the Wilhelmina Transferred Companies and such additional information and
documents as the Purchaser has requested and has been afforded an opportunity to
ask questions of, and receive answers from, representatives of the Wilhelmina
Transferred Companies concerning the terms and conditions of this Agreement, the
acquisition of the securities of the Wilhelmina Transferred Companies, the
business, operations, market potential, capitalization, financial condition and
prospects of the Wilhelmina Transferred Companies and all other matters deemed
relevant to such Seller.
 
(c)           The Purchaser acknowledges that it has had an opportunity to
evaluate all information regarding the Wilhelmina Transferred Companies as it
has deemed necessary or desirable in connection with the Contemplated
Transactions, has independently evaluated the Contemplated Transactions and has
reached its own decision to enter into this Agreement.
 
5.10           Absence of Changes.  Except as set forth on Schedule 5.10, since
December 31, 2007, there has been no event or condition which had (or is
reasonably likely to result in) a Material Adverse Effect on the Purchaser.
 
5.11           Proxy Statement.  None of the information supplied or to be
supplied by Purchaser or Merger Sub for inclusion in the Proxy Statement (and
any amendments thereof and supplements thereto) will at the time of the mailing
of the Proxy Statement to the shareholders of Purchaser and at the time of the
Shareholder Meeting contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
5.12           Rights Plan.  The Rights Amendment has been duly authorized,
executed and delivered by the Purchaser and is valid and enforceable in
accordance with its terms.
 
5.13           Board Recommendation.  As of the date of this Agreement, the
Board of Directors of Purchaser and the Board of Directors of the Merger Sub, at
a meeting duly called and held, has approved the Contemplated Transactions and
the Board of Directors of the Purchaser has resolved to recommend that the
stockholders of Purchaser vote in favor of the Stockholder Approvals.
 
55

--------------------------------------------------------------------------------


 
5.14           Brokers or Finders.  Except as set forth on Schedule 5.14, the
Purchaser has not engaged the services of any broker or finder with respect to
the Contemplated Transactions.
 
5.15           Financial Ability to Complete the Contemplated Transactions.  At
the Closing, the Purchaser will have the financial ability to complete the
Contemplated Transactions.
 
5.16           Acquisition for Investment.  Purchaser (or Merger Sub) is
acquiring the Wilhelmina Shares and Wilhelmina Units solely for its own account
and not with a view to any distribution of other disposition of such securities
in violation of the Securities Act.
 
5.17           Absence of Undisclosed Liabilities.  Neither the Purchaser nor
the Merger Sub has any material Liabilities which are not properly disclosed,
reflected or reserved against in the Purchaser SEC Reports or which are not
otherwise set forth on Schedule 5.17 attached hereto.  Neither the Purchaser nor
the Merger Sub has any Liabilities which has been incurred since December 31,
2007, other than those Liabilities set forth on Schedule 5.17 attached hereto or
Liabilities incurred in the ordinary course of business that are not material.
 
5.18           Statements and Other Documents Not Misleading.  Neither this
Agreement, including all Schedules and Exhibits, nor any other Collateral
Document or other written instrument heretofore or hereafter furnished by the
Purchaser or the Merger Sub or their respective Subsidiaries to the Company in
connection with the Contemplated Transactions contains or will contain any
untrue statement of any material fact or omits or will omit to state any
material fact required to be stated in order to make such statement, document or
other instrument not misleading.
 
5.19           No Knowledge of Breaches.  Neither Purchaser nor Merger Sub
currently has actual Knowledge of any facts or circumstances that would serve as
the basis for a Claim by the Purchaser or Merger Sub against the Wilhelmina
Transferred Companies or the Sellers based upon a (i) breach of any of the
representations and warranties of the Wilhelmina Transferred Companies or the
Sellers contained in this Agreement, or (ii) breach of any of the covenants to
be performed by the Wilhelmina Transferred Companies or the Sellers at or prior
to Closing.  Purchaser or Merger Sub shall not be deemed to have actual
Knowledge of facts or circumstances merely because such facts or circumstances
were disclosed in or discernable from due diligence materials, written or
otherwise, provided or made available by the Wilhelmina Transferred Companies or
the Sellers, but not otherwise disclosed in this Agreement.
 
56

--------------------------------------------------------------------------------


 
ARTICLE 6
 
CERTAIN PRE-CLOSING COVENANTS AND OTHER MATTERS
 
6.1           Restriction on Certain Discussions and Actions.  Until the Closing
Date or earlier termination of this Agreement in accordance with its terms, each
of the Sellers and the Wilhelmina Transferred Companies will refrain, and will
cause their respective Affiliates, managers, members, officers, directors,
stockholders, employees, attorneys, accountants and other agents and
representatives to refrain, from taking any action, directly or indirectly,
to  (i) solicit, encourage, initiate or participate in any way in discussions or
negotiations with, or furnish any information with respect to the Wilhelmina
Transferred Companies or any of their Subsidiaries to any Person (other than the
Purchaser and its representatives) in connection with any possible or proposed
sale of the Wilhelmina Transferred Companies, the sale of a substantial portion
of the assets, merger or other business combination involving the Wilhelmina
Transferred Companies or any of their Subsidiaries, or the acquisition of an
equity interest in the Wilhelmina Transferred Companies or any of their
Subsidiaries, or any similar transaction involving the Wilhelmina Transferred
Companies or any of their Subsidiaries, or any other transaction (including any
recapitalization, refinancing or reorganization or any extraordinary licensing
transaction involving the “Wilhelmina” name) which could reasonably be expected
to impair the consummation of the Contemplated Transactions, or (ii) except as
required by law after not less than five (5) days notice to Purchaser, disclose
to any Third Party any non-published information concerning the Wilhelmina
Transferred Companies, any of their Subsidiaries, its Property or the
Business.  Each Seller shall promptly notify Purchaser if such Seller receives
any such proposal or offer or any inquiry or contact with respect thereto.  No
Seller will, prior to the termination of this Agreement, directly or indirectly,
(i) sell, transfer, pledge, encumber, assign or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to
the sale, transfer, pledge, encumbrance, assignment or other disposition of, any
of his equity interests in the Wilhelmina Transferred Companies, or (ii) grant
any proxies, deposit any such equity interests into a voting trust or enter into
a voting agreement with respect to any such equity interests.
 
6.2           Conduct of Business of the Wilhelmina Transferred
Companies.  During the period from the date of this Agreement to the Closing
Date or the earlier termination of this Agreement in accordance with its terms,
each of the Control Sellers and the Wilhelmina Transferred Companies agrees
(i) to cause the Business of the Wilhelmina Transferred Companies and their
Subsidiaries to be conducted in the ordinary course consistent with past
practices, (ii) to use its commercially reasonable efforts to (A) preserve the
business organizations of each of the Wilhelmina Transferred Companies and each
of their Subsidiaries intact, (B) keep available to the Wilhelmina Transferred
Companies the services of each employee and model having an employment or
contractor relationship with the Wilhelmina Transferred Companies, (C) preserve
the goodwill of the clients, customers and others having business relations with
any of the Wilhelmina Transferred Companies or their Subsidiaries and
(D) maintain the legal existence of the Wilhelmina Transferred Companies and
their Subsidiaries and (iii) the Wilhelmina Transferred Companies and their
Subsidiaries will not, without the prior written consent of the Purchaser, other
than (A) in connection with the negotiation and completion of the Contemplated
Transactions or (B) as required by contract or by Law:
 
(a)           issue, transfer, sell, encumber or pledge any Wilhelmina Shares or
Wilhelmina Units, membership interests, shares of capital stock or other
securities (including but not limited to securities convertible into or
exchangeable for, or options or rights to acquire, Wilhelmina Shares or
Wilhelmina Units or other securities) of the Wilhelmina Transferred Companies or
any of their Subsidiaries;
 
(b)           split, combine or reclassify any Wilhelmina Shares, Wilhelmina
Units, membership interests, shares of capital stock or other securities of the
Wilhelmina Transferred Companies or any of their Subsidiaries;
 
57

--------------------------------------------------------------------------------


 
(c)           pay any dividends or make distributions, whether in cash, stock or
property, to any equity holder or other owner or any other Person, or redeem,
purchase or otherwise acquire any Wilhelmina Shares, Wilhelmina Units,
membership interests, shares of capital stock or other securities of the
Wilhelmina Transferred Companies or any of their Subsidiaries, other than the
regular payments of consulting fees (and/or regular interest on the Krassner
Note) in the ordinary course of business consistent with prior practice and as
set forth on Schedule 3.14(b);
 
(d)           amend any Organizational Documents;
 
(e)           except as set forth on Schedule 6.2(e), acquire (i) by merging or
consolidating with, or by purchasing a substantial equity interests in or a
substantial portion of the assets of, or by any other manner, any business or
any corporation, partnership, joint venture, association or other business
organization or division thereof, or (ii) any assets that are material,
individually or in the aggregate, to the Wilhelmina Transferred Companies or any
of their Subsidiaries; or enter into any  binding commitment or agreement
(written or otherwise) to take any of the foregoing actions with respect to
those items set forth on Schedule 6.2(e);
 
(f)           sell, lease, license or otherwise dispose or, or incur, suffer or
permit to exist any Encumbrances (other than Permitted Encumbrances) on any
material assets, properties or rights of the Wilhelmina Transferred Companies,
other than (i) pursuant to Material Contracts in existence as of the date hereof
(and which have been disclosed to Purchaser) and (ii) license agreements
described in the exceptions set forth in clause 6.2(g);
 
(g)           permit the use of the “Wilhelmina” name or mark by any other
Person, other than pursuant to license agreements (i) in place as of the date
hereof (which agreements have been delivered to the Purchaser) or  (ii) with the
modeling agencies set forth on Schedule 6.2(g) on terms consistent with license
agreements described in clause (i); or enter into any  binding commitment or
agreement (written or otherwise) to take any of the foregoing actions with
respect to those items set forth on Schedule 6.2(g);
 
(h)           make any capital expenditures in excess of $50,000 individually or
in the aggregate following the date of this Agreement;
 
(i)           except as set forth on Schedule 6.2(i), (i) enter into any new
business line or business area, (ii) relocate any of their facilities; or
(iii) terminate, discontinue, close or dispose of any facility or business
operation; or enter into any  binding commitment or agreement (written or
otherwise) to take any of the foregoing actions with respect to those items set
forth on Schedule 6.2(i);
 
(j)           (i) incur any new Indebtedness for borrowed money, including but
not limited to (x) guaranteeing any Indebtedness of another Person or (y)
issuing or selling any debt securities or warrants or other rights to acquire
any debt securities of the Wilhelmina Transferred Companies or any of their
Subsidiaries, or (ii) make any loans, advances or capital contributions to, or
investments in, any other Person; provided that the Company shall maintain and
may utilize its existing bank line of credit with Signature Bank in the ordinary
course of business in a manner consistent with past practice and in amounts such
that there is no greater than $2,500,000 (inclusive of any term loan and
revolver) under such bank line outstanding  at any one time;
 
58

--------------------------------------------------------------------------------


 
(k)           enter into, amend or voluntarily terminate any Material Contract
to which any Wilhelmina Transferred Company is a party, except that the Company
may (i) enter into Material Contracts in the ordinary course of business
consistent with past practice provided that such Contracts are terminable on 60
days notice without cost or penalty (provided that any license agreements shall
also be subject to clause (g) above) and (ii)  make technical or immaterial
amendments to Material Contracts in the ordinary course of business consistent
with past practice; provided that this clause (k) shall in all respects be
subject to the following clause (1) and any other applicable restriction set
forth in this Section 6.2;
 
(l)           agree to any non-compete restriction or similar prohibition on the
Business or future business of the Wilhelmina Transferred Companies or their
subsidiaries;
 
(m)           enter into or amend (i) any employment agreements or any other
type of employment arrangement, which in either case provides (A) compensation
greater than $100,000 per annum, (B) equity compensation of any kind (whether
upfront or contingent), (C) guaranteed compensation of any amount for a period
longer than six months, (D) any bonus or similar compensation based on a
percentage of profits or EBITDA, or (E) change of control or severance
compensation or (ii) any severance or change of control agreements or
arrangements or deferred compensation agreements or arrangements;
 
(n)           (i) enter into any new, or amend or otherwise alter any existing,
Employee Benefit Plan; (ii) adopt, amend, terminate or change an interpretation
of any Employee Benefit Plan or the participation or coverage under any Employee
Benefit Plan, (iii) accelerate the payment or vesting of any material benefits
or amounts payable under any Employee Benefit Plan, (iv) cause, suffer or permit
the termination of any Employee Benefit Plan, (v) permit any Prohibited
Transaction involving any Employee Benefit Plan or fail to pay to any Employee
Benefit Plan contribution which they are obligated to pay under the terms of
such Employee Benefit Plan, whether or not such failure to pay would result in
an Accumulated Funding Deficiency, or (vi) allow or suffer to exist any
occurrence of a Reportable Event or any other event or condition, which presents
a material risk of termination of any Employee Benefit Plan;
 
(o)           implement or effect any lay off, early retirement program,
severance program or other program concerning the termination of employment of
employees or contractors of the Wilhelmina Transferred Companies or their
Subsidiaries;
 
(p)           (i) remove any fixtures, Equipment or personal property from any
of the Leased Real Property except in the ordinary course of business consistent
with past practice; (ii) sell, discount, factor or otherwise dispose of any
Accounts Receivable (except by collection in the ordinary course of business);
or (iii) cancel or compromise any Indebtedness or Claim except in the ordinary
course of business consistent with past practice, or waive or release any rights
of material value;
 
59

--------------------------------------------------------------------------------


 
(q)           settle or compromise any legal proceeding or enter into any
consent decree, injunction or similar restraint or form of equitable relief in
settlement of any proceeding;
 
(r)           change any accounting principle, practice or method;
 
(s)           (i) fail to pay when due all Taxes lawfully levied or assessed
against the Wilhelmina Transferred Companies or any of their Subsidiaries before
any penalty or interest accrues on any unpaid portion thereof and file all Tax
Returns when due (including applicable extensions); or, with respect to payroll
or withholding Taxes, fail to make any such payments or deposits as such
payments or deposits when due by Law; and (ii) make or change any Tax elections
or settle any audit or examination relating to Taxes, except those being
contested in good faith by appropriate proceedings;
 
(t)           fail to use reasonable commercial efforts to maintain in full
force and effect insurance coverage of the types and in the amounts set forth in
Schedule 3.17 attached hereto;
 
(u)           modify its cash management practices, including but not limited to
(i) accelerating the collection of Accounts Receivable and/or (ii) delaying
payment of accounts payable or similar obligations; provided that it is
understood and agreed that the Wilhelmina Transferred Companies shall pay on a
timely basis consistent with past practice all amounts due to vendors, employees
and models (except those being contested in good faith); and
 
(v)           take, suffer or permit any action, or omit to take any action,
that would render untrue any of the representations or warranties set forth in
Article 3 of this Agreement; and
 
(w)           enter into any commitment or agreement to take any of the actions
described in clauses (a) through (v) of this Section 6.2.
 
6.3           Conduct of Business of Purchaser.  During the period from the date
of this Agreement to the Closing Date or the earlier termination of this
Agreement in accordance with its terms, Purchaser will not agree or commit to
take, any action that would reasonably be expected to prevent or materially
delay the consummation of the Contemplated Transactions; provided that that the
failure of Purchaser to give any consent or waiver under this Agreement (where
such consent or waiver of such party is or would be required) shall not be
construed as any such action in violation of this Section 6.3.  In addition,
during the period from the date of this Agreement to the Closing Date or the
earlier termination of this Agreement in accordance with its terms, the
Purchaser shall not, without the prior written consent of the Company and the
Control Sellers, other than (i) as contemplated by this Agreement, (ii) in
connection with the evaluation, negotiation and completion of the Contemplated
Transactions or (ii) as required by contract or by Law:
 
(a)           issue, transfer, sell, encumber or pledge any Purchaser Shares,
shares of capital stock or other securities (including but not limited to
securities convertible into or exchangeable for, or options or rights to
acquire, Purchaser Shares ) of the Purchaser or any of its Subsidiaries, other
than in respect of any equity financing raised in connection with the
consummation of the Contemplated Transactions (which equity financing shall not
be priced more favorably to the financing source than NCEH Book Value Per Share
without the consent of the Control Sellers);
 
60

--------------------------------------------------------------------------------


 
(b)           split, combine or reclassify any Purchaser Shares or shares of
capital stock or other securities of the Purchaser or any of its Subsidiaries;
 
(c)           pay any dividends or make distributions, whether in cash, stock or
property, to any equity holder or other owner or any other Person, or redeem,
purchase or otherwise acquire any Purchaser Share, shares of capital stock or
other securities of the Purchaser or any of its Subsidiaries;
 
(d)           amend any Organizational Documents;
 
(e)           acquire  (i) by merging or consolidating with, or by purchasing a
substantial equity interests in or a substantial portion of the assets of, or by
any other manner, any business or any corporation, partnership, joint venture,
association or other business organization or division thereof, or (ii) any
assets in an amount greater than $50,000, individually or in the aggregate, to
the Purchaser;
 
(f)           make any capital expenditures in excess of $50,000 individually or
in the aggregate following the date of this Agreement;
 
(g)           (i) incur any new Indebtedness for borrowed money, including but
not limited to (x) guaranteeing any Indebtedness of another Person or (y)
issuing or selling any debt securities or warrants or other rights to acquire
any debt securities of the Wilhelmina Transferred Companies or any of their
Subsidiaries, or (ii) make any loans, advances or capital contributions to, or
investments in, any other Person; provided that the Company may incur
Indebtedness in connection with the consummation of the Contemplated
Transactions;
 
(h)           Pay to any person for services rendered an amount in excess of
$50,000, other than reasonable compensation on market terms to employees of
Purchaser;
 
(i)           (i) fail to pay when due all Taxes lawfully levied or assessed
against the Purchaser or Merger Sub or any of their respective Subsidiaries
before any penalty or interest accrues on any unpaid portion thereof and file
all Tax Returns when due (including applicable extensions); or, with respect to
payroll or withholding Taxes, fail to make any such payments or deposits as such
payments or deposits when due by Law; and (ii) make or change any Tax elections
or settle any audit or examination relating to Taxes, except those being
contested in good faith by appropriate proceedings;
 
(j)           settle or compromise any material legal proceeding or enter into
any consent decree, injunction or similar restraint or form of equitable relief
in settlement of any proceeding that would reasonably impact the conduct of the
Wilhelmina Transferred Companies following the Closing;
 
61

--------------------------------------------------------------------------------


 
(k)           take, suffer or permit any action, or omit to take any action,
that would render untrue any of the representations or warranties set forth in
Article 5 of this Agreement; and
 
(l)           enter into any commitment or agreement to take any of the actions
described in clauses (a) through (k) of this Section 6.3.
 
6.4           Notice of Certain Events.  The Wilhelmina Transferred Companies
and the Control Sellers, on the one hand, and the Purchaser, on the other hand,
covenant and agree to provide each other with prompt notice to each other of
(i) any event, fact or circumstance which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect on the Wilhelmina
Transferred Companies or their Subsidiaries (taken as a whole) or Purchaser, as
the case may be, (ii)  any representation or warranty made by any of them
contained in this Agreement which has become untrue or inaccurate, (iii) the
failure by any of them to comply with or satisfy any covenant, agreement or
condition to be complied with or satisfied under this Agreement, within the time
frame set forth in this Agreement or (iv) (A) the commencement of, any known
threat to commence, and of any developments or changes in any pending or
threatened Legal Proceedings or (B) the assertion, commencement or threat of any
Claim of the type and nature which would be required to be disclosed on Schedule
3.13, Schedule 4.6 or Schedule 5.7; provided, however, that such notification
shall not excuse or otherwise affect the representations, warranties, covenants
or agreements of the parties, or the conditions to the obligations of the
parties, under this Agreement.
 
6.5           Additional Financial Statements.  The Company and the Control
Sellers agree to deliver to the Purchaser monthly consolidated unaudited
financial statements of the Wilhelmina Transferred Companies and their
Subsidiaries consisting of an income statement (the “Unaudited Monthly
Statements”) for each calendar month following the date hereof within 15 days
after the end of each such month; provided, however, if the Closing shall occur
prior to the required delivery date as set forth in this Section 6.5 applicable
to particular Unaudited Monthly Statements, then the obligation to deliver such
financial statements shall terminate at the Closing.  The Company and the
Control Sellers agree to deliver the March 2008 Financials and the June 2008
Financials to the Purchaser not later than September 15, 2008.
 
6.6           Cooperation; Access to Books and Records.  Each of the Sellers,
the Wilhelmina Transferred Companies and their Subsidiaries will use reasonable
commercial efforts to cooperate with the Purchaser and Merger Sub in connection
with the Contemplated Transactions and, until the Closing Date or earlier
termination of this Agreement in accordance with its terms, shall afford to the
Purchaser and the Merger Sub, its agents, attorneys, accountants, financing
sources (whether debt or equity) and other authorized representatives, including
engineers, financial advisers, current and prospective lenders and debt
underwriters, reasonable access to all of the properties, assets, financial
information, operations, books, records, files, correspondence, computer output,
data, files, log books, technical and operating manuals and other materials of
the Wilhelmina Transferred Companies and their Subsidiaries (including those in
the possession or control or their accountants, attorneys and any other Third
Party), as the case may be, for the purpose of permitting the Purchaser to make
such investigation and examination of the Business, assets, properties and Books
and Records of the Wilhelmina Transferred Companies
 
62

--------------------------------------------------------------------------------


 
and their Subsidiaries as are reasonably necessary or appropriate.  Any such
investigation, access and examination shall be conducted during regular business
hours and upon mutually agreed upon times and will be conducted in a manner that
will not materially disrupt the operation of the Business.  Each of the Sellers
and the Wilhelmina Transferred Companies will cause his and its counsel,
accountants and representatives and each of the managers, directors, officers,
employees or contractors or the Wilhelmina Transferred Companies and their
Subsidiaries, and shall use their commercially reasonable efforts to cause the
models and other Talent of the Wilhelmina Transferred Companies and their
Subsidiaries, to reasonably cooperate with the employees and representatives of
the Purchaser in connection with such investigation, access and
examination.  The parties shall cooperate prior to Closing to make appropriate
“cleanup” corrections to documents, agreement and state filings of the
Wilhelmina Transferred Companies as reasonably determined advisable by
Purchaser’s counsel.
 
6.7           Commercially Reasonable Efforts.
 
(a)           Upon the terms and subject to the conditions set forth in this
Agreement, the parties shall use their commercially reasonable efforts to take,
or cause to be taken, all commercially reasonable actions, and to do, or cause
to be done, and to assist and cooperate with the other parties in doing, all
things necessary, proper or advisable to consummate and make effective, in the
most expeditious manner practicable, the Closing, and the other Contemplated
Transactions, including (a) obtaining all Governmental Consents, (b) defending
any Legal Proceeding or Claims challenging this Agreement or the consummation of
any of the Contemplated Transactions, including, if the circumstances warrant,
seeking to have any stay or temporary restraining Order vacated or reversed, and
(c) the execution and delivery of any additional documents, agreements and
instruments necessary to consummate the Contemplated Transactions by, and to
fully carry out the purposes of, this Agreement.
 
(b)           At Purchaser’s request, the Control Sellers and the Wilhelmina
Transferred Companies shall use commercially reasonable efforts to obtain all
third party consents reasonably determined by Purchaser to be required under
Contracts of the Wilhelmina Transferred Companies including those listed on
Schedule 3.6 (the “Required Third Party Consents”); provided that, in no event,
shall the Control Sellers or the Wilhelmina Transferred Companies, without
Purchaser’s consent, pay or agree to pay any amount of money, or relinquish any
economic right or amend any Contracts in a manner adverse to the Wilhelmina
Transferred Companies in connection with obtaining the Required Third Party
Consent.
 
6.8           Proxy Statement.
 
(a)           As promptly as practicable following the execution and delivery of
this Agreement, Purchaser shall prepare or cause to be prepared and filed with
the SEC a proxy statement (together with any amendments thereof or supplements
thereto, the “Proxy Statement”) in connection with the Stockholder Meeting.  The
Company and the Control Sellers shall cooperate with Purchaser in the
preparation of the Proxy Statement and any amendments and supplements thereto,
including providing, and causing their Affiliates to provide, such information
(including but not limited to all required financial information, whether
audited or unaudited, with respect to the Wilhelmina Transferred Companies and
their Subsidiaries) as may be required or appropriate in connection with the
preparation and mailing of the Proxy Statement and any amendments and
supplements thereto, including any such information required in connection with
approvals and matters described in Section 6.9.
 
63

--------------------------------------------------------------------------------


 
(b)           Purchaser shall promptly (i) notify Control Sellers of the receipt
of any comments from the SEC with respect to the Proxy Statement and of any
request by the SEC for amendments of, or supplements to, the Proxy Statement,
and (ii) provide the Control Sellers with copies of all correspondence with the
SEC with respect to the Proxy Statement.  Purchaser shall use its commercially
reasonable efforts to resolve all comments from the SEC with respect to the
Proxy Statement as promptly as practicable.  Purchaser, on the one hand, and the
Control Sellers and the Wilhelmina Transferred Companies, on the other hand,
shall notify each other as promptly as practicable upon becoming aware of any
event or circumstance which should be described in an amendment of, or
supplement to, the Proxy Statement so that the Proxy Statement would not include
any misstatement of material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
are made, not misleading, and as promptly as practicable thereafter, Purchaser
shall file an appropriate amendment or supplement describing such information
with the SEC and, to the extent required by applicable Law or the SEC, and
disseminate such amendment or supplement to its stockholders.
 
6.9           Stockholder Meeting.  Purchaser shall duly call, give notice of,
convene and hold a meeting of its stockholders (the “Stockholder Meeting”)
following clearance of the Proxy Statement by the SEC, in compliance with
applicable Law, for the purpose of obtaining (1) stockholder approval of the
Contemplated Transactions under Section XII of Purchaser’s Certificate of
Incorporation (the “Charter Approval”), (2) stockholder approval of a change of
the corporate name of Purchaser to “Wilhelmina International, Inc.”  (or such
other name as mutually agreed between Purchaser and the Control Sellers
following the date hereof)  (the “Name Change Approval”), provided that any such
change in name shall be effected only if the Closing occurs; (3) stockholder
approval of an increase in the authorized common stock of the Purchaser to an
amount to fully accommodate the Contemplated Transactions and any additional
amount reasonably determined by Purchaser (the “Authorized Capital Approval”),
(4) stockholder approval of the declassification of Purchaser’s Board of
Directors and reconstitution of such Board of Directors to initially include the
individuals set forth on Schedule 6.9(a) hereof (the “Declassification
Approval”) and (5) the other amendments to Purchaser’s Certificate of
Incorporation as set forth on Schedule 6.9(b) hereof ((1)-(5) collectively, the
“Stockholder Approvals”); provided that, in Purchaser’s discretion, Purchaser
may elect to seek the Stockholder Approvals, and any other approval reasonably
determined by Purchaser to be required in connection with the Contemplated
Transactions (including in respect of the Financing), at Purchaser’s annual
meeting of stockholders and concurrently with the annual election of directors
to Purchaser’s board of directors at such meeting; provided further that, so
long at the SEC clears the Proxy Statement, Purchaser shall use commercially
reasonable efforts to hold the Stockholder Meeting (which may be Purchaser’s
annual meeting, in Purchaser’s discretion) within forty-five (45) days of such
clearance. Purchaser shall, subject to applicable law and the last sentence of
this Section 6.9, use commercially reasonable efforts to solicit proxies in
favor of the Stockholder Approvals and obtain the required votes therefore
(including, with respect to the Charter Approval, the Requisite Stockholder
Vote).  Purchaser’s Board of Directors shall declare advisable and recommend in
favor of the Stockholder Approvals (which recommendation shall be contained in
the Proxy Statement); provided that Purchaser’s Board of Directors may withdraw,
modify or change such recommendation in favor of the Stockholder Approvals (a
“Change in Recommendation”) if it has determined, based on the advice of outside
counsel, that the failure to effect such Change in Recommendation is reasonably
likely to result in a breach of the fiduciary duties of Purchaser’s Board of
Directors under applicable Law; provided further that, in the event that the
Purchaser’s Board of Directors effects a Change in Recommendation, Purchaser
shall have no obligation under the second sentence of this Section 6.9.
 
64

--------------------------------------------------------------------------------


 
6.10           Purchaser Financing.  From the date of this Agreement until the
Closing, the Control Sellers shall, and shall cause their Affiliates to, provide
reasonable cooperation to Purchaser and its Affiliates in connection with the
arrangement of financing (which may include debt or equity financing, but in any
case for not more than $5 million in the aggregate) necessary for Purchaser to
complete the Contemplated Transactions (the “Financing”), including
(i) permitting direct contact, upon Purchaser’s request, between prospective
lenders and appropriate officers and employees of the Wilhelmina Transferred
Companies, (ii) preparing and providing all financial information reasonably
requested by prospective financing sources, (iii) seeking, and making
arrangements reasonably satisfactory to Purchaser and its financing sources with
respect to, lien releases, applicable consents, landlord estoppel certificates,
pay off letters and similar customary items and (iv) using its commercially
reasonable efforts to cause appropriate officers and employees of the Wilhelmina
Transferred Companies (A) to be available, on a customary basis and at mutually
agreed times and places, to meet with prospective lenders and investors in
presentations, meetings, road shows and due diligence sessions,  (B)  to assist
with the preparation of disclosure documents in connection therewith and (C) to
execute and deliver agreements, instruments and certificates of officers of
Wilhelmina Transferred Companies to the extent reasonably necessary to
facilitate the Financing, and to use commercially reasonable efforts to cause
legal counsel and accountants to render legal opinions and comfort letters to
the extent reasonably necessary in connection with the Financing and not
otherwise reasonably available from the legal counsel and/or accountants of
Purchaser (or are not reasonably acceptable to Purchaser’s financing sources);
provided that none of the Wilhelmina Transferred Companies or any of their
Subsidiaries shall be required to pay any commitment or other similar fee or
incur any liability or obligation in connection with the Financing prior to the
Closing (other than any such fee or other obligation contingent on the
Closing).  Purchaser shall promptly, upon request of the Control Sellers,
reimburse the Wilhelmina Transferred Companies for all reasonable out-of-pocket
costs, including fees charged by legal counsel and accountants incurred by the
Wilhelmina Transferred Companies or any of the Subsidiaries in connection with
its cooperation with arranging the Financing.  Notwithstanding anything to the
contrary, the terms of the Financing (including but not limited to the amount of
any equity or debt financing raised at or prior to Closing and the pricing
thereof), and the sources thereof, shall be determined by Purchaser in its sole
discretion; provided that no equity or instruments convertible, exercisable or
exchangeable for equity shall be on terms more favorable to the financing source
than the NCEH Book Value Per Share; provided further that the consent of Control
Sellers (which may be withheld in their sole discretion) shall be required in
the event that personal guarantees, stock pledges or other security or similar
commitments are required of the Control Sellers in connection with such
financing.
 
6.11           Closing Settlement.  At least two (2) Business Days prior to the
Closing, all intercompany and affiliate balances then outstanding between any
Wilhelmina Transferred Company, on the one hand, and any other Wilhelmina
Transferred Company or any Seller, on the other hand, shall be settled by the
applicable parties thereto in accordance with their terms and theretofore
extinguished, and no such intercompany or affiliate balances shall arise between
such time and the Closing.  In the event that the Sellers or the Wilhelmina
Transferred Companies or their Subsidiaries take any action outside the ordinary
course of business on the Closing Date at or after the Closing which affects any
item in the calculations pursuant to Article 2 except as expressly contemplated
by this Agreement, such calculations shall be appropriately adjusted to exclude
the effect of any such actions.  The Krassner Note shall be repaid at Closing
pursuant to Section 2.10.
 
65

--------------------------------------------------------------------------------


 
6.12           Patterson Issuance.   If the Closing occurs, Purchaser shall
issue to Patterson at or promptly following the Closing (i) shares of Purchaser
Stock equal to four-twelfths of the Patterson Payment Amount and (ii) shares of
Restricted Patterson Shares equal to two-twelfths of the Patterson Payment
Amount (in each case based on a per share value equal to NCEH Book Value Per
Share); provided that, in its discretion, Purchaser may elect to pay, in lieu of
a portion of shares of Purchaser Stock under clause (i), up to three-twelfths of
the Patterson Payment Amount solely in cash (in other words, assuming Purchaser
made the full election, Purchaser could pay to Patterson (i) three-twelfths of
the Patterson Payment Amount in cash, (ii) one-twelfth of the Patterson Payment
Amount in unrestricted shares of Purchaser Stock and (iii) two-twelfths of the
Patterson Payment Amount in Restricted Patterson Shares ((ii) and (iii) based on
a per share value equal to NCEH Book Value Per Share).  “Restricted Patterson
Shares” shall mean shares of Purchaser Stock to be held in escrow by the Escrow
Agent pending determination and resolution of the applicable adjustment
calculations under Section 2.6.  In the event that a Core Decrease applies,
Purchaser shall have the right to promptly repurchase, for $.0001 (one
one-hundredths of one penny) per share, a number of Restricted Patterson Shares
such that the aggregate payment to Patterson of Purchaser Stock hereunder (based
on NCEH Book Value Per Share), together with the cash payment to Patterson at
Closing as set forth in Section 2.15 (and any cash payment elected to be made by
Purchaser hereunder), is consistent with the calculations set forth in Section
5(b) of Patterson’s Old Employment Agreement as determined in good faith by the
Board of Directors of Purchaser.  The issuance of Purchaser Stock (including
Restricted Patterson Shares, subject to their repurchase), together with the
cash payment at Closing as set forth in Section 2.15 (and any cash payment
elected to be made by Purchaser hereunder), shall be in full satisfaction of any
obligations of the Wilhelmina Transferred Companies to Patterson with respect to
any change of control or related payment under Patterson’s Old Employment
Agreement.
 
6.13           Designated Matter Proceedings.   Esch and Krassner shall,
together with their counsel, but subject to consultation with Purchaser and
Purchaser’s counsel, direct and control the settlement process with New York
State, provided that (i) in the course of consultation with Purchaser and
Purchaser’s counsel, Purchaser and Purchaser’s counsel shall be kept fully
informed on a current basis as to all developments and steps (including with
regard to related Legal Proceedings) in connection with the matter set forth on
Schedule 10.2(d) and shall have the opportunity to participate in any Legal
Proceedings and material discussions (including conference calls) with New York
State (or any other applicable Governmental Entity) regarding such matter and
(ii) any settlement with respect to the matter set forth on Schedule 10.2(d):
 
(a)           reflects a final settlement with respect to the matter set forth
on Schedule 10.2(d);
 
66

--------------------------------------------------------------------------------


 
(b)           does not include any equitable remedy or delayed payment or any
restriction or obligation on the business of the Wilhelmina Transferred
Companies other than the applicable one-time payment; and
 
(c)           relates solely to the matter set forth on Schedule 10.2(d).
 
Esch and Krassner agree to take the action set forth on Schedule 10.2(d) under
the heading “New York Process”.
 
ARTICLE 7
CONDITIONS PRECEDENT TO THE CLOSING
 
7.1           Obligations of Both Parties.  The obligations of all parties to
consummate the Contemplated Transactions on the Closing Date shall be subject to
the satisfaction of the following conditions on or prior to the Closing Date:
 
(a)           There shall not be any Law or Order enacted, entered, promulgated,
enforced or issued by any Governmental Authority or other legal restraint
preventing, prohibiting or rendering illegal the consummation of the
Contemplated Transactions.
 
(b)           The Charter Approval and the Authorized Capital Approval shall
have been received in accordance with applicable Law.
 
(c)           There shall not be any Legal Proceedings or Order seeking to
restrain or to invalidate the Contemplated Transactions or otherwise questioning
the validity of this Agreement or any of the Collateral Documents, which, if
resolved unfavorably to the Wilhelmina Transferred Companies or their
Subsidiaries, the Sellers or Purchaser, could reasonably be expected to result
in a Material Adverse Effect on the Wilhelmina Transferred Companies or any of
their Subsidiaries or, the Purchaser (giving effect to the consummation of the
Contemplated Transactions).
 
7.2           Obligation of the Wilhelmina Transferred Companies and the Sellers
to Close.  The obligations of the Wilhelmina Transferred Companies and the
Sellers to consummate the Contemplated Transactions on the Closing Date shall be
subject to the satisfaction (or written waiver by the Control Sellers, which
waiver shall be effective as to all Wilhelmina Transferred Companies and
Sellers) of the following conditions on or prior to the Closing Date:
 
(a)           Representations and Warranties.  The representations and
warranties contained in Article 5 of this Agreement (disregarding all
qualifications and exceptions contained therein regarding materiality or a
Material Adverse Effect) shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of such date,
except for changes contemplated by this Agreement unless any such representation
or warranty is made only as of a specific date, in which event such
representation or warranty shall be true and correct only as of such specific
date), provided that this condition shall be deemed to be satisfied unless all
such failures of the representations and warranties to be true and correct,
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The representations and warranties of the Purchaser,
set forth in Sections 5.1 (Organization), 5.2 (Legal Authority; Binding Effect),
5.4 (Capitalization), 5.5 (SEC Filings/Financial Statements), 5.10 (Absence of
Changes), 5.14 (Brokers or Finders) and 5.19 (No Knowledge of Brokers), shall be
true and correct in all respects as of the Closing Date, as though such
representations were made on and as of such date (except for any of such
representations and warranties which is made only as of a specific date, in
which event such representation or warranty shall be true and correct only as of
such specific date). The Company and Sellers shall have received a certificate
signed by an executive officer of Purchaser certifying as to the fulfillment of
the condition set forth in this Section 7.2(a).
 
67

--------------------------------------------------------------------------------


 
(b)           Covenants.  The Purchaser shall have performed and complied in all
material respects with each and every covenant, agreement and condition required
by this Agreement to be performed or satisfied by the Purchaser at or prior to
the Closing Date.  The Company and Sellers shall have received a certificate
signed by an executive officer of Purchaser certifying as to the fulfillment of
the condition set forth in this Section 7.2(b).
 
(c)           Secretary Certificate.  The Purchaser shall have delivered to the
Company and Sellers a certificate or certificates dated as of the Closing Date
and signed on its behalf by its Secretary or other duly authorized person to the
effect that:  (i) (A) its Organizational Documents attached to the certificate
are true and complete and are in full force in the form attached, and (B) the
resolutions of the Board of Directors of Purchaser authorizing the actions taken
in connection with the Contemplated Transactions were duly adopted at a duly
convened meeting thereof, at which a quorum was present and acting throughout,
or by written consent, remain in full force and effect, and have not been
amended, rescinded or modified; (ii) the officers or other individuals executing
this Agreement and each of the Collateral Documents to which the Purchaser is a
party are incumbent officers or otherwise duly authorized to execute such
agreements and documents on behalf of the Purchaser and the specimen signatures
on such certificate are their genuine signatures; and (iii) the Purchaser is in
good standing in the State of Delaware.  The certificate referred to above in
clause (iii) shall attach a good standing or validly subsisting certificate with
respect to the Purchaser certified by the Secretary of State of the State of
Delaware, dated as of a date not more than 15 days prior to the Closing
Date.  Such certificate or certificates shall be in customary form and
substance.
 
(d)           Legal Proceedings.  No Legal Proceedings or Orders shall be
pending or threatened against the Purchaser, any of its Subsidiaries, at law or
in equity, before any Governmental Entity, which, if resolved unfavorably to the
Purchaser or its Subsidiaries, could reasonably be expected to result in a
Material Adverse Effect in the Purchaser or any of its Subsidiaries or, the
Sellers (giving effect to the consummation of the Contemplated
Transactions).  The Purchaser shall have executed and delivered to the Sellers a
certificate to the effect that no Purchaser or any of its Subsidiaries has any
Knowledge that any Legal Proceeding or Order specified in Section 7.1(c) is
pending or threatened.
 
(e)           No Material Adverse Effect.  Since the date of this Agreement,
there has not been any event, change, effect, development or circumstance that,
individually or in the aggregate, has had or would reasonably by expected to
have a Material Adverse Effect with respect to the Purchaser, and no event has
occurred or circumstances exist that may result in such Material Adverse Effect.
 
68

--------------------------------------------------------------------------------


 
(f)           Aggregate Merger Consideration.  The shares of Purchaser Stock
issuable as the Aggregate Merger Consideration in accordance with Section 2.3
shall have been duly authorized;
 
(g)           Deliverables.  Delivery of the items specified in Section 8.2(a)
in accordance with the terms thereof.
 
7.3           Obligation of the Purchaser and Merger Sub to Close.  The
obligations of the Purchaser and Merger Sub to consummate the Contemplated
Transactions on the Closing Date shall be subject to the satisfaction (or
written waiver by the Purchaser) of the following conditions on or prior to the
Closing Date:
 
(a)           Representations and Warranties.  Except as set forth in the next
sentence, the representations and warranties contained in Article 3 and 4 of
this Agreement (disregarding all qualifications and exceptions contained therein
regarding materiality or a Material Adverse Effect) shall be true and correct as
of the date of this Agreement and as of the Closing Date as though made on and
as of such date, except for changes contemplated by this Agreement unless any
such representation or warranty is made only as of a specific date, in which
event such representation or warranty shall be true and correct only as of such
specific date), provided that this condition shall be deemed to be satisfied
unless all such failures of the representations and warranties to be true and
correct, would, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.  The representations and warranties of the Company,
the Control Sellers and the Sellers, as the case may be, set forth in Sections
3.1 (Organization), 3.2 (Legal Authority; Binding Effect), 3.3 (Capitalization),
3.4 (Subsidiaries), 3.14 (Absence of Changes), 3.26 (Brokers),
4.1(Organization), 4.2 (Legal Authority; Binding Effect), 4.4 (Title to Shares
and Units) shall be true and correct in all respects as of the Closing Date, as
though such representations were made on and as of such date (except for any of
such representations and warranties which is made only as of a specific date, in
which event such representation or warranty shall be true and correct only as of
such specific date). The Purchaser shall have received a certificate signed by
the Control Sellers and an executive officer of each Wilhelmina Transferred
Company certifying as to the fulfillment of the condition set forth in this
Section 7.3(a).
 
(b)           Covenants.  The Sellers and the Wilhelmina Transferred Companies
shall have each performed and complied in all respects with each and every
covenant, agreement and condition required by this Agreement to be performed or
satisfied by the Sellers and the Wilhelmina Transferred Companies,
respectively.  Purchaser shall have received a certificate signed by the Control
Sellers and an executive officer of the Wilhelmina Transferred Companies
certifying as to the fulfillment of the condition set forth in this Section
7.3(b).
 
(c)           Secretary Certificate.  The Wilhelmina Transferred Companies shall
each have delivered to the Purchaser a certificate or certificates dated as of
the Closing Date and signed by their respective corporate Secretary or other
duly authorized person to the effect that:  (i) (A) its Organizational Documents
are true and complete and are in full force and effect in the form attached, and
(B) the resolutions of the Board of Directors (or equivalent body) of the entity
authorizing the actions taken in connection with the Contemplated Transactions,
were duly adopted at a duly convened meeting thereof, at which a quorum was
present and acting throughout, or by written consent, remain in full force and
effect, and have not been amended, rescinded or modified; (ii) the officers or
other individuals executing this Agreement and each of the Collateral Documents
on behalf of any entity is a party are incumbent officers or otherwise duly
authorized to execute such agreements and documents on behalf of such entity and
the specimen signatures on such certificate are their genuine signatures; and
(iii) the Wilhelmina Transferred Companies and their Subsidiaries are in good
standing in their respective states of incorporation or organization, as the
case may be, in their respective states of qualification.  The certificates
referred to above in clause (iii) shall attach a good standing certificate
certified by the relevant Secretary of State of the state of incorporation or
organization or state qualification, as the case may be, dated as of a date not
more than 15 days prior to the Closing Date.  Such certificate or certificates
shall be in customary form and substance.
 
69

--------------------------------------------------------------------------------


 
(d)           Consents and Estoppel.  The Required Third Party Consents set
forth on Schedule 7.3(d) shall have been obtained.
 
(e)           Legal Proceedings.  No Legal Proceedings or Orders shall be
pending or threatened against the Wilhelmina Transferred Companies, any of their
Subsidiaries or any of the Sellers, at law or in equity, before any Governmental
Entity, which, if resolved unfavorably to the Wilhelmina Transferred Companies
or their Subsidiaries or the Sellers, could reasonably be expected to result in
a Material Adverse Effect in the Wilhelmina Transferred Companies or any of
their Subsidiaries or, the Purchaser (giving effect to the consummation of the
Contemplated Transactions). The Control Sellers shall have executed and
delivered to the Purchaser a certificate to the effect that no Wilhelmina
Transferred Companies or any of their Subsidiaries have any Knowledge that any
Legal Proceeding or Order specified in Section 7.1(c) is pending or threatened.
 
(f)           No Material Adverse Effect.  Since the date of this Agreement,
there has not been any event, change, effect, development or circumstance that,
individually or in the aggregate, has had or would reasonably by expected to
have a Material Adverse Effect with respect to the Wilhelmina Transferred
Companies or the Business, and no event has occurred or circumstances exist that
may result in such Material Adverse Effect.
 
(g)           Regulatory Approvals.  All authorizations, approvals and permits,
if any, of any Governmental Entity or regulatory body of the United States or of
any state that are required to be obtained on or prior to the Closing in
connection with the Contemplated Transactions shall have been duly obtained and
shall be effective as of the Closing.
 
(h)           Termination of Certain Agreements.  The agreements listed on
Schedule 7.3(h) (the “Terminated Agreements”) shall have been terminated in all
respects pursuant to instructions reasonably satisfactory to Purchaser and
without any obligation or liability hereunder on the part of any Wilhelmina
Transferred Companies or Subsidiary thereof.
 
(i)           Release of Signature Bank Security Interests.  Any and all
security interests in, or Encumbrances affecting, the Wilhelmina Equity
Interests and the Company Shares in connection with that certain Loan Agreement,
dated December 21, 2005, between Signature Bank and the Company, as amended or
supplemented, (the “Signature Bank Security Interests”) shall have been
terminated and released to the satisfaction of the Purchaser without liability
to any of Purchaser, Merger Sub, the Surviving Corporation, the Wilhelmina
Transferred Companies or their Subsidiaries.
 
70

--------------------------------------------------------------------------------


 
(j)           Financials.  The Wilhelmina Transferred Companies and their
Subsidiaries shall have completed and provided to Purchaser such audited
financial statements and subsequent interim reviewed financial statements, which
shall conform to GAAP, that Purchaser is required to file with the SEC under any
and all U.S. securities laws, rules or regulations in such form as is
satisfactory in all respects to Purchaser in its reasonable discretion (the
“Closing Financials”).  The Closing Financials shall be in the form, and include
the opinion of Weiser LLP, the independent certified public accountant of the
Wilhelmina Transferred Companies and their Subsidiaries (the “Auditor’s
Opinion”), necessary to meet the standards required by the SEC, and Weiser LLP
shall have provided its consent to Purchaser (the “Auditors Consent”) to the use
of the Closing Financials in the Purchaser’s 8-K and other registration filings
with the SEC as requested by Purchaser.  Further, Weiser LLP shall have made all
of its work papers and other supporting documents it utilized in providing the
Auditor’s Opinion available for review by the Purchaser’s independent certified
public accountants.
 
(k)           Designated Matter Proceedings.  The condition on Schedule 10.2(d)
under the heading “Matter Proceedings” shall have been satisfied.
 
(l)           Wilhelmina Miami Shareholders.  All the shareholders of Wilhelmina
Miami representing 100% of the issued and outstanding capital stock of
Wilhelmina Miami shall have executed this Agreement or a joinder agreement
joining them as parties to this Agreement.
 
(m)           Deliverables.  Delivery of the items specified in Section 8.2(c)
and (d) in accordance with the terms thereof.
 
(n)           Additional Conditions.  The Sellers (as applicable) shall have
satisfied the conditions set forth on Schedule 7.3(n) hereto.
 
ARTICLE 8
 
CLOSING; EXPENSES; SUBSEQUENT DOCUMENTATION
 
8.1           Closing.  Closing of the Contemplated Transactions (the “Closing”)
shall (subject to satisfaction or waiver of the conditions set forth in Article
7) take place at 10:00 a.m. local time, no later than the fifth (5th) Business
Day following the satisfaction or waiver of the conditions set forth in Article
7 (other than those involving the delivery of documents, agreements or
instruments at the Closing) (the “Closing Date”), at the New York offices of
Olshan Grundman Frome Rosenzweig & Wolosky LLP, or such other place (or
electronically) as is mutually agreed by the parties hereto.  All actions taken
at Closing shall be deemed to have occurred simultaneously, and shall be
effective as of the close of business on the Closing Date.
 
8.2           Deliveries at Closing.  At the Closing:
 
(a)           The Purchaser will deliver:
 
71

--------------------------------------------------------------------------------


 
(i)           to the Sellers, cash in an aggregate amount equal to the amount
payable at Closing pursuant to Article 2 of this Agreement by wire transfer to
account(s) designated by the applicable Seller at least three (3) Business Days
prior to Closing or by certified or bank check;
 
(ii)           to the Sellers a written legal opinion of Olshan Grundman Frome
Rosenzweig & Wolosky LLP, counsel for the Purchaser and the Merger Sub, with
respect to the matters set forth in Sections 5.1 (Organization), 5.2 (Legal
Authority; Binding Effect), 5.3 (Conflict with other Instruments; Absence of
Restrictions);
 
(iii)           the Registration Rights Agreement;
 
(iv)           into Escrow pursuant to the Escrow Agreement, a stock certificate
representing an amount of shares of Purchaser Stock equal to the Restricted
Share Amount;
 
(v)           irrevocable instruction letter from Purchaser to the Exchange
Agent to issue the Purchaser Certificates pursuant to Section 2.5;
 
(vi)           to the Company and the Sellers, the certificates required to be
delivered pursuant to Sections 7.2(a), 7.2(b) and 7.2(c); and
 
(vii)           all other agreements, certificates, consents, approvals and
documentary evidence required to be delivered pursuant to the Purchaser’s
obligations hereunder.
 
(b)           The Certificate of Merger shall have been filed with the New York
Secretary of State.
 
(c)           The Wilhelmina Transferred Companies and Control Sellers (as
applicable) will deliver:
 
(i)           Assuming the concurrent repayment of the Krassner Note pursuant to
Section 2.10, to the Purchaser, evidence of the acceptance by the Krassner L.P.
of the Company Shares (which shares shall be transferred to Purchaser (or
Purchaser Sub, as applicable) at Closing) as full and complete payoff of the
Krassner Note, and the termination and release by the Krassner L.P. of any and
all Claims with respect to the Krassner Note, all in such form as the Purchaser
may reasonably request;
 
(ii)           to the Purchaser, the employment agreement executed by Sean
Patterson, the Company and Purchaser (the “New Employment Agreement”) which
agreement shall, among other things, provide a full release of any and all
Claims of such employee arising under such employee’s Old Employment Agreement
with the respective Wilhelmina Transferred Company or any of the Subsidiaries
thereof;
 
(iii)           to the Purchaser, a written legal opinion of Loeb & Loeb LLP
counsel for the Company, with respect to the matters set forth in Sections 3.1
(Organization), 3.2 (Legal Authority; Binding Effect), 3.3 (Capitalization); 3.4
(Subsidiaries); 3.5 (Conflict with other Instruments; Absence of Restrictions).
 
72

--------------------------------------------------------------------------------


 
(iv)          to the Purchaser, certificates required to be delivered pursuant
to Sections 7.3(a), 7.3(b) and 7.3(c);
 
(v)           to the Purchaser, evidence satisfactory to Purchaser that the
Terminated Agreements have been terminated;
 
(vi)          to the Purchaser, evidence satisfactory to Purchaser that the
Signature Bank Security Interests have been released and terminated without
liability to any of Purchaser, Merger Sub, Surviving Corporation, the Wilhelmina
Transferred Companies or their Subsidiaries;
 
(vii)         to the Purchaser, the Closing Financials;
 
(viii)        to the Purchaser, the Auditor’s Opinion;
 
(ix)           to the Purchaser, the Auditor’s Consent; and
 
(x)            all other agreements, certificates, consents, approvals and
documentary evidence required to be delivered pursuant to any Wilhelmina
Transferred Companies’ or Seller’s obligations hereunder;
 
(d)           The Wilhelmina Transferred Companies and the Sellers (as
applicable) will deliver:
 
(i)            to the Purchaser (or Purchaser Sub, as applicable), stock
certificates representing all of the Company Shares held by any Seller (as set
forth on Schedule 3.3) endorsed for transfer to Purchaser (or Purchaser Sub) or
accompanied by stock powers executed in blank and otherwise satisfactory to
Purchaser for transfer;
 
(ii)           to the Purchaser (or Purchaser Sub, as applicable), stock
certificates representing all of the Miami Shares held by any Seller (as set
forth on Schedule 3.3) endorsed for transfer to Purchaser (or Purchaser Sub) or
accompanied by stock powers executed in blank and otherwise satisfactory to
Purchaser for transfer;
 
(iii)           to the Purchaser (or Purchaser Sub, as applicable), an
assignment conveying to the Purchaser (or Purchaser Sub) all right, title and
interest in and to the Wilhelmina Units held by any Seller (as set forth on
Schedule A) in such form as the Purchaser may reasonably request to transfer
record and beneficial ownership of such Wilhelmina Units; and
 
(iv)          all other agreements, certificates, consents, approvals and
documentary evidence required to be delivered pursuant to any Seller’s
obligations hereunder.
 
(e)           The Control Sellers (as applicable) will deliver:
 
73

--------------------------------------------------------------------------------


 
(i)           to the Purchaser, a written legal opinion of [__________] counsel
to Lorex, with respect to the matters set forth in Section 4.1 (Organization),
4.2 (Legal Authority, Binding Effect), 4.3 (No Conflicts, Consents),  and 4.4
(Title to Shares and Units);
 
(ii)           to the Purchaser, a written legal opinion of Strassburger McKenna
Gutnick & Gefsky, counsel to the Krassner L.P., with respect with respect to the
matters set forth in Section 4.1 (Organization), 4.2 (Legal Authority, Binding
Effect), 4.3 (No Conflicts, Consents) and 4.4 (Title to Shares and Units).
 
8.3           Expenses.  Each Wilhelmina Transferred Company shall pay its
allocable portion of the Transaction Expenses incurred by the Sellers and the
Wilhelmina Transferred Companies up to a maximum aggregate amount of
$35,000.  Control Sellers shall assume responsibility for, and pay out of
pocket, any Transaction Expenses with respect to the period up to and including
the Closing (other than any such Transaction Expenses of the Purchaser) billed
to any of the Wilhelmina Transferred Companies on or after the Closing (or
billed to any of the Wihelmina Transferred Companies and not paid prior to
Closing) in excess of $275,000 in the aggregate.  Control Sellers shall receive
an appropriate dollar-for-dollar credit in determining the Wilhelmina Expense
Amount (for purposes of Section 2.6) for any such expenses incurred by the
Wilhelmina Transferred Companies and paid out-of-pocket by Control Sellers after
the Closing pursuant the foregoing.  The Purchaser shall pay all Transaction
Expenses incurred by it.  To the extent any Seller (other than Esch or Krassner)
retains separate counsel or advisors for individual representation in connection
with the Contemplated Transactions, such Seller shall pay any and all legal fees
and other expenses incurred directly by him related to such
representation.  Notwithstanding anything to the contrary, the Control Sellers
shall be responsible for and pay out-of-pocket (and shall direct attorneys
pursuing settlement of the matter set forth on Schedule 10.2(d) under the
heading “Program Amounts” to invoice the Control Sellers directly with respect
to) all Designated Matter Legal Fees.
 
8.4           Subsequent Documentation.  The Sellers shall at any time and from
time to time upon the request of the Purchaser, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, all such further
assignments, instruments of sale and transfer and other documents as may be
reasonably required to better evidence, confirm and carry out the intent of this
Agreement.
 
ARTICLE 9
 
CONFIDENTIALITY AND COVENANT NOT TO COMPETE
 
9.1           Confidentiality.
 
(a)           Following the Closing, except in the context of performing
activities on behalf of the Purchaser that are authorized by Purchaser, each
Seller shall and shall use commercially reasonable efforts to cause its
Affiliates, counsel, accountants and other representatives to:  (a) keep all
Proprietary Information confidential and not to disclose or reveal any
Proprietary Information to any Person other than counsel, accountants and other
agents and representatives who need to know the Proprietary Information to
prepare tax returns (or in engage in other matters relating the payment of
taxes) and provide personal financial advisory services and are advised of the
confidential nature of the Proprietary Information; and (b) not to use the
Proprietary Information for any purpose (including but not limited to any
purpose that is any way detrimental to Purchaser or any Wilhelmina Transferred
Company) other than to enforce such party’s rights and remedies under this
Agreement.
 
74

--------------------------------------------------------------------------------


 
(b)           The Confidentiality Agreement shall continue in full force and
effect until the Closing.  On the Closing Date, the Confidentiality Agreement
shall terminate.  This Section 9.1(b) shall supersede any contrary provision of
the Confidentiality Agreement.
 
9.2           Covenant Not To Compete.  As a material inducement to the
Purchaser’s consummation of the Contemplated Transactions, no Control Seller
(the “Restricted Sellers”) shall, during the Restricted Period, provided that
the Purchaser has not shut down or abandoned the Restricted Business, do any of
the following, directly or indirectly, without the prior written consent of the
Purchaser in its sole and absolute discretion (other than, in such Control
Seller’s capacity as representative of Purchaser or its Subsidiaries, a member
of its Board of Directors (either directly or through a representative) or an
investor therein, such of the following activities that are done for the benefit
of solely Purchaser and its Subsidiaries and as authorized by Purchaser):
 
(a)           compete directly or indirectly in (i) any business conducted as of
the Closing Date by the Wilhelmina Transferred Companies or any of their
Subsidiaries and, if such businesses are subsequently transferred, such
businesses if they continue to be conducted by any successors or assigns or (ii)
in any other part or aspect of the Representation Business ((i) and (ii)
collectively, the “Restricted Business”), within the United States, its
territories and possessions and throughout anywhere else in the world (the
“Restricted Area”);
 
(b)           have a direct or indirect interest in (whether as owner,
stockholder, lender, partner, co venturer, director, officer, employee, agent,
consultant or otherwise), any Person that engages in the Restricted Business;
provided, that any Control Seller may own, purely as a passive investor (and
without any involvement in the business of such Person), and not as part of a
group with any other Seller, not equal to or more than four and nine tenths
percent (4.9%) of the outstanding securities of any class of any publicly traded
securities of a Person; provided that all other restrictions set forth in this
Section 9.2 shall apply notwithstanding any passive ownership of securities
pursuant to the foregoing;
 
(c)           directly or indirectly solicit, call on, divert, entice,
influence, induce or attempt to do any of the foregoing (in each case for the
direct or indirect benefit of a Restricted Seller or any third party) with
respect to (i) customers or clients or prospective customers or clients
(wherever located in the world in each case) of the Wilhelmina Transferred
Companies or any of their Subsidiaries with respect to goods, products or
services that are competitive with those of the Wilhelmina Transferred Companies
or any of their Subsidiaries as of the Closing Date, (ii) models, to terminate
or modify any contract, arrangement or relationship with the Wilhelmina
Transferred Companies or any of their Subsidiaries, (iii) any other Talent to
terminate or modify any contract, arrangement or relationship with the
Wilhelmina Transferred Companies or any of their Subsidiaries,
(iv) any  Employees as of or following the Closing Date to leave the employ of
the Wilhelmina Transferred Companies or their Subsidiaries, (v) suppliers or
vendors or prospective suppliers or vendors (wherever located) of the Wilhelmina
Transferred Companies or any of their Subsidiaries with respect to materials,
resources or services to be used in connection with goods, products or services
that are competitive with those of the Wilhelmina Transferred Companies or any
of their Subsidiaries as of the Closing Date (which excludes outside
professional advisors, such as lawyers, accountants and investment bankers) or
(vi) distributors, consultants, agents or independent contractors to terminate
or modify any contract, arrangement or relationship with the Wilhelmina
Transferred Companies or any of their Subsidiaries;
 
75

--------------------------------------------------------------------------------


 
For purposes of the foregoing, the “Representation Business” shall mean (i) the
business of identifying, seeking, scouting, arranging, organizing, coordinating,
obtaining and/or negotiating professional and/or marketing opportunities on
behalf of Talent (including without limitation jobs, endorsement deals,
sponsorship deals, licensing deals, campaigns, appearances, speeches, other
forms of participation and charitable involvement) or Talent Businesses, (ii)
promoting Talent or Talent Businesses or any of their respective names or
brands, (iii) otherwise managing or representing, or advising Talent or third
parties with respect to, the business and legal affairs of Talent or Talent
Businesses or (iv) identifying, developing and securing Talent or Talent
Businesses for the purposes of being engaged in the activities described in
clauses (i), (ii) or (iii).  A “Talent Business” shall mean a business
(including an event) that is (a) principally engaged in or focused on the
identification, promotion, hosting, development and/or representation of Talent
or (b) which showcases or hosts the principal professional activities of Talent
or performs any such activities in a business form.
 
9.3           Specific Enforcement; Extension of Period.
 
(a)           The Restricted Sellers acknowledge that any breach or threatened
breach by any Restricted Seller of any provision of Section 9.1 or 9.2 will
cause continuing and irreparable injury to the Purchaser and its Affiliates for
which monetary damages would not be an adequate remedy.  Accordingly, the
Purchaser shall be entitled to seek injunctive relief from a court of competent
jurisdiction, including specific performance, with respect to any such breach or
threatened breach of Section 9.1 or 9.2.
 
(b)           No Restricted Seller shall, in any Legal Proceeding to enforce any
provision of this Article 9, assert the claim or defense that an adequate remedy
at law exists or that injunctive relief is not appropriate under the
circumstances.  The rights and remedies of the Purchaser set forth in this
Section 9.3 are in addition to any other rights or remedies to which the
Purchaser may be entitled, whether existing under this Agreement, at law or in
equity, all of which shall be cumulative.
 
(c)           The periods of time set forth in this Article 9 shall not include,
and shall be deemed extended by, any time required for litigation to enforce the
relevant covenant periods, if the Purchaser was successful in such
litigation.  The term “time required for litigation” as used in this Section
9.3(c) shall mean the period of time from the earlier of (i) any Restricted
Seller’s (as applicable) first alleged breach of the provisions of Section 9.1
or 9.2, or (ii) service of process upon any Restricted Seller (as applicable)
with respect to a Legal Proceeding instituted by the Purchaser, in either event
through the expiration of all appeals related to such Legal Proceeding.
 
76

--------------------------------------------------------------------------------


 
9.4           Disclosure.  The Restricted Sellers acknowledge that the Purchaser
and its Affiliates may provide a copy of this Article 9 of this Agreement or any
portion of this Agreement to any Person whom the Purchaser or its Affiliates
believe in good faith is acting with, through or on behalf of any of the
Restricted Sellers and that may, directly or indirectly, breach or threaten to
breach any of the provisions of Section 9.1 or 9.2.
 
9.5           Interpretation.  It is the desire and intent of the parties that
the provisions of this Article 9 shall be enforceable to the fullest extent
permissible under Law and public policy.  Accordingly, if any provision of this
Article 9 shall be determined to be invalid, unenforceable or illegal for any
reason, then the validity and enforceability of all of the remaining provisions
of this Article 9 shall not be affected thereby.  If any particular provision of
this Article 9 shall be adjudicated to be invalid or unenforceable, then such
provision shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such amendment to apply only to the
operation of such provision in the particular jurisdiction in which such
adjudication is made; provided that, if any provision contained in this Article
9 shall be adjudicated to be invalid or unenforceable because such provision is
held to be excessively broad as to duration, geographic scope, activity or
subject, then such provision shall be deemed amended by limiting and reducing it
so as to be valid and enforceable to the maximum extent compatible with the Laws
and public policy of such jurisdiction, such amendment only to apply with
respect to the operation of such provision in the applicable jurisdiction in
which the adjudication is made.
 
9.6           Acknowledgment.  Each Restricted Seller acknowledges that it or
he, respectively, has carefully read and considered the provisions of this
Article 9.  Each Restricted Seller believes that it or he, as the case may be,
has received and will receive sufficient consideration and other benefits to
justify the restrictions in this Article 9.  Each Restricted Seller also
acknowledges and understands that these restrictions are reasonably necessary to
protect the interests of Purchaser and the Wilhelmina Transferred Companies, and
that the covenants contained in this Article 9 were a material inducement to the
Purchaser on which the Purchaser relied in executing this Agreement.  Each of
the Restricted Sellers believes that the provisions of this Article 9 will not
prevent him from conducting businesses that are not competitive with those of
the Wilhelmina Transferred Companies during the term of such restrictions in the
Restricted Area.
 
ARTICLE 10
SURVIVAL AND INDEMNIFICATION
 
10.1           Survival.
 
(a)           Representations and Warranties.  Notwithstanding any investigation
made by or on behalf of the Purchaser prior to or after the Closing Date, the
representations or warranties set forth in this Agreement and any Collateral
Document shall survive the Closing for a period of eighteen (18) months
following the Closing Date; provided that (a) the representations and warranties
set forth in Sections 3.2 (Legal Authority; Binding Effect), 3.3
(Capitalization), 3.4 (Subsidiaries), 3.26 (Brokers), 4.2 (Legal Authority;
Binding Effect), 4.4 (Title to Shares and Units), 5.2 (Legal Authority; Binding
Effect), 5.4 (Capitalization), and 5.14 (Brokers or Finders) shall survive for
the applicable statute of limitations plus sixty days and (b) the
representations and warranties set forth in Sections 3.20 (Employee and Labor
Matters), 3.21 (Employee Benefit Plans), 3.22 (Environmental Laws), and 3.23
(Taxes and Tax Returns) shall survive for the applicable statute of limitations
plus sixty days.  Following the Closing, all representations and warranties made
by the Company in this Agreement or any Collateral Documents shall be deemed to
have been made solely by the Sellers.
 
77

--------------------------------------------------------------------------------


 
(b)           Covenants; Agreements.  Except for those covenants and agreements
which by their terms require performance after the Closing (which covenants and
agreements shall survive in accordance with their respective terms), all
covenants and other agreements of the parties in this Agreement and in the
Collateral Documents shall end at and as of the time of Closing and shall not
survive the Closing.
 
(c)           Claims Period Survival.  The period during which a claim for
indemnification may be asserted by an indemnified party (the “Claims Period”)
with respect to the representations or warranties set forth in this Agreement
shall begin on the Closing Date and shall terminate on the date that is eighteen
(18) months after the date of this Agreement; provided, however, that
notwithstanding the foregoing, the Claims Period during which a claim for
indemnification may be asserted with respect to the applicable representations
and warranties set forth in Section 10.1(a) shall begin as of the date of this
Agreement and shall continue until the applicable survival periods set forth in
Section 10.1(a) shall have terminated.   Notwithstanding the foregoing, if,
prior to the close of business on the last day of the Claims Period, an
indemnifying party shall have been properly notified of a claim for indemnity
hereunder and such claim shall not have been finally resolved or disposed of at
such date, such claim shall continue to survive and shall remain a basis for
indemnity hereunder until such claim is finally resolved or disposed of in
accordance with the terms hereof.
 
10.2           Indemnification by Esch and Krassner.  Subject to the terms and
conditions of this Article 10, Esch and Krassner, severally up to 50% of the
applicable Claim or Loss, shall indemnify, defend and hold harmless the
Purchaser and Merger Sub and their respective directors, officers, employees,
agents, attorneys and shareholders (collectively, the “Purchaser Group”) in
respect of any and all Claims or Losses incurred by the Purchaser Group, in
connection with any or all of the following:
 
(a)           Any breach of any representation or warranty made by any of the
Wilhelmina Transferred Companies or any of the Control Sellers in this Agreement
or any Collateral Document;
 
(b)           The breach or non-fulfillment after the date hereof and before the
Closing Date of any covenant, agreement or obligation of any of the Wilhelmina
Transferred Companies (or any of the Control Sellers) contained in this
Agreement or any Collateral Documents, including, without limitation, the
covenants set forth in Article 9 of this Agreement;
 
(c)           Any and all Taxes of the Wilhelmina Transferred Companies
allocable to periods up to and including the Closing Date, unless such Taxes
were included in the calculation of the Closing Net Asset Adjustment and then
only to the extent of such amounts included in the Closing Net Asset Adjustment;
and
 
78

--------------------------------------------------------------------------------


 
(d)           The matter set forth on Schedule 10.2(d) under the heading
“Coverage”.
 
10.3           Indemnification by Sellers.  Subject to the terms and conditions
of this Article 10, each Seller shall indemnify, defend and hold harmless the
Purchaser Group in respect of any and all Claims or Losses incurred by the
Purchaser Group, in connection with any or all of the following:
 
(a)           Any breach of any representation or warranty made by such Seller
in this Agreement or any Collateral Document; and
 
(b)           The breach or non-fulfillment of any covenant, agreement or
obligation of such Seller contained in this Agreement or any Collateral
Documents, including, without limitation, the covenants set forth in Article 9
of this Agreement.
 
10.4           Limitations on Seller Indemnification.  The indemnification
provided for in Sections 10.2 and Section 10.3 shall be subject to the following
limitations and conditions:
 
(a)           Neither Esch or Krassner, nor any other Sellers, shall have any
obligation to indemnify or hold harmless any of the Purchaser Group with respect
to any Claims or Losses under Sections 10.2 and 10.3 until the sum of all such
Claims and Losses exceeds Two Hundred Fifty Thousand ($250,000) (the “Seller
Basket”), at which point Esch and Krassner will indemnify and hold harmless the
Purchaser Group in respect of all Claims and Losses in any amount; provided that
breaches of Section 3.14(b), Section 3.14(c), Section 3.20(b) or Section 3.26
shall not be subject to the Seller Basket; provided further that Claims or
Losses covered under Section 10.2(d) shall not be subject to the Seller Basket.
 
(b)           Neither Esch or Krassner shall in any event be liable to indemnify
or hold harmless the Purchaser Group in an amount greater than Two Million
Dollars ($2,000,000) each in the aggregate; provided that Claims or Losses
covered under Section 10.2(d) shall not be subject to the foregoing cap.
 
(c)           No Seller (other than the Control Sellers) shall in any event be
liable to indemnify or hold harmless any of the Purchaser Group in an amount
greater than one-eighth of the aggregate consideration received by such Seller
from Purchaser.
 
10.5           Indemnification by Purchaser.  Subject to the terms and
conditions of this Article 10, Purchaser shall indemnify, defend and hold
harmless the Sellers and their respective directors, officers, employees,
agents, attorneys and shareholders (collectively, the “Seller Group”) in respect
of any and all Claims and Losses reasonably incurred by the Seller Group, in
connection with any or all of the following:
 
(a)           Any breach of any representation or warranty made by Purchaser or
Merger Sub in this Agreement or any Collateral Document; and
 
(b)           The breach or non-fulfillment of any covenant, agreement or
obligation of Purchaser or Merger Sub contained in this Agreement or any
Collateral Documents.
 
79

--------------------------------------------------------------------------------


 
10.6           Limitations on Purchaser Indemnification.  The indemnification
provided for in Section 10.5 shall be subject to the following limitations and
conditions:
 
(a)           The Purchaser shall have no obligation to indemnify or hold
harmless any Seller with respect to any Claims or Losses until the sum of all
such Claims and Losses exceeds Two Hundred Fifty Thousand ($250,000), at which
point the Purchaser will indemnify and hold harmless the Seller Group in respect
of all Claims and Losses in any amount; provided that Claims or Losses relating
to those certain matters numbered 2 and 3 on Schedule 5.6 shall not be subject
to the foregoing Two Hundred Fifty Thousand ($250,000) basket threshold.
 
(b)           The Purchaser shall in any event not be liable to indemnify or
hold harmless the Seller Group in an amount greater than Four Million Dollars
($4,000,000) in the aggregate; provided that Claims or Losses relating to those
certain matters numbered 2 and 3 on Schedule 5.6 shall not be subject to the
foregoing Four Million Dollars ($4,000,000) cap threshold.
 
(c)           Notwithstanding anything to the contrary, in the event that any
Seller has a valid indemnification claim under Section 10.5(a) of this Agreement
for which the applicable Loss arises from, or relates to, a Loss incurred or
sustained by Purchaser (a “Purchaser Value Loss”), a Seller shall only be
entitled to recover such Seller’s pro rata share of such Purchaser Value Loss
based on its pro rata ownership of Purchaser following the Closing.
 
10.7           Claims for Indemnification.
 
(a)           (i) In the event that any Claim shall be asserted by any party
hereto in respect of which payment may be sought under Section 10.1 of this
Agreement, the party seeking indemnification hereunder shall promptly cause
written notice of the institution or assertion of such Claim, detailing with
reasonable specificity the nature and a reasonable estimate of the amount of
such damages or of such Claim that is covered by this indemnity, to be forwarded
to the indemnifying party (and shall permit such indemnifying party to have
access to such books and records as necessary for the indemnifying party to
evaluate the Claim and determine whether it is required to indemnify the
indemnified party), who shall within thirty (30) Business Days of receipt of
such written notice, notify the party asserting such Claim as to whether the
indemnifying party accepts, rejects or needs more time to investigate such
indemnification obligation and (ii) in the event that any Claim shall be
asserted by any Third Party in respect of which payment may be sought under
Article 10 of this Agreement, the indemnified party shall promptly cause written
notice of the institution or assertion of such Claim, detailing with reasonable
specificity the nature and a reasonable estimate of the amount of such damages
or of such Claim that is covered by this indemnity, to be forwarded to the
indemnifying party.  If the indemnifying party agrees that the indemnification
obligations set forth in this Article 10 apply to it with respect to a
particular Third Party Claim (without taking into account the Seller Basket in
Section 10.4(a) or the threshold amount in Section 10.6(a)), the indemnifying
party, at its election and subject to Section 10.7(e) below, shall have the
absolute and exclusive right to defend against, contest (in a forum of its
choice), appeal, negotiate, settle, compromise or otherwise deal with such Claim
(each of such actions for the purposes of this Section 10.7 being referred to as
“defending” a Claim or the “defense” of a Claim), and shall have the right, at
its sole option and expense, to be represented by counsel of its choice, which
must be reasonably satisfactory to the indemnified party, and the indemnified
party agrees to cooperate fully with such defense.  If the indemnifying party
notifies the indemnified party that more time is needed to investigate, the
indemnifying party may proceed under the prior sentence for a period not to
exceed sixty (60) Business Days in total, at which time it must decide to defend
or reject the indemnifications.  During the second period of thirty (30)
Business Days, any out of pocket costs incurred by the indemnified party prior
to a decision to accept the indemnification obligation and to defend such claim
shall be added to the indemnification obligation.  If the indemnifying party
elects to defend such Claim, it shall within thirty (30) Business Days of the
written notice in the first sentence of this Section 10.7(a) (or sooner, if the
nature of the Claim so requires) notify the indemnified party of its intent to
do so.
 
80

--------------------------------------------------------------------------------


 
If the indemnifying party elects to defend such Third Party Claim, the
indemnified party may be present at all meetings and Legal Proceedings, at his
or its own expense, but may not participate in the defense of such Claim;
provided however, that the indemnifying party shall not pay for separate counsel
for the indemnified parties, unless (i) the indemnified party is requested by
the indemnifying party to participate in any meeting or Legal Proceeding, or
(ii) in the reasonable written opinion of counsel to the indemnified party, a
conflict or potential conflict exists between the indemnified party and the
indemnifying party that would make separate representation advisable; provided
further that the indemnifying party shall not be required to pay for more than
one such counsel in any single jurisdiction for all indemnified parties in
connection with any Claim.  If the indemnifying party (A) elects not to defend
such Third Party Claim, (B) fails to notify the indemnified party of its
election as herein provided, or (C) contests its obligation to indemnify the
indemnified party for such Losses under this Agreement after the expiration of
any period provided in the prior paragraph to further investigate a Claim, the
indemnified party may defend such Claim.  If the indemnified party so defends
any Third Party Claim and such Third Party Claim is ultimately determined to be
a Claim for which such party was entitled to indemnification pursuant to this
Article 10, then the indemnifying party shall promptly reimburse the indemnified
party for the reasonable expenses of defending such Claim upon submission of
periodic bills.  The parties hereto agree to cooperate fully with each other in
connection with any Claim.  Each party shall provide the other party, copies of
all notices, correspondence, or other communications received by that party with
respect to the determination of the Claim promptly upon receipt thereof but in
any event within five (5) Business Days of receipt.
 
(b)           After any final Order shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding Agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party.
 
(c)           Subject to clause (i) below of this paragraph (c), in the case of
any amount payable to any indemnified party pursuant to Article 10 hereof, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the Claim shall be satisfied as follows:
 
81

--------------------------------------------------------------------------------


 
(i)           In the case of any amount payable to the Purchaser Group, the
indemnifying party shall be required to pay all of the sums so due and owing to
the Purchaser Group by wire transfer of immediately available funds within
thirty (30) days after the date of such notice; provided that, following the
issuance of an auditor’s opinion in connection with, and upon completion of,
Purchaser’s fiscal year 2008 audit and the full satisfaction of any required
Core Decrease or Core Increase pursuant to Section 2.6 hereof (by way of a cash
payment or the repurchase of Seller Restricted Shares, in either case actually
effected in accordance therewith), at the election of the applicable
indemnifying party (or if the indemnifying party otherwise defaults on the
payment when due, at the election of Purchaser), all or the relevant portion of
an indemnification amount payable to the Purchaser Group may be satisfied by
forfeiture of any remaining Seller Restricted Shares subject to the provisions
of the Escrow Agreement (or by return of any other Purchaser Stock then held by
such indemnifying Party without restriction), which stock shall be deemed to
have a cash value equal to its Market Value as of the date of forfeiture (or
return) as applicable.  In no event shall the exhaustion of Seller Restricted
Shares limit the amount otherwise required to be paid by an indemnifying party
pursuant to this Article 10.
 
(ii)           In the case of any amount payable to the Seller Group, the
indemnifying party shall be required to pay all of the sums so due and owing to
the Seller Group by wire transfer of immediately available funds within thirty
(30) days after the date of such notice.
 
(d)           Notwithstanding anything to the contrary in this Section 10.7 to
the contrary, the failure of the indemnified party to give reasonably prompt
notice of any Claim shall not release, waive or otherwise affect the
indemnifying party’s obligations with respect thereto except to the extent that
the indemnifying party can demonstrate actual loss and prejudice as a result of
such failure.
 
(e)           Notwithstanding anything in this Section 10.7, no indemnifying
party shall be liable for any settlement of any Third Party Claim effected
without its written consent, which consent shall not be unreasonably withheld or
delayed.  If the indemnifying party shall have the exclusive authority to defend
such Third Party Claim under this Section 10.7, and the indemnified party
nevertheless shall settle such Third Party Claim without the consent of
indemnifying party (not to be unreasonably withheld or delayed), the
indemnifying party shall have no liability with respect to such settlement.  The
indemnifying party shall not settle any Third Party Claim without the consent of
the indemnified party (which consent shall not be unreasonably withheld or
delayed), unless (1) the settlement involves purely a monetary amount, (2) the
settlement fully and unconditionally releases the indemnified party and (3) the
indemnifying party is obligated to pay 100% of the liability in connection with
such Third Party Claim.  Notwithstanding the foregoing, the indemnifying party
shall not settle any Third Party Claim related to Tax matters without the
consent of the indemnified party (which consent shall not be unreasonably
withheld or delayed).
 
82

--------------------------------------------------------------------------------


 
(f)           Notwithstanding anything in this Section 10.7 to the contrary, any
Claim for indemnification pursuant to this Article 10 based on a breach of a
representation, warranty or covenant that survives the Closing for a finite
period must be asserted on or before the date of the expiration of such finite
period for such Claim to be enforceable; provided that, if a good faith estimate
of Losses in connection with such Claim is provided on or before the applicable
deadline, the precise amount of Losses in connection with such Claim may be
adjusted following such deadline.
 
(g)           After it is finally determined by a court of competent
jurisdiction that an indemnified party is entitled to indemnification pursuant
to this Article 10, such indemnified party shall have the right to offset any
amounts for which it is entitled to indemnification under this Article 10 as an
indemnified party against any amounts otherwise payable by such indemnified
party to indemnifying party (or his Affiliate) under this Agreement, including
under Article 2.  Any offset hereunder shall be in addition to any other
offset(s) permitted under this Agreement.  In the event that a indemnified party
determines to offset any amount pursuant to this Article 10, such indemnified
party shall provide the applicable other indemnify party or parties with a good
faith calculation of the amount of the Losses to be offset at the time the
applicable payment under this Agreement is made.  In the event that the
indemnification Claim to which the offset applies is later resolved in a manner
favorably to the other party (i.e., in an amount less than the amount that was
offset), the offsetting party shall promptly make an appropriate payment to the
applicable party or parties to reflect the difference between the amount that
was offset and the amount at which the applicable indemnification Claim was
resolved.
 
10.8           Treatment of Indemnity Payments.  The parties agree to treat any
indemnity payment made pursuant to this Article 10 as an adjustment to the
Aggregate Purchase Price or the Merger Consideration, as applicable.
 
10.9           Calculation of Losses.  Subject to the other provisions of this
Article 10:
 
(a)           Insurance.  Purchaser agrees to use commercially reasonable
efforts to pursue an insurance claim that is available with respect to Losses
for a matter for which an indemnification claim has been asserted, and any
insurance proceeds (net of (i) any increase in premiums payable by the
indemnified party directly attributable to the event giving rise to the claim
and (ii) expenses incurred in pursuing any such insurance recovery) actually
received by any indemnified party with respect to any Losses for a matter for
which an indemnification claim has been asserted shall reduce the amount payable
to such indemnified party under the indemnification provisions of this Article
10 with respect to such matter.
 
(b)           Tax Benefits.  In case any event shall occur that would otherwise
entitle any party to assert a Claim for indemnification hereunder, no Loss shall
be deemed to have been sustained by such party to the extent of any net Tax
benefit actually realized, received or credited by such party with respect
thereto, as determined by Purchaser in good faith; provided that, in calculating
whether a net Tax benefit was actually realized, received or credited, Purchaser
shall assume that all items of deduction other than the applicable Loss for
which an indemnity payment is to be made hereunder shall first be used to
determine the Tax liability of the Purchaser for the Tax year in which the
relevant Loss arises and, if the item of deduction (or portion thereof) with
respect to such Loss is not allowed in such Tax year applying the limitations of
the foregoing provision, then such item of deduction (or any portion thereof)
shall be deemed used in the first succeeding Tax year  following such year that
such item is allowed applying the foregoing ordering rules for such other Tax
years.  In the event the Sellers disagree with any net Tax benefit determined by
Purchaser pursuant to Section 10.9, the Sellers shall deliver to Purchaser a
written notice (a “Dispute Notice”) setting forth such disagreements within
fifteen (15) days after receipt by the Control Sellers from Purchaser of the
determination of such net Tax benefit.  If the Sellers do not deliver a Dispute
Notice to Purchaser by such date, the Sellers shall be deemed to have accepted
Purchaser’s calculation of such net Tax benefit.  Purchaser and Seller shall
endeavor in good faith to resolve any matters set forth in a Dispute Notice by
mutual agreement.  If, within thirty (30) days after the Sellers deliver a
Dispute Notice, the Purchaser and Sellers are unable to reach a mutually
satisfactory resolution of the matters set froth in a Dispute Notice, then
Purchaser and the Sellers each shall provide RSM McGladrey with their respective
determination of the net Tax benefit and such supporting documentation and
information as RSM McGladrey may request.  RSM McGladrey shall make an
independent determination of the net Tax benefit that, assuming compliance with
the previous clause, shall be final and binding on the Sellers and the
Purchaser.  The Sellers and the Purchaser shall each pay one-half (1/2) of the
fees, costs and expenses of RSM McGladrey in connection with the foregoing.
 
83

--------------------------------------------------------------------------------


 
10.10         Exclusive Remedy.  The parties agree that, following Closing, the
provision of this Article 10 shall be the exclusive remedy (other than specific
enforcement or other equitable remedies) for any alleged breach of any provision
of this Agreement or any Collateral Document, absent fraud or intentional
breach.
 
ARTICLE 11
TAX MATTERS
 
11.1           Allocation.  For purposes of this Agreement, any Taxes of a
Wilhelmina Transferred Company or any of their Subsidiaries for a period which
includes but does not end on the Closing Date shall be allocated between the
portion of the period through and including the Closing Date and the balance of
the period based on an interim closing of the books as of the close of the
Closing Date, provided, however, that any real property or personal property
taxes and any annual exemption amounts shall be allocated based on the relative
number of days in the pre-Closing portion and the balance of the period.
 
11.2           Tax Returns.
 
(a)           Sellers shall prepare (or cause to be prepared) and file (or cause
to be filed) on a timely basis any income Tax Returns with respect to an LLC for
taxable periods ending on or prior to the Closing Date.  From and after the
Closing, each LLC shall provide the Sellers (and their representatives) with
access to its Books and Records and personnel to enable the Sellers to prepare
such Tax Returns, and shall take whatever action may be necessary to allow the
Sellers to file such Tax Returns on behalf of the LLC.  Such Tax Returns shall
be prepared on a basis consistent with the prior income Tax Returns prepared for
the LLC.  Copies of such Tax Returns shall be presented promptly to the
Buyer.  In the case of any Tax refund or credit received by or on behalf of any
Wilhelmina Transferred Company with respect to a period ending on or prior to
the Closing Date or with respect to any period which begins before and ends
after the Closing Date (but only with respect to the period ending on the
Closing Date), the Purchaser shall pay an amount equal to such refund or credit
to the Sellers who owned a portion of such Wilhelmina Transferred Company (on a
pro-rata basis) promptly after its receipt as an adjustment to the Merger
Consideration or Aggregate Purchase Price, as applicable.
 
84

--------------------------------------------------------------------------------


 
(b)           From and after the Closing, no Wilhelmina Transferred Company or
any of its Subsidiaries may (and the Purchaser shall not permit any Wilhelmina
Transferred Company or any of its Subsidiaries) to file any amended Tax Return,
carryback claim or other adjustment with respect to a Tax period of such
Wilhelmina Transferred Company that ended before the Closing Date, without the
prior written consent of each of the Sellers, which consent shall not be
unreasonably denied.
 
11.3           Transfer Taxes.  Any sales, use, transfer or similar Tax imposed
with respect to the Merger or sale of a Wilhelmina Transferred Company (other
than the Company) pursuant to this Agreement shall be borne equally by the
Purchaser, on one hand, and the Sellers, on the other hand.  The Purchaser shall
duly and timely prepare (or cause to be prepared) any Tax Returns that be
required with respect to such Taxes, and shall furnish a copy thereof to the
Sellers for their review and comments at least 10 days prior to the due
date.  The Purchaser and the Sellers shall try to resolve any differences with
respect to such Tax Returns in good faith prior to filing.  Upon filing any such
Tax Return, the Sellers shall pay to the Purchaser in cash an aggregate amount
equal to one-half of the Tax, if any, shown to be due on such Tax Return as
filed.  Promptly after filing, the Purchaser shall furnish the Sellers with a
copy of such Tax Returns as filed, together with proof of payment of the Taxes
shown thereon to be due.  The Purchaser, on one hand, and the Sellers, on the
other hand, shall each be entitled to one-half of any refund with respect to
such Taxes, and shall each bear one-half of any additional transfer Tax that may
be due.  Any audit, examination, contest or other proceeding with respect to any
such Tax or Tax Return shall be controlled jointly by the Purchaser, on one
hand, and the Sellers, on the other hand.
 
ARTICLE 12
POST CLOSING COVENANTS
 
12.1           Public Announcements.  Neither the Purchaser, Merger Sub, the
Wilhelmina Transferred Companies nor any Seller shall issue any public report,
statement, press release or similar item or make any other public disclosure
with respect to the substance of this Agreement prior to the consultation with
and approval of the other parties; provided, however, that the Purchaser may
make a public disclosure if on the advice of Purchaser’s counsel it is required
by Law or the rules of the Securities Exchange Commission or other regulatory
agency to make such disclosure.
 
12.2           Assistance in Defense.  In the event that, after the Closing
Date, any of the parties hereof shall require the participation of another party
hereto and/or any officers or employees employed by another party hereto to aid
in the investigation, defense or prosecution of a Legal Proceeding or Claims,
and so long as there exists no conflict of interest between such parties, each
of them shall make themselves and such officers and employees reasonably
available to participate in such investigation, defense or prosecution;
provided, that the party requiring the participation of such other party and/or
officers and employees shall pay all reasonable out of pocket costs, charges and
expenses arising from such participation.
 
85

--------------------------------------------------------------------------------


 
12.3           Further Cooperation.
 
(a)           From and after the Closing Date, the Sellers shall execute and
deliver such documents and take such other actions as the Purchaser reasonably
request to fully consummate the Contemplated Transactions and the Purchaser
shall execute and deliver such documents and take such other actions as the
Sellers may reasonably request to fully consummate the Contemplated
Transactions.  In addition, the Sellers shall provide or cause to be provided,
and the Purchaser shall provide or cause to be provided, such written
information with respect to themselves, execute and deliver or cause to be
executed and delivered such other documents, certificates or instruments, and
take or cause to be taken such actions as the Purchaser or the Sellers, as the
case may be, or any auditor of either or the Wilhelmina Transferred Companies
reasonably deems necessary or desirable to complete any audit of the Wilhelmina
Transferred Companies’ consolidated financial statements, the Purchaser’s or any
Seller’s financial statements or tax returns or in connection with any Laws
applicable thereto, including federal or state securities laws.
 
12.4           Post Closing Reimbursement of Expenses.  Following the Closing,
Purchaser shall reimburse Esch and Krassner for reasonable out of pocket travel
and entertainment expenses incurred by them in connection with the
identification and negotiation by them of Approved Acquisition
Targets.  “Approved Acquisition Targets” shall mean model or talent management
companies which are potential acquisition targets for Purchaser; provided that
such targets, and the active role of Esch and Krassner in connection with
pursuing such targets, are expressly authorized by Purchaser’s Board of
Directors and confirmed in writing (or email) to Esch or Krassner by a member of
Purchaser’s Board or Directors following such authorization.  For this purpose,
subject to the next sentence, the Company’s potential acquisition of the
agencies or other entities set forth on Schedule 12.4 (provided that such
agencies or entities meet the acquisition criteria specifically approved by
Purchaser’s Board of Directors after the Closing) shall initially be considered
Approved Acquisition Targets during 2008 and 2009.  Notwithstanding the
foregoing, Purchaser may, at its election (and in consultation with Esch and
Krassner with respect to any acquisition target introduced by Esch, Krassner or
any of their affiliates, including the entities set forth on Schedule 12.4)
determine that the services of Esch and/or Krassner or their affiliates are not,
or no longer, necessary with respect to the pursuit of any Approved Acquisition
Target, in which case Purchaser shall have no reimbursement obligation with
respect to any subsequently incurred expenses.  Esch and Krassner shall inform
Purchaser prior to any particular “trip”, meeting or related event regarding any
particular Approved Acquisition Target in which they are involved and provide
Purchaser a reasonable estimate of the travel and entertainment expenses
associated therewith.
 
12.5           Reorganization.  Following the Merger, none of the Purchaser, the
Company, nor any of their Affiliates shall take any action (or fail to take any
action) that could result in the Merger failing to qualify as a reorganization
within the meaning of Section 368(a)(1)(A) of the Code.
 
86

--------------------------------------------------------------------------------


 
ARTICLE 13
TERMINATION
 
13.1           Termination.  This Agreement may be terminated prior to the
Closing as follows:
 
(a)           at the election of the Purchaser, if any of the conditions set
forth in Section 7.1 or 7.3 shall become incapable of fulfillment, and shall not
have been waived in writing by Purchaser;
 
(b)           at the election of the Control Sellers, if any of the conditions
set forth in Section 7.1 or 7.2 shall become incapable of fulfillment, and shall
not have been waived in writing by Control Sellers;
 
(c)           at the election of the Purchaser, if it is not in material breach
of its obligations under this Agreement if any Seller or any of the Wilhelmina
Transferred Companies has breached any material representation, warranty,
covenant or agreement contained in this Agreement (including the Schedules and
Exhibits) such that the conditions set forth in Section 7.3 hereof would not be
satisfied and such breach cannot be or has not been cured by the earlier of
(i) thirty (30) days after written notice thereof to Control Sellers or (ii) the
Closing Date;
 
(d)           at the election of the Control Sellers, if they or any Sellers are
not in material breach of its respective obligations under this Agreement and
the Purchaser has breached any material representation, warranty, covenant or
agreement contained in this Agreement (including the Schedules and Exhibits)
such that the conditions set forth in Section 7.2 hereof would not be satisfied
and such breach cannot be or has not been cured by the earlier of (i) thirty
(30) days after written notice thereof to the Purchaser or (ii) the Closing
Date;
 
(e)           at the election of the Control Sellers or the Purchaser, if any
Order permanently enjoining, restraining or otherwise prohibiting the Closing is
issued and shall have become final and non-appealable;
 
(f)           at the election of Purchaser if the Closing shall not have
occurred on or before (a) December 20, 2008, provided Purchaser does not receive
comments from the SEC with respect to the Proxy Statement, or (b) February 15,
2009 in the event Purchaser does receive comments from the SEC with respect to
the Proxy Statement; provided that the right to terminate this Agreement
pursuant to this Section 13.1(f) shall not be available to Purchaser if its
actions or failure to act has been a principal cause of or resulted in the
failure of the Closing to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement;
 
(g)           at the election of the Control Sellers if the Closing shall not
have occurred on or before (a) December 20, 2008, provided Purchaser does not
receive comments from the SEC with respect to the Proxy Statement, or (b)
February 15, 2009 in the event Purchaser does receive comments from the SEC with
respect to the Proxy Statement; provided that the right to terminate this
Agreement pursuant to this Section 13.1(g) shall not be available to the Company
and the Control Sellers if their or any of the Sellers’ actions or failure to
act has been a principal cause of or resulted in the failure of the Closing to
occur on or before such date and such action or failure to act constitutes a
breach of this Agreement;
 
87

--------------------------------------------------------------------------------


 
(h)           at the election of the Control Sellers or the Purchaser, if
(i) the Stockholder Meeting (including any adjournments and postponements
thereof) shall have been duly held and completed and the shareholders of
Purchaser shall have voted on the Matters and (ii) the Charter Approval and the
Authorized Capital Approval shall not have been obtained at such meeting;
 
(i)           at the election of the Control Sellers, if the Board of Directors
of Purchaser shall have effected a Change in Recommendation in a manner adverse
to the Sellers and the Wilhelmina Transferred Companies; or
 
(j)           at any time on or prior to the Closing Date, by mutual written
consent of the Purchaser, on the one hand, and Wilhelmina Transferred Companies
and the Control Sellers, on the other hand.
 
13.2           Survival.  If this Agreement is validly terminated pursuant to
Section 13.1 and the Contemplated Transactions are not consummated as described
above, this Agreement shall become null and void and of no further force and
effect, and there shall be no liability of the Purchaser, on the one hand, or
the Sellers and the Wilhelmina Transferred Companies, on the other hand, to the
other except liability arising out of an intentional breach of this Agreement or
fraud, in which case, except as specified in Section 13.3 below, the aggrieved
party shall be entitled to all rights and remedies available at law or in
equity.
 
13.3           Expense Reimbursement.  In the event that either Purchaser or the
Control Sellers validly terminates this Agreement pursuant to Section 13.1(h) or
13.1(i), Purchaser shall pay to the Control Sellers such Control Sellers’
Transaction Expenses up to a maximum of $150,000 (the “Transaction Expense
Payment”) within 10 days of the termination of this Agreement under Sections
13.1(h) or 13.1(i); provided that Control Sellers have theretofore delivered to
Purchaser reasonable documentation supporting the amount of such payment.  The
Transaction Expense Payment shall be the Sellers’ sole and exclusive remedy in
the event of a termination pursuant to Sections 13.1(h) or 13.1(i), and the
Purchaser shall have no further liability with respect to this Agreement or the
transactions contemplated hereby to the Sellers or the Wilhelmina Transferred
Companies (provided that nothing herein shall release Purchaser from liability
for intentional breach or fraud).
 
ARTICLE 14
MISCELLANEOUS
 
14.1           Notices.  All notices, documents or other deliverables required
to be given, sent or delivered to any of the parties to this Agreement shall be
in writing and shall be deemed to have been sufficiently given, sent or
delivered, subject to the further provisions of this Article 14, for all
purposes when presented personally to such party or sent by certified or
registered mail, return receipt requested, with proper postage prepaid, or any
United States national overnight delivery service, with proper charges prepaid,
set forth above, to such party at its address set forth below:
 
88

--------------------------------------------------------------------------------


 
(a)           If to the Sellers, to the applicable Seller at the address set
forth on Exhibit A.
 
with a copy to:
 
Loeb & Loeb LLP
345 Park Ave
New York, New York 10583
Telephone: (212) 407-4937
Facsimile: (212) 407-4990
Attn: Lloyd L. Rothenberg
 
and a copy to:
 
Strassburger McKenna Gutnick & Gefsky
Four Gateway Center, Suite 2200
444 Liberty Avenue
Pittsburgh, PA  15222
Attn: H. Yale Gutnick
 
(b)           If to Purchaser:
 
New Century Equity Holdings Corp.
200 Crescent Court, Suite 1400
Dallas, Texas 75201
Telephone: (214) 661-7488
Facsimile:  (214) 661-7475
Attn:  Evan Stone
 
with a copy to:
 
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Telephone: (212) 451-2300
Facsimile: (212) 451-2222
Attn: Steve Wolosky
 
Such notice shall be deemed to be received when delivered if delivered
personally, or the next Business Day after the date sent if sent next Business
Day service by a United States national overnight delivery service which
requires signatures of recipients upon delivery and provides tracking service,
or three (3) Business Days after the date mailed by certified or registered
mail.  Any notice of any change in such address shall also be given in the
manner set forth above.  Whenever the giving of notice is required, the giving
of such notice may be waived in writing by the party entitled to receive such
notice.
 
89

--------------------------------------------------------------------------------


 
14.2           No Third Party Beneficiaries.  Except as is otherwise expressly
provided in this Agreement, this Agreement is not intended to, and does not,
create any rights in or confer any benefits upon any Person other than the
parties hereto.
 
14.3           Schedules and Exhibits.  All schedules and exhibits attached to
this Agreement are incorporated by reference into this Agreement for all
purposes.  Unless the context otherwise requires, all references herein to
“Schedule” or “Exhibit” are references to the schedules and exhibits attached to
this Agreement.  A disclosure of an item in one Schedule shall not be a
disclosure under any other Schedule, unless so noted specifically on such
Schedule.
 
14.4           Entire Agreement; Amendment.  This Agreement, the Collateral
Documents and any other documents, instruments or other writings delivered or to
be delivered pursuant to this Agreement constitute the entire agreement among
the parties with respect to the subject matter of this Agreement and supersede
all prior agreements, understandings, and negotiations, whether written or oral,
with respect to the subject matter of this Agreement.  None of the terms and
provisions contained in this Agreement can be changed without a writing signed
by all parties hereto.  No party has made any representations or warranties
other than those that have been provided in this Agreement.
 
14.5           Section and Paragraph Titles.  The Section and paragraph titles
used in this Agreement are for convenience only and are not intended to define
or limit the contents or substance of any such Section or paragraph.  Unless the
context otherwise requires, all references herein to “Section” or “Article” are
references to the sections and articles of this Agreement.
 
14.6           Binding Effect; No Assignment.  This Agreement shall be binding
upon and inure to the benefit of each of the parties to this Agreement and their
respective heirs, personal representatives, and successors and permitted
assigns.  No party hereto shall have the right to assign this Agreement without
the prior written consent of the other parties hereto; provided, however, that
Purchaser may assign its rights and obligations under this Agreement to a
wholly-owned Subsidiary of Purchaser without the consent of the other parties
hereto provided that no such assignment shall relieve Purchaser of its
obligations under this Agreement.
 
14.7           Counterparts.  This Agreement may be executed in any number of
counterparts, including by means of facsimile, and each such counterpart shall
be deemed to be an original instrument, but all such counterparts together shall
constitute one and the same instrument.
 
90

--------------------------------------------------------------------------------


 
14.8           Purchaser Reliance.  Each Seller hereby irrevocably constitutes
and appoints each of the Control Sellers, individually, as its Representative
(each a “Representative”) and as its true and lawful agent and attorneys-in-fact
with full power and authority to act, including full power of substitution, in
its name and on its behalf with respect to all matters arising from or in any
way relating to this Agreement, or the transactions contemplated hereby, to
(i) represent, act for and on behalf of, and bind each of the Sellers in the
performance of all of their obligations arising from or relating to this
Agreement and Contemplated Transactions (including any other agreements incident
thereto), including (A) the execution and delivery of the Escrow Agreement and
Registration Rights Agreement and any certificate or Contract required under
this Agreement to be delivered by the Sellers at the Closing and (B) the making,
negotiation and settlement of Claims of either the Purchaser or the Sellers for
indemnification pursuant to Article 10 of this Agreement; (ii) accept delivery
from the Purchaser of any payments under this Agreement and to distribute such
payments in accordance with the terms of this Agreement; (iii) give and receive
notices and receive service of process under or pursuant to this Agreement;
(iv) represent, act for, and bind each of the Sellers in the performance of all
of their obligations arising from or related to indemnification in Article 10,
including, without limitation, in any arbitration or litigation in respect
thereof; (v) waive any conditions to the Sellers’ obligation to close,
(vii) amend this Agreement pursuant to Section 14.4 and (viii) perform any and
all other duties and acts contemplated to be performed by the Representative as
set forth in this Agreement and in any of the other Transaction Documents.  This
appointment of agency and this power of attorney is coupled with an interest and
shall be irrevocable and shall not be terminated by any Seller or by operation
of law, whether by the death or incapacity of any Seller that is an individual,
termination of any trust or estate, the dissolution, liquidation or bankruptcy
or any corporation, partnership or other entity or the occurrence of any other
event, and any action taken by the Representative shall be as valid as if such
death, incapacity, termination, dissolution, liquidation, bankruptcy or other
event had not occurred, regardless of whether or not the Representative shall
have received any notice thereof.  Any change in the designation of such
Representative shall not be deemed effective until the actual receipt of notice
by the Purchaser.  The Representative hereby accepts such
appointment.  Purchaser shall be entitled to rely on any election or
determination under this Agreement communicated to Purchaser by either Esch or
Krassner under circumstances in which Esch or Krassner reasonably represents
that the other has approved or consented to such election or determination.
 
14.9           No Reliance on Control Sellers or Wilhelmina Transferred
Companies.  The decision of each Seller to sell securities pursuant to this
Agreement has been made by such Seller independently of the Control Sellers and
independently of any information, materials, statements or opinions as to the
terms and conditions of this Agreement or any Collateral Document that may have
been made or given by the Control Sellers, the Wilhelmina Transferred Companies,
any other Seller or any representative or agent of the foregoing, and neither
the Control Sellers, the Wilhelmina Transferred Companies or any other Sellers
shall have any liability to any other Seller relating to or arising from any
such information, materials, statements or opinions (except as may be expressly
provided in a written agreement, if any) between or among Sellers.
 
14.10                      Severability.  Any provision of this Agreement (other
than those contained in Article 9 of this Agreement, in which case, Section 9.5
of this Agreement shall govern with respect to the invalidity, unenforceability,
or illegality of any such provision) that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or such provision, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
91

--------------------------------------------------------------------------------


 
14.11                      Governing Law; Consent to Jurisdiction.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION OTHER
THAN THE STATE OF NEW YORK.  EACH OF THE COMPANY, THE PURCHASER AND THE SELLERS
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE PERSONAL AND SUBJECT MATTER
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND THE SUPREME COURT OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH
OF MANHATTAN OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.  EACH OF THE COMPANY, THE PURCHASER AND THE SELLERS HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW (A) ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
14.12                      Waiver of Jury Trial.  EACH OF THE COMPANY, THE
PURCHASER AND THE SELLERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
14.13                      Waiver.  No provision of this Agreement shall be
considered waived unless such waiver is in writing and signed by the Party that
benefits from the enforcement of such provision.  No waiver of any provision in
this Agreement, however, shall be deemed a waiver of a subsequent breach of such
provision or a waiver of a similar provision.  In addition, a waiver of any
breach or a failure to enforce any term or condition of this Agreement shall not
in any way affect, limit, or waive a Party’s rights under this Agreement at any
time to enforce strict compliance thereafter with every term and condition of
this Agreement.
 
14.14                      Time of the Essence.  Time is of the essence in the
performance of this Agreement and all dates and periods specified in this
Agreement.
 
[The remainder of this page intentionally left blank.]
 
92

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Sellers, the Purchaser, and the Company have caused this
Agreement to be duly executed as of the date first written above.
 

 
COMPANY:
     
WILHELMINA INTERNATIONAL, LTD.
     
By:
/s/ Sean Patterson      
Name:
Sean Patterson     
Title:
President 






 
WILHELMINA – MIAMI, INC.
     
By:
/s/ Sean Patterson        
Name:
Sean Patterson       
Title:
President 






 
WILHELMINA ARTIST MANAGEMENT LLC
     
By:
/s/ Sean Patterson        
Name:
Sean Patterson       
Title:
President 

 



 
WILHELMINA LICENSING LLC
     
By:
/s/ Sean Patterson        
Name:
Sean Patterson       
Title:
President 






 
WILHELMINA FILM & TV PRODUCTIONS LLC
     
By:
/s/ Sean Patterson        
Name:
Sean Patterson       
Title:
President 



 
93

--------------------------------------------------------------------------------



 

 
PURCHASER:
     
NEW CENTURY EQUITY HOLDINGS CORP.
     
By:
/s/ Mark Schwarz    
Name:
Mark Schwarz    
Title:
Acting Chief Executive Officer






 
MERGER SUB:
     
WILHELMINA ACQUISITION CORP.
     
By:
/s/ Evan Stone    
Name:
Evan Stone    
Title:
Vice President





CONTROLLING SELLERS:
 

  /s/ Dieter Esch  
Name:
Dieter Esch






 
LOREX INVESTMENTS AG
     
By:
/s/ Peter Marty     
Name:
Peter Marty     
Title:
Board of Directors 






  /s/ Brad Krassner  
Name:
Brad Krassner






 
KRASSNER FAMILY INVESTMENTS, L.P
     
By:
/s/ Brad Krassner     
Name:
Brad Krassner      
Title:
General Partner 



 
94

--------------------------------------------------------------------------------



 
OTHER SELLERS:
 

      /s/ Sean Patterson  
Name:
Sean Patterson






     
Name:
Kevin Garnett
     
By:
     
Dieter Esch, his attorney-in-fact






     
Name:
Glenn Damota
     
By:
/s/ Dieter Esch    
Dieter Esch, his attorney-in-fact






     
Name:
Serge Massat
     
By:
/s/ Dieter Esch    
Dieter Esch, his attorney-in-fact






     
Name:
Robert Kreusler

     
By:
/s/ Dieter Esch    
Dieter Esch, his attorney-in-fact






     
Name:
Eve Gianni
     
By:
     
Dieter Esch, her attorney-in-fact

 

 
95

--------------------------------------------------------------------------------





     
Name:
Marlene Wallach
     
By:
/s/ Dieter Esch    
Dieter Esch, her attorney-in-fact






     
Name:
Corey Preston
     
By:
/s/ Dieter Esch     
Dieter Esch, his attorney-in-fact



96